Exhibit 10.1


 


 
FIRST LIEN CREDIT AGREEMENT
 
dated as of February 9, 2015,
 
among
 
GLOBAL GEOPHYSICAL SERVICES, LLC,
as Holdings,
 
GLOBAL GEOPHYSICAL SERVICES, INC.
as Borrower,
 
THE GUARANTORS PARTY HERETO,
as Guarantors,
 
THE LENDERS PARTY HERETO,
 
and
 
WILMINGTON SAVINGS FUND SOCIETY, FSB,
as Administrative Agent and Collateral Agent




 
 
 

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
 
Page
 
ARTICLE I   DEFINITIONS
2
SECTION 1.01   Defined Terms
2
SECTION 1.02   Classification of Loans and Borrowings
36
SECTION 1.03   Terms Generally
36
SECTION 1.04   Accounting Terms; GAAP
36
SECTION 1.05   Payments
37
SECTION 1.06   Resolution of Drafting Ambiguities
37
   
ARTICLE II   THE CREDITS
37
SECTION 2.01   Commitments
37
SECTION 2.02   Loans
38
SECTION 2.03   Borrowing Procedure
38
SECTION 2.04   Evidence of Debt; Repayment of Loans
39
SECTION 2.05   Fees
39
SECTION 2.06   Interest on Loans
40
SECTION 2.07   Termination of Term Loan Commitments
41
SECTION 2.08   Extension of Maturity Date
41
SECTION 2.09   Repayment of Borrowings
41
SECTION 2.10   Optional and Mandatory Prepayments of Loans; Reduction of
Revolving Commitments
41
SECTION 2.11   Yield Protection
45
SECTION 2.12   Payments Generally; Pro Rata Treatment; Sharing of Setoffs
46
SECTION 2.13   Taxes
48
SECTION 2.14   Mitigation Obligations; Replacement of Lenders
52
SECTION 2.15   Defaulting Lenders
53
SECTION 2.16   Increase in Commitments
55
   
ARTICLE III   REPRESENTATIONS AND WARRANTIES
57
SECTION 3.01   Organization; Powers
57
SECTION 3.02   Authorization; Enforceability
57
SECTION 3.03   No Conflicts
57
SECTION 3.04   Financial Statements; Projections
58
SECTION 3.05   Properties
58
SECTION 3.06   Intellectual Property
59
SECTION 3.07   Equity Interests and Subsidiaries
61
SECTION 3.08   Litigation; Compliance with Laws
61
SECTION 3.09   Agreements
62
SECTION 3.10   Federal Reserve Regulations
62
SECTION 3.11   Governmental Regulation
62
SECTION 3.12   Use of Proceeds
62
SECTION 3.13   Taxes
62
SECTION 3.14   No Material Misstatements
63
SECTION 3.15   Labor Matters
63

 
 
i

--------------------------------------------------------------------------------

 
SECTION 3.16   Solvency
63
SECTION 3.17   Employee Benefit Plans
64
SECTION 3.18   Environmental Matters
64
SECTION 3.19   Security Documents
66
SECTION 3.20   Sanctions
67
SECTION 3.21   Anti-Corruption Laws & Sanctions
67
SECTION 3.22   No Material Adverse Effect
67
SECTION 3.23   Customers and Suppliers
67
SECTION 3.24   Insurance
68
SECTION 3.25   Permits, Etc
68
SECTION 3.26   Colombian Bankruptcy Proceeding
68
SECTION 3.27   Global Eurasia
68
   
ARTICLE IV   CONDITIONS TO CREDIT EXTENSIONS
69
SECTION 4.01   Conditions to Effectiveness of this Agreement
69
SECTION 4.02   All Credit Extensions
71
   
ARTICLE V   AFFIRMATIVE COVENANTS
72
SECTION 5.01   Financial Statements, Reports, etc
72
SECTION 5.02   Litigation and Other Notices
75
SECTION 5.03   Existence; Businesses and Properties; Compliance with Laws
76
SECTION 5.04   Insurance
77
SECTION 5.05   Taxes and Claims
78
SECTION 5.06   Employee Benefits
78
SECTION 5.07   Maintaining Records; Access to Properties and Inspections; Annual
Meetings
79
SECTION 5.08   Use of Proceeds
79
SECTION 5.09   Compliance with Environmental Laws; Environmental Reports
80
SECTION 5.10   Additional Collateral; Additional Guarantors
80
SECTION 5.11   Security Interests; Further Assurances
81
SECTION 5.12   Information Regarding Collateral
82
SECTION 5.13   Senior Indebtedness
83
SECTION 5.14   MCD Subsidiary
83
SECTION 5.15   Miscellaneous Business Covenants
83
SECTION 5.16   Colombian Matters
83
SECTION 5.17   Post-Closing Matters
84
   
ARTICLE VI   NEGATIVE COVENANTS
84
SECTION 6.01   Indebtedness
84
SECTION 6.02   Liens
86
SECTION 6.03   Sale and Leaseback Transactions
88
SECTION 6.04   Investment, Loan and Advances
89
SECTION 6.05   Mergers and Consolidations
89
SECTION 6.06   Asset Sales
90
SECTION 6.07   Dividends
90
SECTION 6.08   Transactions with Affiliates
91
SECTION 6.09   Financial Covenants
91

 
 
ii

--------------------------------------------------------------------------------

 
SECTION 6.10   Prepayments of Other Indebtedness; Modifications of
Organizational Documents and Other Documents, etc
93
SECTION 6.11   Limitation on Certain Restrictions on Subsidiaries
93
SECTION 6.12   Business; Passive Holding Company; MCD Subsidiary
93
SECTION 6.13   Limitation on Accounting Changes
94
SECTION 6.14   Fiscal Year
94
SECTION 6.15   No Further Negative Pledge
94
SECTION 6.16   Sanctions
95
SECTION 6.17   Sanctioned Person
95
SECTION 6.18   Deposit Accounts and Securities Accounts; Cash in Foreign
Jurisdictions
95
SECTION 6.19   Assets of Non-Loan Parties
95
SECTION 6.20   Assets of Global Eurasia
95
SECTION 6.21   Use of Proceeds
96
   
ARTICLE VII   GUARANTEE
96
SECTION 7.01   The Guarantee
96
SECTION 7.02   Obligations Unconditional
96
SECTION 7.03   Reinstatement
97
SECTION 7.04   Subrogation; Subordination
97
SECTION 7.05   Remedies
98
SECTION 7.06   Instrument for the Payment of Money
98
SECTION 7.07   Continuing Guarantee
98
SECTION 7.08   General Limitation on Guarantee Obligations
98
SECTION 7.09   Release of Guarantors
98
SECTION 7.10   Right of Contribution
99
SECTION 7.11   Keepwell
99
   
ARTICLE VIII   EVENTS OF DEFAULT
99
SECTION 8.01   Events of Default
99
SECTION 8.02   Rescission
102
SECTION 8.03   Application of Proceeds
103
   
ARTICLE IX   THE AGENTS
104
SECTION 9.01   Appointment and Authority
104
SECTION 9.02   Rights as a Lender
104
SECTION 9.03   Exculpatory Provisions
104
SECTION 9.04   Reliance by Agent
106
SECTION 9.05   Delegation of Duties
106
SECTION 9.06   Resignation of Agent
107
SECTION 9.07   Non-Reliance on Agent and Other Lenders
107
SECTION 9.08   Withholding Tax
107
SECTION 9.09   Collateral Matters
108
SECTION 9.10   Proofs of Claim
108
   
ARTICLE X   MISCELLANEOUS
109
SECTION 10.01   Notices
109
SECTION 10.02   Waivers; Amendment
112

 
 
iii

--------------------------------------------------------------------------------

 
SECTION 10.03   Expenses; Indemnity; Damage Waiver
114
SECTION 10.04   Successors and Assigns
116
SECTION 10.05   Survival of Agreement
119
SECTION 10.06   Counterparts; Integration; Effectiveness
120
SECTION 10.07   Severability
120
SECTION 10.08   Right of Setoff
120
SECTION 10.09   Governing Law; Jurisdiction; Consent to Service of Process
121
SECTION 10.10   Waiver of Jury Trial
121
SECTION 10.11   Headings
122
SECTION 10.12   Treatment of Certain Information; Confidentiality
122
SECTION 10.13   USA PATRIOT Act Notice
123
SECTION 10.14   Interest Rate Limitation
123
SECTION 10.15   Obligations Absolute
123
SECTION 10.16   No Advisory or Fiduciary Responsibility
124



SCHEDULES
   
Schedule 1.01(a)
 
Competitors
Schedule 1.01(b)
 
Guarantors
Schedule 1.01(c)
 
Implemented Compliance Enhancements
Schedule 2.01
 
Commitments
Schedule 3.04(c)
 
Forecasts
Schedule 3.06(a)
 
Ownership; No Claims
Schedule 3.06(b)
 
Seismic Data Library
Schedule 3.06(c)
 
Proprietary Software
Schedule 3.06(d)
 
Licensed Software
Schedule 3.07(c)
 
Organizational Chart
Schedule 3.08
 
Litigation; Compliance with Laws
Schedule 3.09
 
Material Agreements
Schedule 3.18
 
Environmental Matters
Schedule 5.15(d)
 
Concessions
Schedule 5.17
 
Post-Closing Matters
Schedule 6.01(h)
 
Existing Indebtedness
Schedule 6.02(m)
 
Existing Liens
Schedule 6.04(f)
 
Existing Investments
Schedule 6.08(c)
 
Existing Affiliate Transactions
     
EXHIBITS
   
Exhibit A
 
Form of Administrative Questionnaire
Exhibit B
 
Form of Assignment and Assumption
Exhibit C
 
Form of Borrowing Request
Exhibit D
 
Form of Compliance Certificate
Exhibit E
 
Form of Intercompany Note
Exhibit F
 
Form of Intercreditor Agreement
Exhibit G
 
Form of Joinder Agreement

 
 
iv

--------------------------------------------------------------------------------

 
Exhibit H-1
 
Form of Term Note
Exhibit H-2
 
Form of Revolving Note
Exhibit I
 
Form of Security Agreement
Exhibit J
 
Form of Solvency Certificate
Exhibit K
 
Form of Pledge Agreement
Exhibit L
 
Forms of Non-Bank Tax Certificates

 
 
 
 
 
 
 
v

--------------------------------------------------------------------------------

 
FIRST LIEN CREDIT AGREEMENT
 
This FIRST LIEN CREDIT AGREEMENT dated as of February 9, 2015, among GLOBAL
GEOPHYSICAL SERVICES, LLC, a Delaware limited liability company (“Holdings”),
GLOBAL GEOPHYSICAL SERVICES, INC., a Delaware corporation (“Borrower”), the
GUARANTORS as defined herein, the LENDERS from time to time party hereto and
Wilmington Savings Fund Society, FSB, as administrative agent (in such capacity,
“Administrative Agent”) for the Lenders and as collateral agent (in such
capacity, “Collateral Agent”) for the Secured Parties.
 
WITNESSETH:
 
WHEREAS, on March 25, 2014, Borrower and each of its then-existing Domestic
Subsidiaries, as debtors and debtors-in-possession (the “Debtors”), commenced
voluntary cases under chapter 11 of title 11 of the United States Code in the
United States Bankruptcy Court for the Southern District of Texas (the
“Bankruptcy Court”), which cases are being jointly administered (the “Cases”);
 
WHEREAS, the Joint Plan of Reorganization of the Debtors (the “Plan of
Reorganization”, as hereinafter further defined) has been confirmed pursuant to
the Confirmation Order (as defined below), and concurrently with the making of
the initial loans hereunder, the effective date with respect to such Plan of
Reorganization has occurred;
 
WHEREAS, Borrower has requested, and the Lenders have agreed to make available
to Borrower, a revolving credit facility and a term loan upon and subject to the
terms and conditions set forth in this Agreement to (a) consummate the Plan of
Reorganization in accordance with the terms of the Plan of Reorganization,
(b) fund certain fees and expenses associated with the funding of the Loans and
consummation of the Plan of Reorganization and (c) provide for working capital
and other general corporate purposes of Borrower (subject, in each case, to the
limitations set forth herein);
 
WHEREAS, Borrower desires to secure all of its Obligations under the Loan
Documents by granting to the Collateral Agent, for the benefit of the Secured
Parties, a security interest in and lien upon substantially all of its personal
and real property (subject to the limitations set forth herein and in the
Security Documents);
 
WHEREAS, Holdings owns all of the Equity Interests of Borrower, is willing to
guaranty all of the Obligations and to pledge to the Collateral Agent, for the
benefit of the Secured Parties, all of the Equity Interests of Borrower and
substantially all of its other personal and real property to secure the
Obligations (subject to the limitations set forth herein and in the Security
Documents);
 
WHEREAS, subject to the terms hereof, each Guarantor is willing to guarantee all
of the Obligations of Borrower and to grant to the Collateral Agent, for the
benefit of the Secured Parties, a security interest in and lien upon
substantially all of its personal and real property;
 
NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties hereto agree as follows:
 
 
-1-

--------------------------------------------------------------------------------

 
ARTICLE I
 
DEFINITIONS
 
SECTION 1.01 Defined Terms.  As used in this Agreement, the following terms
shall have the meanings specified below:
 
“Additional Revolving Commitment” shall have the meaning assigned to such term
in Section 2.16(c).
 
“Additional Revolving Loans” shall have the meaning assigned to such term in
Section 2.16(c).
 
“Administrative Agent” shall have the meaning assigned to such term in the
preamble hereto and includes each other person appointed as the successor
pursuant to Article IX.
 
“Administrative Agent Fees” shall have the meaning assigned to such term in
Section 2.05(b).
 
“Administrative Questionnaire” shall mean an Administrative Questionnaire in
substantially the form of Exhibit A.
 
“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person specified;
provided, however, that, for purposes of Section 6.08, the term “Affiliate”
shall also include (a) any person that directly or indirectly owns more than 10%
of any class of Equity Interests of the person specified or (b) any person that
is an executive officer or director of the person specified.
 
“Agents” shall mean the Administrative Agent and the Collateral Agent; and
“Agent” shall mean any of them.
 
“Aggregate Revolving Commitment” shall mean the aggregate of the Revolving
Commitments of all of the Revolving Lenders, as reduced from time to time
pursuant to the terms and conditions hereof.  As of the Closing Date, the
Aggregate Revolving Commitment is $25,000,000.
 
“Agreement” shall mean this First Lien Credit Agreement dated as of February 9,
2015.
 
“All-in Yield” shall mean, as to any Indebtedness, the yield thereon as
determined in good faith by Holdings and the Required Lenders, whether in the
form of interest rate, margin, original issue discount, up-front fees, rate
floors or otherwise payable to all lenders of such Indebtedness; provided, that
(a) original issue discount and up-front fees shall be equated to interest rate
assuming a 4-year life to maturity (or, if less, the life to maturity of such
Indebtedness at the time of the incurrence of such Indebtedness) and (b) “All-in
Yield” shall not include arrangement, underwriting, ticking, structuring or
similar fees paid to arrangers for such Indebtedness and customary consent fees
for an amendment paid generally to consenting Lenders.
 
 
-2-

--------------------------------------------------------------------------------

 
“Anti-Corruption Laws” shall mean all laws, rules and regulations of any
jurisdiction applicable to Holdings and its Subsidiaries from time to time
concerning or relating to bribery or corruption.
 
“Anti-Terrorism Laws” shall have the meaning assigned to such term in Section
3.20.
 
“Applicable Margin” shall mean, with respect to the Term Loans, the Term
Applicable Margin and with respect to the Revolving Loans, the Revolving
Facility Applicable Margin.
 
“Approved Fund” shall mean any Person (other than a natural person) that is
engaged in making, purchasing, holding or investing in bank loans and similar
extensions of credit in the ordinary course of its business and that is
administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an
entity or an Affiliate of an entity that administers or manages a Lender.
 
“Asset Sale” shall mean (a) any conveyance, sale, lease, sublease, assignment,
transfer or other disposition in one transaction or a series of
transactions  (including by way of merger or consolidation and including any
Sale and Leaseback Transaction) of any property (including Capital Stock),
excluding sales of inventory, non-exclusive licenses of Multi-Client Data,
Brazilian Multi-Client Data and other Intellectual Property, assignments and
dispositions of cash and Cash Equivalents, dispositions of accounts receivable
in connection with the compromise, settlement or collection thereof, in each
case (other than in the case of cash and Cash Equivalents and dispositions
constituting Casualty Events), in each case in the ordinary course of business
and consistent with past practice, by, or at the direction of, Holdings or any
of its Subsidiaries and (b) any issuance or sale of any Equity Interests of any
Subsidiary of Holdings, in each case referred to in clauses (a) and (b), to any
person other than (i) Borrower, (ii) any Guarantor or (iii) other than for
purposes of Section 6.06, any other Subsidiary.  For purposes of clarification,
“Asset Sale” shall include (a) the sale or other disposition for value of any
contracts and (b) any sale of merchant accounts (or any rights thereto
(including, without limitation, any rights to any residual payment stream with
respect thereto)) by any Loan Party, but shall exclude the early termination or
modification of any contract resulting in the receipt by any Loan Party of a
cash payment or other consideration in exchange for such event.
 
“Assignment and Assumption” shall mean an assignment and assumption entered into
by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 10.04(b)), and accepted by the Administrative
Agent, in substantially the form of Exhibit B, or any other form approved by the
Administrative Agent at the direction of the Required Lenders.
 
“Attributable Indebtedness” shall mean, when used with respect to any Sale and
Leaseback Transaction, as at the time of determination, the present value
(discounted at the rate of interest implicit in such transaction) of the total
obligations of the lessee for rental payments during the remaining term of the
lease included in any such Sale and Leaseback Transaction; provided, however, if
such Sale and Leaseback Transaction results in a Capital Lease Obligation, the
amount of Attributable Indebtedness represented thereby shall be determined in
accordance with the definition of Capital Lease Obligation and shall not
constitute Attributable Indebtedness.
 
 
-3-

--------------------------------------------------------------------------------

 
“Available Cash” shall mean, as of any date of determination, the amount of
unrestricted cash (excluding, for the avoidance of doubt, Cash Equivalents) of
Holdings and its Subsidiaries that (a) is in Deposit Accounts which are subject
to Control Agreements and are maintained by a branch office of a bank
intermediary or depository institution located within the United States and (b)
is shown or reported by such bank intermediary or depository institution as
available for withdrawal by Holdings or its Domestic Subsidiaries; provided,
however, that any cash held by Holdings and its Subsidiaries pending
reinvestment pursuant to Section 2.10(f) or Section 2.10(i) shall not constitute
“Available Cash”.
 
“Availability Period” shall mean the period from and including the Closing Date
to but excluding the earlier of the Revolving Facility Maturity Date and the
date of termination of the Revolving Commitments.
 
“Bankruptcy Court” shall have the meaning assigned to such term in the recitals
hereto.
 
“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States.
 
“Board of Directors” shall mean, with respect to any person, (a) in the case of
any corporation, the board of directors of such person, (b) in the case of any
limited liability company, the board of managers of such person, the requisite
managers or members required under the Organizational Documents of such person
or in the event of a sole member-managed limited liability company, the Board of
Directors of such sole member, (c) in the case of any partnership, the Board of
Directors of the general partner of such person and (d) in any other case, the
functional equivalent of the foregoing.
 
“Borrower” shall have the meaning assigned to such term in the preamble hereto.
 
“Borrower Registered Intellectual Property” shall have the meaning assigned to
such term in Section 3.06(a).
 
“Borrowing” shall mean a Term Borrowing or Revolving Borrowing, as the context
requires.
 
“Borrowing Request” shall mean a request by Borrower in accordance with the
terms of Section 2.03 and substantially in the form of Exhibit C, or such other
form as shall be approved by the Administrative Agent and the Required Lenders.
 
“Brazilian Multi-Client Data” shall mean any rights (including ownership or
licensing) to seismic data surveys in Brazil and related data collected,
compiled, derived, analyzed or acquired by or on behalf of Borrower or any of
its Subsidiaries for its multi-client seismic data library or otherwise
incorporated or included in such data library whether now existing or hereafter
acquired or created.
 
 
-4-

--------------------------------------------------------------------------------

 
“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which banks in New York City, Houston, Texas or Wilmington, Delaware are
authorized or required by law to close.
 
“Capital Assets” shall mean, with respect to any person, all equipment, fixed
assets and Real Property or improvements of such assets by such person, or
replacements or substitutions therefor or additions thereto, that, in accordance
with GAAP, have been or should be reflected as additions to property, plant or
equipment on the balance sheet of such person.
 
“Capital Expenditures” shall mean, for any period, without duplication, all
expenditures made directly or indirectly by Holdings and its Subsidiaries during
such period for Capital Assets (whether paid in cash or other consideration,
financed by the incurrence of Indebtedness or accrued as a liability),
including, without limitation, all expenditures of Holdings and its Subsidiaries
during such period to purchase or acquire multi-client seismic data from a third
party, but excluding expenditures made in connection with the replacement,
substitution or restoration of property pursuant to Section 2.10 and excluding
Multi-Client Development Costs.  For purposes of this definition, the purchase
price of equipment or other fixed assets that are purchased simultaneously with
the trade-in of existing assets or with insurance proceeds shall be included in
Capital Expenditures only to the extent of the gross amount by which such
purchase price exceeds the credit granted by the seller of such assets for the
assets being traded in at such time or the amount of such insurance proceeds, as
the case may be.
 
“Capital Lease Obligations” of any person shall mean the obligations of such
person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.
 
“Cases” shall have the meaning assigned to such term in the recitals hereto.
 
“Cash Equivalents” shall mean:
 
(a)  readily marketable obligations issued or directly and fully guaranteed or
insured by the United States of America or any agency or instrumentality thereof
in each case with maturities not more than one year from the date of acquisition
thereof;
 
(b)  time deposits (including eurodollar time deposits) with, or certificates of
deposit or bankers’ acceptances of, any commercial bank that (i) is organized
under the laws of the United States of America, any state thereof or the
District of Columbia or is the principal banking subsidiary of a bank holding
company organized under the laws of the United States of America, any state
thereof or the District of Columbia, and is a member of the Federal Reserve
System, (ii) issues (or the parent of which issues) commercial paper (including
without limitation promissory notes or other borrowings) rated at least
“Prime-l” (or the then equivalent grade) by Moody’s or at least “A-1” (or the
then equivalent grade) by S&P, as of the date of acquisition and (iii) has
combined capital and surplus of at least $500,000,000, in each case with
maturities of not more than one year from the date of acquisition thereof;
 
 
-5-

--------------------------------------------------------------------------------

 
(c)  commercial paper issued by any person organized under the laws of any state
of the United States of America and rated at least “Prime-1” (or the then
equivalent grade) by Moody’s or at least “A-1” (or the then equivalent grade) by
S&P as of the date of acquisition, in each case with maturities of not more than
one year from the date of acquisition thereof;
 
(d)  repurchase obligations of any commercial bank (or any Affiliate thereof)
satisfying the requirements of clause (c) above, having a term of not more than
30 days;
 
(e)  securities issued or fully guaranteed by any state, commonwealth or
territory of the United States of America or by any political subdivision
(including any municipality) or taxing authority of any such state, commonwealth
or territory, the securities of which state, commonwealth, territory, political
subdivision or taxing authority (as the case may be) are rated at least “A” (or
A-1, SP1 or other then equivalent grade) by S&P or at least “A1” (or “Prime-1”
or MIG-1 or other then equivalent grade) by Moody’s as of the date of
acquisition and, in each case, with a maturity of not more than one year from
the date of acquisition thereof;
 
(f)  securities and loans with maturities of one year or less from the date of
acquisition issued by, or backed by a standby letter of credit issued by, any
commercial bank satisfying the requirements of clause (c) above;
 
(g)  shares in money market investment programs registered under the Investment
Company Act of 1940 substantially all of whose assets are comprised of
securities of the types described in clauses (a) through (e) above and which are
administered by financial institutions that have the highest rating obtainable
from either Moody’s or S&P; and
 
(h)  investments by a Foreign Subsidiary of comparable tenure and credit quality
to those described in the foregoing clauses (a) through (g), customarily
utilized by entities similarly situated and of similar size to such Foreign
Subsidiary organized under the laws of the jurisdiction of such Foreign
Subsidiary for short-term cash management purposes to the extent reasonably
required in connection with any business conducted by such Foreign Subsidiary in
such jurisdiction.
 
“Cash Interest Expense” shall mean, for any period, Consolidated Interest
Expense for such period, less without duplication (a) interest on any debt paid
by the increase in the principal amount of such debt including by accretion and
issuance of additional debt of such kind, (b) to the extent included in the
determination of Consolidated Interest Expense for such period, non-cash amounts
attributable to amortization of financing costs paid in a previous period, (c)
to the extent included in the determination of Consolidated Interest Expense,
non-cash amounts attributable to amortization of debt discounts (including,
without limitation, the amortization of any debt discounts recognized under ASC
470 in respect of convertible debt instruments that may be settled in cash upon
conversion), and (d) any other non-cash amounts included in the determination of
Consolidated Interest Expense for such period (but only to the extent that such
amount is not required to be paid in cash in any subsequent period).
 
 
-6-

--------------------------------------------------------------------------------

 
“Casualty Event” shall mean any involuntary loss of title, any involuntary loss
of, damage to or any destruction of, or any condemnation or other taking
(including by any Governmental Authority) of, any property of Holdings or any of
its Subsidiaries.
 
“CERCLA” shall mean the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended, 42 U.S.C. § 9601 et seq., and all
implementing regulations.
 
A “Change in Control” shall be deemed to have occurred if:
 
(a)  at any time a “change of control” (or similar event) occurs under any
Material Indebtedness; or
 
(b)  the Permitted Holders together directly or indirectly fail to own legally
and/or beneficially or to have the power to vote or direct the voting of more
than 35% of the issued and outstanding Equity Interests of Holdings, whether
voting or non-voting; or
 
(c)  the Permitted Holders together directly or indirectly fail to possess the
right to elect a majority of the Board of Directors of Holdings; or
 
(d)  Holdings fails to directly own 100% of the combined voting power of all
Voting Stock and the economic interests of Borrower.
 
“Change in Law” shall mean the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking into effect of any law, treaty, or
governmental order, policy, rule or regulation, (b) any change in any law,
treaty, order, policy, rule or regulation or in the administration,
interpretation or application thereof by any Governmental Authority, or (c) the
making or issuance of any request, guideline or directive (whether or not having
the force of law) by any Governmental Authority; provided that notwithstanding
anything herein to the contrary, (x) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith and (y) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Change in Law”,
regardless of the date enacted, adopted or issued.
 
“Charges” shall have the meaning assigned to such term in Section 10.14.
 
“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Term Loans, Revolving Loans or
Additional Revolving and, when used in reference to any Commitment, refers to
whether such Commitment is a Term Commitment, Revolving Commitment or an
Additional Revolving Commitment, and when used in reference to any Lender,
refers to whether such Lender has a Loan or Commitment with respect to the
applicable Class.
 
“Closing Date” shall mean February 9, 2015.
 
 
-7-

--------------------------------------------------------------------------------

 
“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.
 
“Collateral” shall mean, collectively, all of the Security Agreement Collateral,
the Pledge Agreement Collateral, the Mortgaged Property and all other property
of whatever kind and nature subject or purported to be subject from time to time
to a Lien under any Security Document and all proceeds and products thereof.
 
“Collateral Agent” shall have the meaning assigned to such term in the preamble
hereto.
 
“Collateral and Guarantee Requirement” shall mean, at any time, the requirement
that:
 
(a)  the Agents shall have received:
 
(i)  from Holdings and each Designated Subsidiary, either (A) a counterpart to
this Agreement duly executed and delivered on behalf of such Person or (B) in
the case of any Person that becomes a Designated Subsidiary after the Closing
Date, a Joinder Agreement or such comparable documentation to become a Guarantor
in form and substance satisfactory to the Required Lenders, in either case, duly
executed and delivered on behalf of such Person;
 
(ii)  from each Designated Subsidiary that is a Domestic Subsidiary and each
Designated Non-Domestic Loan Party, (A) either (1) counterparts of the Security
Agreement and the Pledge Agreement duly executed and delivered on behalf of such
Person or (2) in the case of a Person that becomes a Designated Subsidiary that
is a Domestic Subsidiary or a Designated Non-Domestic Loan Party after the
Closing Date, supplements to the Security Agreement and the Pledge Agreement in
the form specified therein or in form and substance satisfactory to the Required
Lenders, in each case, duly executed and delivered on behalf of such Person and
(B) Control Agreements duly executed and delivered by such Person to the extent
required by the Security Documents;
 
(iii)  from Holdings and each Designated Subsidiary that owns Equity Interests
in a Subsidiary organized under the laws of Canada or the Cayman Islands, one or
more pledge agreements governed by the laws of Canada or the Cayman Islands, as
applicable,  in form and substance acceptable to the Required Lenders, necessary
or advisable in the opinion of the Required Lenders to secure the Secured
Obligations and grant a lien on, and pledge, 100% of such Equity Interests;
 
(iv)  from each Designated Subsidiary that is a Foreign Subsidiary, one or more
Security Documents (including, Control Agreements or comparable documentation
under the laws of the jurisdiction of organization of such Person), in form and
substance acceptable to the Required Lenders, necessary or advisable in the
opinion of the Required Lenders to secure the Guaranteed Obligations and grant a
Lien on the assets of such Person that constitute Collateral in which a security
interest may be obtained under the laws of the jurisdiction of organization of
such Person, in each case, duly executed and delivered on behalf of such Person;
and
 
 
-8-

--------------------------------------------------------------------------------

 
(v)  from Holdings and each Subsidiary (other than Global Geophysical Services
Arabia, Ltd.), either (A) a counterpart of the Intercompany Note duly executed
and delivered by such Person or (B) in the case of any Person that becomes a
Subsidiary after the Closing Date, a supplement to the Intercompany Note, in the
form specified therein or in form and substance satisfactory to the Required
Lenders, in each case, duly executed and delivered on behalf of such Person;
 
(b) subject to the requirements set forth in the Security Documents (i) unless
such Equity Interests are uncertificated, all certificates representing all of
the Equity Interests in any Subsidiary owned by or on behalf of any Loan Party
shall have been pledged to the Collateral Agent and such certificates, together
with undated stock powers or other appropriate instruments of transfer duly
executed and delivered in blank by a duly authorized officer of the holder(s) of
such Equity Interests, shall have been delivered to the Collateral Agent and
(ii) all physical intercompany notes owing from a Loan Party to another Loan
Party, together with instruments of transfer duly executed and delivered in
blank by an authorized officer of such Loan Party, shall have been delivered to
the Collateral Agent;
 
(c)  all documents and instruments, including Uniform Commercial Code financing
statements, required by applicable law or requested by the Required Lenders to
be filed, registered or recorded to create the Liens intended to be created by
the Security Documents and perfect such Liens to the extent required by, and
with the priority required by, the Security Documents, shall have been filed,
registered or recorded; and
 
(d)  each Loan Party shall have obtained all consents and approvals required by
it in connection with the execution and delivery of all Security Documents to
which it is a party, the performance of its obligations thereunder and the
granting of it of the Liens thereunder.
 
“Colombian Bankruptcy Proceeding” shall have the meaning assigned to such term
in Section 3.26.
 
“Commitment” shall mean, with respect to each Lender, such Lender’s Term
Commitment, Revolving Commitment or Additional Revolving Commitment.
 
“Communications” shall have the meaning assigned to such term in Section
10.01(d).
 
“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
 
“Companies” shall mean Holdings and its Subsidiaries; and “Company” shall mean
any one of them.
 
“Competitor” shall mean any Person designated by Borrower as a “Competitor” on
Schedule 1.01(a).
 
“Compliance Certificate” shall mean a certificate of a Financial Officer
substantially in the form of Exhibit D.
 
 
-9-

--------------------------------------------------------------------------------

 
“Confidential Information Memorandum” shall mean that certain confidential
information memorandum dated as of October 2014.
 
“Confirmation Order” shall mean the order confirming the Loan Parties’ Plan of
Reorganization in form, scope and substance satisfactory to the Required Lenders
and shall include, without limitation, such provisions with respect to the Loan
Documents as are reasonably satisfactory to the Lenders and, providing, among
other things, (a) that Borrower and the Loan Parties shall be authorized to (i)
enter into the Loan Documents, (ii) grant the Liens and security interests and
incur or guarantee the Obligations under the Loan Documents, (iii) issue,
execute and deliver all documents, agreements and instruments necessary or
appropriate to implement and effectuate all obligations under the Loan Documents
and to take all other actions necessary to implement and effectuate Borrowings
under the Loan Documents and (iv) release and terminate all UCC filings made
against Holdings and its Subsidiaries prior to the date of the Confirmation
Order and (b) that the Debtors are released from all liability relating to all
prior conduct relating to internal compliance with OFAC, anti-terrorism laws and
anti-corruption laws to the fullest extent permitted by applicable law.  Except
as consented to by the Lenders (with such consent not to be unreasonably
withheld or delayed), the Bankruptcy Court’s retention of jurisdiction under the
Confirmation Order shall not govern the enforcement of the Loan Documents or any
rights or remedies related thereto.
 
“Consolidated Amortization Expense” shall mean, for any period, the amortization
expense of Holdings and its Subsidiaries for such period, determined on a
consolidated basis in accordance with GAAP.
 
“Consolidated Cash EBITDA” shall mean, for any period, Consolidated Net Income
for such period, adjusted by (x) adding thereto, in each case only to the extent
(and in the same proportion) deducted in determining such Consolidated Net
Income and without duplication:
 
(a)  Consolidated Interest Expense for such period,
 
(b)  Consolidated Amortization Expense for such period,
 
(c)  Consolidated Depreciation Expense for such period,
 
(d)  Consolidated Tax Expense for such period,
 
(e)  the aggregate amount of all other non-cash charges reducing Consolidated
Net Income (excluding any non-cash charge that results in an accrual of a
reserve for cash charges in any future period or amortization of a prepaid cash
item that was paid in a prior period and excluding any write-down of a right to
receive a payment or other consideration) for such period, and
 
(y)  subtracting therefrom, without duplication:
 
(a)  the aggregate amount of all non-cash items increasing Consolidated Net
Income (other than the accrual of revenue or recording of receivables in the
ordinary course of business) for such period,
 
 
-10-

--------------------------------------------------------------------------------

 
(b)  interest income,
 
(c)  other income, and
 
(d)  Multi-Client Data Development Costs.
 
“Consolidated Current Assets” shall mean, as at any date of determination, the
total assets of Holdings and its Subsidiaries which may properly be classified
as current assets (other than assets held for sale) on a consolidated balance
sheet of Holdings and its Subsidiaries in accordance with GAAP, excluding cash
and Cash Equivalents.
 
“Consolidated Current Liabilities” shall mean, as at any date of determination,
the total liabilities of Holdings and its Subsidiaries which may properly be
classified as current liabilities (other than the current portion of any
long-term Indebtedness and liabilities held for sale) on a consolidated balance
sheet of Holdings and its Subsidiaries in accordance with GAAP.
 
“Consolidated Depreciation Expense” shall mean, for any period, the depreciation
expense of Holdings and its Subsidiaries for such period, determined on a
consolidated basis in accordance with GAAP.
 
“Consolidated Interest Expense” shall mean, for any period, the total
consolidated interest expense of Holdings and its Subsidiaries for such period
determined on a consolidated basis in accordance with GAAP plus, without
duplication:
 
(a)  imputed interest on Capital Lease Obligations and Attributable Indebtedness
of Holdings and its Subsidiaries for such period;
 
(b)  commissions, discounts and other fees and charges owed by Holdings or any
of its Subsidiaries with respect to letters of credit securing financial
obligations, bankers’ acceptance financing and receivables financings for such
period; and
 
(c)  the interest portion of any deferred payment obligations of Holdings or any
of its Subsidiaries for such period;
 
provided that Consolidated Interest Expense shall be calculated after giving
effect to Hedging Agreements related to interest rates (including associated
costs), but excluding unrealized gains and losses with respect to Hedging
Agreements related to interest rates.
 
“Consolidated Liquidity” shall mean, for any period, an amount determined for
Holdings and its Subsidiaries on a consolidated basis equal to (a) Available
Cash plus (b) the amount Borrower is entitled at such time to borrow as
Revolving Loans under Section 2.01(b) of the Agreement (after giving effect to
all outstanding Revolving Loans); provided that the amount counted pursuant to
this clause (b) shall not exceed $5,000,000.
 
“Consolidated Net Income” shall mean, for any period, the consolidated net
income (or loss) of Holdings and its Subsidiaries determined on a consolidated
basis in accordance with GAAP; provided that there shall be excluded from such
net income (to the extent otherwise included therein), without duplication:
 
 
-11-

--------------------------------------------------------------------------------

 
(a)  the net income of any person (other than a Subsidiary of Holdings) in which
any person other than Holdings and its Subsidiaries has an ownership interest,
except to the extent that cash in an amount equal to any such income has
actually been received by Holdings or (subject to clause (b) below) any of its
Subsidiaries during such period;
 
(b)  the net income of any Subsidiary of Holdings during such period to the
extent that the declaration or payment of dividends or similar distributions by
such Subsidiary of that income is not permitted by operation of the terms of its
Organizational Documents or any agreement, instrument or Requirement of Law
applicable to that Subsidiary during such period, except that Holdings’ equity
in net loss of any such Subsidiary for such period shall be included in
determining Consolidated Net Income;
 
(c)  any gain (or loss), together with any related provisions for taxes on any
such gain (or the tax effect of any such loss), realized during such period by
Holdings or any of its Subsidiaries upon any Asset Sale (other than any
dispositions in the ordinary course of business) by Holdings or any of its
Subsidiaries or returned surplus assets of any Plan;
 
(d)  gains and losses due solely to fluctuations in currency values and the
related tax effects determined in accordance with GAAP for such period;
 
(e)  earnings resulting from any reappraisal, revaluation or write-up of assets;
 
(f)  unrealized gains and losses with respect to Hedging Obligations for such
period;
 
(g)  any net after-tax extraordinary or nonrecurring gains or losses (less all
fees and expenses related thereto); and
 
(h)  any after tax effect of income (or loss) from discontinued operations and
any net after tax gains or losses on disposal of disposed, abandoned or
discontinued operations.
 
“Consolidated Tax Expense” shall mean, for any period, the tax expense of
Holdings and its Subsidiaries, for such period, determined on a consolidated
basis in accordance with GAAP.
 
“Contingent Obligation” shall mean, as to any person, any obligation, agreement,
understanding or arrangement of such person guaranteeing or intended to
guarantee any Indebtedness, leases, dividends or other obligations (“primary
obligations”) of any other person (the “primary obligor”) in any manner, whether
directly or indirectly, including any obligation of such person, whether or not
contingent, (a) to purchase any such primary obligation or any property
constituting direct or indirect security therefor; (b) to advance or supply
funds (i) for the purchase or payment of any such primary obligation or (ii) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor; (c) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation; (d) with respect to bankers’ acceptances,
letters of credit and similar credit arrangements, until a reimbursement
obligation arises (which reimbursement obligation shall constitute
Indebtedness); or (e) otherwise to assure or hold harmless the holder of such
primary obligation against loss in respect thereof; provided, however, that the
term “Contingent Obligation” shall not include endorsements of instruments for
deposit or collection in the ordinary course of business, typical contractual
indemnities provided in the ordinary course of business or any product
warranties.  The amount of any Contingent Obligation shall be deemed to be an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Contingent Obligation is made (or, if less, the maximum
amount of such primary obligation for which such person may be liable, whether
singly or jointly, pursuant to the terms of the instrument evidencing such
Contingent Obligation) or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof (assuming such person is required to
perform thereunder) as determined by such person in good faith.
 
 
-12-

--------------------------------------------------------------------------------

 
“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and the
terms “Controlling” and “Controlled” shall have meanings correlative thereto.
 
“Control Agreement” shall mean a control agreement or other similar agreement
with the Collateral Agent and a Grantor (as defined in the Security Agreement),
in form and substance reasonably satisfactory to the Collateral Agent at the
direction of the Required Lenders, in order to give the Collateral Agent
“control” (within the meaning set forth in Section 9-104) of the UCC) of such
account.
 
“Credit Extension” shall mean the making of a Loan by a Lender.
 
“Debt Issuance” shall mean the incurrence by Holdings or any of its Subsidiaries
of any Indebtedness after the Closing Date (other than as permitted by Section
6.01).
 
“Debtors” shall have the meaning assigned to such term in the preamble hereto.
 
“Debtor Relief Laws” shall mean the Bankruptcy Code of the United States of
America, and all other liquidation, conservatorship, bankruptcy, assignment for
the benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.
 
“Default” shall mean any event, occurrence or condition which is, or upon
notice, lapse of time or both would constitute, an Event of Default.
 
“Default Rate” shall have the meaning assigned to such term in Section 2.06(b).
 
“Defaulting Lender” shall mean, subject to Section 2.15(b), any Lender that (a)
has failed to (i) fund all or any portion of its Loans within two (2) Business
Days of the date such Loans were required to be funded hereunder unless such
Lender notifies the Administrative Agent and Borrower in writing that such
failure is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent or any Lender any other
amount required to be paid by it hereunder within two (2) Business Days of the
date when due, (b) has notified Borrower and the Administrative Agent in writing
that it does not intend to comply with its funding obligations hereunder, or has
made a public statement to that effect (unless such writing or public statement
relates to such Lender’s obligation to fund a Loan hereunder and states that
such position is based on such Lender’s determination that a condition precedent
to funding (which condition precedent, together with any applicable default,
shall be specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three (3) Business Days after written request
by the Administrative Agent or Borrower, to confirm in writing to the
Administrative Agent and Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.  The Administrative Agent shall not be
deemed to have knowledge of any event or circumstance that would make a Lender a
Defaulting Lender, other than pursuant to clause (a)(i) above, unless and until
the Administrative Agent has received written notice of such event or
circumstance.  Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 2.15(b)) upon delivery of written
notice of such determination to Borrower and each Lender.
 
 
-13-

--------------------------------------------------------------------------------

 
“Designated Non-Domestic Loan Party” shall mean each Designated Subsidiary that
is not a Domestic Subsidiary that (a) directly owns any Equity Interests of a
Person that is organized or existing under the laws of the United States, any
state thereof or the District of Columbia or (b) otherwise directly owns any
asset (including any right arising under any agreement) where, based on the
applicable law of the United States, any state thereof or the District of
Columbia or of the jurisdiction of organization of such Person, the creation or
perfection of a security interest in such Person’s right, title or interest in,
to or under such asset is to be determined under the law of the United States,
any state thereof or the District of Columbia.
 
“Designated Subsidiary” shall mean (a) any Domestic Subsidiary, (b) any
Subsidiary organized under the laws of the Cayman Islands and (c) any Subsidiary
organized under the laws of Canada.
 
“Disqualified Capital Stock” shall mean any Equity Interest which, by its terms
(or by the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
is redeemable at the option of the holder thereof, in whole or in part, on or
prior to 181 days after the Final Maturity Date, (b) is convertible into or
exchangeable (unless at the sole option of the issuer thereof) for (i) debt
securities or (ii) any Equity Interests which would otherwise constitute
Disqualified Capital Stock pursuant to this definition, in each case at any time
on or prior to 181 days after the Final Maturity Date, or (c) contains any
repurchase obligation which may come into effect prior to payment in full of all
Obligations; provided, however, that any Equity Interests that would not
constitute Disqualified Capital Stock but for provisions thereof giving holders
thereof (or the holders of any security into or for which such Equity Interests
is convertible, exchangeable or exercisable) the right to require the issuer
thereof to redeem such Equity Interests upon the occurrence of a change in
control or an asset sale occurring prior to the 181st day after the Final
Maturity Date shall not constitute Disqualified Capital Stock if the payment
upon such redemption is contractually subordinated in right of payment to the
Obligations.
 
 
-14-

--------------------------------------------------------------------------------

 
“Dividend” with respect to any person shall mean that such person has declared
or paid a dividend or returned any equity capital to the holders of its Equity
Interests or authorized or made any other distribution, payment or delivery of
property (other than Qualified Capital Stock of such person) or cash to the
holders of its Equity Interests as such, or redeemed, retired, purchased or
otherwise acquired, directly or indirectly, for consideration (other than
Qualified Capital Stock of such person) any of its Equity Interests outstanding
(or any options or warrants issued by such person with respect to its Equity
Interests).  Without limiting the foregoing, “Dividends” with respect to any
person shall also include all payments made or required to be made by such
person with respect to any stock appreciation rights, equity incentive or
achievement plans or any similar plans.
 
“dollars” or “$” shall mean lawful money of the United States.
 
“Domestic Subsidiary” shall mean any Subsidiary that is organized or existing
under the laws of the United States, any state thereof or the District of
Columbia.
 
“Eligible Assignee” shall mean (a) any Lender, (b) an Affiliate of any Lender,
(c) an Approved Fund and (d) any other person approved by the Administrative
Agent and Borrower (each such approval not to be unreasonably withheld or
delayed, and Borrower shall be deemed to have so approved such person unless
Borrower shall object thereto by written notice to the Administrative Agent
within ten (10) days after Borrower having received notice thereof); provided
that (i) no approval of Borrower shall be required (1) during the continuance of
an Event of Default or (2) if, after giving effect to such assignment, the
Lenders as of the Closing Date shall continue to hold greater than 50% of the
sum of all Loans outstanding and unused Commitments and (ii) “Eligible Assignee”
shall not include (1) Holdings or any of its Affiliates (including, without
limitation, any Permitted Holder) or Subsidiaries, (2) any natural person or (3)
any Competitor or any of its Affiliates.
 
“Embargoed Person” shall have the meaning assigned to such term in Section 6.17.
 
“Environment” shall mean ambient air, indoor air, surface water and groundwater
(including potable water, navigable water and wetlands), the land surface or
subsurface strata, natural resources or as otherwise defined in any
Environmental Law.
 
 
-15-

--------------------------------------------------------------------------------

 
“Environmental Claim” shall mean any written claim, notice, or demand, or any
order, action, suit, proceeding or other written communication alleging
liability for or obligation with respect to any investigation, remediation,
removal, cleanup, response, corrective action, damages to natural resources,
personal injury, property damage, fines, penalties or other costs resulting
from, related to or arising out of (a) the presence, Release or threatened
Release in or into the Environment of Hazardous Material at any location or (b)
any violation or alleged violation of any Environmental Law, and shall include
any claim seeking damages, contribution, indemnification, cost recovery,
compensation or injunctive relief resulting from, related to or arising out of
the presence, Release or threatened Release of Hazardous Material or alleged
injury or threat of injury to health, safety or the Environment.
 
“Environmental Law” shall mean any and all present and future treaties, laws,
statutes, ordinances, regulations, rules, decrees, orders, judgments, consent
orders, consent decrees, code or other binding requirements, and the common law,
relating to protection of public health or the Environment, the Release or
threatened Release of Hazardous Material, natural resources or natural resource
damages, or occupational safety or health, and any and all Environmental
Permits.
 
“Environmental Permit” shall mean any permit, license, approval, registration,
notification, exemption, consent or other authorization required by or from a
Governmental Authority under Environmental Law.
 
“Equity Interest” shall mean, with respect to any person, any and all shares,
interests, participations or other equivalents, including membership interests
(however designated, whether voting or nonvoting), of equity of such person,
including, if such person is a partnership, partnership interests (whether
general or limited) and any other interest or participation that confers on a
person the right to receive a share of the profits and losses of, or
distributions of property of, such partnership, whether outstanding on the
Closing Date or issued after the Closing Date, but excluding debt securities
convertible or exchangeable into such equity.  Without limiting the foregoing,
for purposes of Section 6.07, Equity Interests shall include stock appreciation
rights, or rights with respect to equity incentive or achievement plans or any
similar plans.
 
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time.
 
“ERISA Affiliate” shall mean, with respect to any person, any trade or business
(whether or not incorporated) that, together with such person, is treated as a
single employer under Section 414 of the Code.
 
“ERISA Event” shall mean (a) any “reportable event,” as defined in Section 4043
of ERISA or the regulations issued thereunder, with respect to a Plan (other
than an event for which the 30-day notice period is waived by regulation); (b)
with respect to a Plan, the failure to satisfy the minimum funding standard of
Section 412 of the Code and Section 302 of ERISA, whether or not waived; (c) the
failure to timely make a required contribution with respect to any Plan or
Multiemployer Plan; (d) the filing pursuant to Section 412(c) of the Code and
Section 302(c) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Plan or any Multiemployer Plan; (e) a determination
that a Plan is, or is reasonably expected to be, in “at-risk status” (as defined
in Section 303(i)(4) of ERISA); (f) a determination that a Multiemployer Plan
is, or is reasonably expected to be, in “endangered status” or in “critical
status” (each as defined in Section 305(b) of ERISA); (g) the incurrence by any
Company or any of its ERISA Affiliates of any liability under Title IV of ERISA
with respect to the termination of any Plan; (h) the receipt by any Company or
any of its ERISA Affiliates from the PBGC or a plan administrator of any notice
relating to the intention to terminate any Plan or Plans or to appoint a trustee
to administer any Plan, or the occurrence of any event or condition which could
reasonably be expected to constitute grounds under ERISA for the termination of,
or the appointment of a trustee to administer, any Plan; (i) the incurrence by
any Company or any of its ERISA Affiliates of any liability with respect to the
withdrawal from any Plan or Multiemployer Plan; (j) the receipt by any Company
or its ERISA Affiliates of any notice, concerning the imposition of Withdrawal
Liability or a determination that a Multiemployer Plan is, or is expected to be,
insolvent or in reorganization, within the meaning of Title IV of ERISA; (k) the
“substantial cessation of operations” within the meaning of Section 4062(e) of
ERISA with respect to a Plan; (l) the making of any amendment to any Plan which
could result in the imposition of a lien or the posting of a bond or other
security; and (m) the occurrence of a nonexempt prohibited transaction (within
the meaning of Section 4975 of the Code or Section 406 of ERISA) which could
reasonably be expected to result in liability to any Company.
 
 
-16-

--------------------------------------------------------------------------------

 
“Event of Default” shall have the meaning assigned to such term in Section 8.01.
 
“Excess Cash Flow” shall mean, for any Excess Cash Flow Period, Consolidated
Cash EBITDA for such Excess Cash Flow Period, minus, without duplication:
 
(a)  Cash Interest Expense and payments to prepay, repay, redeem, purchase,
defease or otherwise satisfy obligations (including conversion obligations) with
respect to Indebtedness of Holdings and its Subsidiaries (except (i) such
repayments of Borrowings of Revolving Loans or other borrowings under a
revolving credit facility, but including such repayment to the extent there is
an equivalent permanent reduction in the commitments related thereto, and (ii)
to the extent such repayments are financed with the proceeds of the incurrence
of Indebtedness that are not Revolving Loans or other borrowings under a
revolving credit facility) to the extent actually made, for such Excess Cash
Flow Period;
 
(b)  Capital Expenditures during such Excess Cash Flow Period that are permitted
to be made hereunder and are paid in cash (other than Capital Expenditures to
the extent financed with the proceeds of the incurrence of Indebtedness);
 
(c)  taxes of Holdings and its Subsidiaries (including any related interest and
penalties) that were paid in cash during such Excess Cash Flow Period;
 
(d)  losses (other than any non-cash loss) excluded from the calculation of
Consolidated Net Income by operation of clause (c) or (h) of the definition
thereof that are incurred during such Excess Cash Flow Period;
 
(e)  cash payments, if any, added back to Consolidated Cash EBITDA pursuant to
clause (e) of the definition thereof during such Excess Cash Flow Period; and
 
 
-17-

--------------------------------------------------------------------------------

 
(f)  any premium paid in cash during such period in connection with the
prepayment, repayment, redemption, purchase, defeasance or other satisfaction
prior to scheduled maturity of Indebtedness permitted to be prepaid, repaid,
redeemed, purchased, defeased or satisfied hereunder;
 
provided, that to the extent not already included in Consolidated Net Income,
Excess Cash Flow shall include the receipt by Holdings or any Subsidiary of a
cash payment or other consideration in connection with the early termination or
modification of any contract;
 
provided further, that any amount deducted pursuant of any of the foregoing
clauses that will be paid after the close of such Excess Cash Flow Period shall
not be deducted again in a subsequent Excess Cash Flow Period; plus, without
duplication income or gain excluded from the calculation of Consolidated Net
Income by operation of clause (c) or (h) of the definition thereof that is
realized in cash during such Excess Cash Flow Period (except to the extent such
gain is subject to Section 2.10(g)).
 
“Excess Cash Flow Period” shall mean (a) with respect to prepayments to be made
pursuant to Section 2.10(j) for the fiscal year ending December 31, 2015, the
period commencing on the Closing Date and ending on December 31, 2015 and (b)
the fiscal year of Holdings ending December 31, 2016 and each fiscal year of
Holdings thereafter.
 
“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guarantee of such Guarantor or the grant
of such security interest becomes effective with respect to such Swap
Obligation.  If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guarantee or security
interest is or becomes illegal.
 
“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender or any other recipient of any payment to be made by or on account of any
obligation of any Loan Party hereunder (each a “recipient” for purposes of this
definition), (a) Taxes imposed on or measured by its net income (however
denominated), franchise Taxes and branch profits Taxes, in each case imposed on
it, by a jurisdiction (or any political subdivision thereof) as a result of the
recipient being organized or having its principal office or, in the case of any
Lender, its applicable lending office in such jurisdiction, (b) Taxes imposed as
a result of a present or former connection between such recipient and the
jurisdiction imposing such Tax (other than connections arising from such
recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transactions pursuant to or enforced any
Loan Document or sold or assigned any interest in any Loan or any Loan
Document), (c) in the case of a Lender (other than an assignee pursuant to a
request by any Loan Party under Section 2.14), with respect to any payment made
by or on account of any obligation of any Loan Party, any U.S. federal
withholding Tax imposed pursuant to a law in effect at the time such Lender
becomes a party hereto (or designates a new lending office), except to the
extent that such Lender (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts with respect to such withholding Tax pursuant to Section 2.13(a), (d)
Taxes resulting from a Lender’s failure to comply with Section 2.13(e) and (e)
any U.S. federal withholding Tax imposed under FATCA.
 
 
-18-

--------------------------------------------------------------------------------

 
“Executive Order” shall have the meaning assigned to such term in Section 3.20.
 
“Existing Maturity Date” shall have the meaning assigned to such term in Section
2.08.
 
“Extraordinary Receipts” shall mean any cash received by Holdings or any of its
Subsidiaries not in the ordinary course of business (and not consisting of Net
Cash Proceeds described in clauses (a) through (c) of the definition thereof),
including, without limitation, (a) foreign, United States, state or local tax
refunds, (b) pension plan reversions, (c) judgments or proceeds of settlements
in connection with any cause of action (including any settlement payments in
connection with actual or threatened legal actions or assertions of breach of
contract claims), excluding any such judgments or proceeds of settlements
arising in connection with contracts providing for payments in the ordinary
course of business, and (d) indemnity payments; provided, that Extraordinary
Receipts shall exclude cash receipts from proceeds of insurance or indemnity
payments to the extent such proceeds, awards or payments are received by
Holdings or any of its Subsidiaries in respect of any claim by a third party
that is not an Affiliate against Holdings or any of its Subsidiaries and
actually applied by Holdings or any of its Subsidiaries to pay (or reimburse
such third party that is not an Affiliate for its prior payment of) such claim
and the reasonable and documented out-of-pocket expenses of such third party
that is not an Affiliate with respect thereto.
 
“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the Closing
Date, (or any amended or successor version that is substantively comparable and
not materially more onerous to comply with), any current or future regulations
or official interpretations thereof and any agreement entered into pursuant to
Section 1471(b)(1) of the Code, any intergovernmental agreement entered into in
connection with the implementation of such sections of the Code and any fiscal
or regulatory legislation, rules or practices adopted pursuant to such
intergovernmental agreement.
 
“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the rates on overnight federal funds transactions with members of the Federal
Reserve System of the United States arranged by federal funds brokers, as
published on the next succeeding Business Day by the Federal Reserve Bank of New
York, or, if such rate is not so published for any day that is a Business Day,
the average of the quotations for the day for such transactions received by the
Administrative Agent from three federal funds brokers of recognized standing
selected by it.
 
“Final Maturity Date” shall mean the latest of the Term Maturity Date and the
Revolving Facility Maturity Date, as of any date of determination.
 
 
-19-

--------------------------------------------------------------------------------

 
“Financial Officer” of any person shall mean the chief financial officer,
principal accounting officer, treasurer or controller of such person.
 
“Financial Plan” shall have the meaning assigned to such term in Section
5.01(f).
 
“FIRREA” shall mean the Financial Institutions Reform, Recovery and Enforcement
Act of 1989, as amended.
 
“Foreign Lender” shall mean any Lender that is not, for U.S. federal income tax
purposes, (a) an individual who is a citizen or resident of the United States,
(b) a corporation, partnership or other entity treated as a corporation or
partnership created or organized in or under the laws of the United States, or
any state thereof or the District of Columbia, (c) an estate whose income is
subject to U.S. federal income taxation regardless of its source or (d) a trust
if a court within the United States is able to exercise primary supervision over
the administration of such trust and one or more U.S. Persons have the authority
to control all substantial decisions of such trust; provided that for purposes
of the definition of Excluded Taxes, with respect to any payment made by or on
account of any obligation of any Loan Party, a Foreign Lender shall include a
partnership, or other entity treated as a partnership for U.S. federal income
tax purposes, that is created or organized in or under the laws of the United
States, or any political subdivision thereof, but only to the extent the
beneficial owners for U.S. federal income tax purposes of such entity (including
indirect partners if the direct partners are partnerships or other entities
treated as partnerships for U.S. federal income tax purposes created or
organized in or under the laws of the United States, or any political
subdivision thereof) are treated as Foreign Lenders under subclauses (a) through
(d) of the preceding clause.  For purposes of this definition, the United States
of America, each state thereof and the District of Columbia shall be deemed to
constitute a single jurisdiction.
 
“Foreign Plan” shall mean any employee benefit plan, program, policy,
arrangement or agreement maintained or contributed to by any Company with
respect to employees employed outside the United States.
 
“Foreign Subsidiary” shall mean any direct or indirect Subsidiary of Holdings
which is not a Domestic Subsidiary.
 
“Free Excess Cash Flow” shall have the meaning assigned to such term in Section
2.10(j).
 
“Fund” shall mean any person that is (or will be) engaged in making, purchasing,
holding or otherwise investing in commercial loans and similar extensions of
credit in the ordinary course of its business.
 
“GAAP” shall mean generally accepted accounting principles in the United States
applied on a consistent basis.
 
“GGS Seismic Data Library” shall have the meaning assigned to such term in
Section 3.06(b).
 
 
-20-

--------------------------------------------------------------------------------

 
“Global Eurasia” shall mean Global Eurasia, LLC, a Delaware limited liability
company.
 
“Governmental Authority” shall mean the government of the United States or any
other nation, or of any political subdivision thereof, whether state, provincial
or local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).
 
“Governmental Authorization” shall mean any permit, license, authorization,
plan, directive, consent order or consent decree of or from any Governmental
Authority.
 
“Governmental Real Property Disclosure Requirements” shall mean any Requirement
of Law of any Governmental Authority requiring notification of the buyer,
lessee, mortgagee, assignee or other transferee of any Real Property, facility,
establishment or business, or notification, registration or filing to or with
any Governmental Authority, in connection with the sale, lease, mortgage,
assignment or other transfer (including any transfer of control) of any Real
Property, facility, establishment or business, of the actual or threatened
presence or Release in or into the Environment, or the use, disposal or handling
of Hazardous Material on, at, under or near the Real Property, facility,
establishment or business to be sold, leased, mortgaged, assigned or
transferred.
 
“Guaranteed Obligations” shall have the meaning assigned to such term in Section
7.01.
 
“Guarantees” shall mean the guarantees issued pursuant to Article VII by the
Guarantors.
 
“Guarantors” shall mean Holdings and each Designated Subsidiary listed on
Schedule 1.01(b) and each other Designated Subsidiary that is, is required to,
or becomes a party to this Agreement pursuant to Section 5.10; provided,
however, that Global Eurasia shall not be required to be a Guarantor.
 
“Hazardous Materials” shall mean the following: hazardous substances; hazardous
wastes; polychlorinated biphenyls (“PCBs”) or any substance or compound
containing PCBs; asbestos or any asbestos-containing materials in any form or
condition; radon or any other radioactive materials including any source,
special nuclear or by-product material; petroleum, crude oil or any fraction
thereof; and any other pollutant or contaminant or chemicals, wastes, materials,
compounds, constituents or substances, subject to regulation or which can give
rise to liability under any Environmental Laws.
 
“Hedging Agreement” shall mean any swap, cap, collar, forward purchase or
similar agreements or arrangements dealing with interest rates, currency
exchange rates or commodity prices, either generally or under specific
contingencies; provided that the term “Hedging Agreement” shall not include any
Excluded Swap Obligation.
 
 
-21-

--------------------------------------------------------------------------------

 
“Hedging Obligations” shall mean obligations under or with respect to Hedging
Agreements.
 
“Historical Financial Statements” shall have the meaning assigned to such term
in Section 3.04(a).
 
“Holdings” shall have the meaning assigned to such term in the preamble hereto.
 
“Implemented Compliance Enhancements” shall mean the OFAC and related compliance
policies and procedures set forth on Schedule 1.01(c).
 
“Incremental Effective Date” shall have the meaning assigned to such term in
Section 2.16(a).
 
“Increase Joinder” shall have the meaning assigned to such term in Section
2.16(c).
 
“Indebtedness” of any person shall mean, without duplication, (a) all
obligations of such person for borrowed money or advances; (b) all obligations
of such person evidenced by bonds, debentures, notes or similar instruments; (c)
all obligations of such person under conditional sale or other title retention
agreements relating to property purchased by such person; (d) all obligations of
such person issued or assumed as the deferred purchase price of property or
services, including, without limitation, earn-outs (excluding trade accounts
payable, accrued obligations incurred in the ordinary course of business on
normal trade terms and not overdue by more than 30 days (as determined by the
date due upon issuance of the invoice or similar statement of amounts due)); (e)
all Indebtedness of others secured by any Lien on property owned or acquired by
such person, whether or not the obligations secured thereby have been assumed,
but limited to the fair market value of such property; (f) all Capital Lease
Obligations and synthetic lease obligations of such person; (g) all Hedging
Obligations to the extent required to be reflected on a balance sheet of such
person; (h) all Attributable Indebtedness of such person; (i) all obligations of
such person for the reimbursement of any obligor in respect of letters of
credit, letters of guaranty, bankers’ acceptances and similar credit
transactions; (j) all Contingent Obligations of such person in respect of
Indebtedness or obligations of others of the kinds referred to in clauses (a)
through (i) above; and (k) Disqualified Capital Stock.  The Indebtedness of any
person shall include the Indebtedness of any other entity (including any
partnership in which such person is a general partner) to the extent such person
is liable therefor as a result of such person’s ownership interest in or other
relationship with such entity, except (other than in the case of general partner
liability) to the extent that terms of such Indebtedness expressly provide that
such person is not liable therefor.  The amount of Indebtedness of any person
for purposes of clause (e) above shall (unless such Indebtedness has been
assumed by such person) be deemed to be equal to the lesser of (i) the aggregate
unpaid amount of such Indebtedness and (ii) the fair market value of the
property encumbered thereby as determined by such person in good faith.
 
“Indemnified Taxes” shall mean all Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of any
Loan Party under any Loan Document.
 
 
-22-

--------------------------------------------------------------------------------

 
“Indemnitee” shall have the meaning assigned to such term in Section 10.03(b).
 
“Information” shall have the meaning assigned to such term in Section 10.12.
 
“Insurance Policies” shall mean the insurance policies and coverages required to
be maintained by each Loan Party which is an owner of Mortgaged Property with
respect to the applicable Mortgaged Property pursuant to Section 5.04 and all
renewals and extensions thereof.
 
“Insurance Requirements” shall mean, collectively, all provisions of the
Insurance Policies, all requirements of the issuer of any of the Insurance
Policies and all orders, rules, regulations and any other requirements of the
National Board of Fire Underwriters (or any other body exercising similar
functions) binding upon each Loan Party which is an owner of Mortgaged Property
and applicable to the Mortgaged Property or any use or condition thereof.
 
“Intellectual Property Rights” shall mean any and all worldwide (a) rights
associated with all works of authorship, including exclusive exploitation
rights, copyrights, mask work rights, and moral rights relating to writings,
designs, database structure, software (including source code , object code,
programming tools, specifications and data)  (“Copyrights”); (b) trademark,
service mark, trade name, trade dress, and product configuration  rights, and
other rights relating to indications of origin (“Trademarks”); (c) rights
associated with trade secrets, know how, databases, and other confidential
information having commercial value  (“Trade Secrets”); (d) patents and other
rights associated with inventions, discoveries, ideas and industrial
property  (“Patents”); (e) rights associated with Internet web sites, domain
names, and associated content; and (f) registrations, applications, renewals,
extensions, continuations, divisions, or reissues with respect to the foregoing.
 
“Intercompany Note” shall mean a promissory note substantially in the form of
Exhibit E.
 
“Intercreditor Agreement” shall mean the intercreditor agreement substantially
in the form of Exhibit F or such other form as is reasonably acceptable to the
Administrative Agent at the direction of the Required Lenders.
 
“Interest Payment Date” shall mean (a) the last Business Day of each calendar
month to occur during any period in which the applicable Loan is outstanding and
(b) the Term Maturity Date or the Revolving Facility Maturity Date, as the case
may be.
 
“Investments” shall have the meaning assigned to such term in Section 6.04.
 
“Joinder Agreement” shall mean a joinder agreement substantially in the form of
Exhibit G.
 
“Lenders” shall mean (a) the financial institutions party hereto on the Closing
Date, (b) the Additional Lenders from time to time party hereto and (c) any
financial institution that has become a party hereto after the Closing Date
pursuant to an Assignment and Assumption, other than, in each case, any such
financial institution that has ceased to be a party hereto pursuant to an
Assignment and Assumption.
 
 
-23-

--------------------------------------------------------------------------------

 
“Licensed Software” shall have the meaning assigned to such term in Section
3.06(d).
 
“Lien” shall mean, with respect to any property, (a) any mortgage, deed of
trust, lien, pledge, encumbrance, claim, charge, assignment, hypothecation,
security interest or encumbrance of any kind or any option, trust or other
arrangement to provide priority or preference, including any easement,
right-of-way or other encumbrance on title to Real Property, in each of the
foregoing cases whether voluntary or imposed by law, and any agreement to give
any of the foregoing; (b) the interest of a vendor or a lessor under any
conditional sale agreement, capital lease or title retention agreement relating
to such property; and (c) in the case of securities, any purchase option, call
or similar right of a third party with respect to such securities.
 
“Loan” shall mean the loans made by the Lenders to Borrower pursuant to Section
2.01 in the form of Term Loans or Revolving Loans or pursuant to Section 2.16 in
the form of Additional Revolving Loans.
 
“Loan Documents” shall mean this Agreement, the Notes (if any), the Security
Documents, the Intercreditor Agreement and any other agreement, document or
instrument relating to or accompanying the foregoing.
 
“Loan Parties” shall mean Borrower and the Guarantors.
 
“Margin Stock” shall have the meaning assigned to such term in Regulation U.
 
“Material Adverse Effect” shall mean a material adverse effect on (a) the
business, operations, property or condition (financial or otherwise) or
liabilities of Holdings and its Subsidiaries, taken as a whole; (b) the ability
of the Loan Parties to perform any of their obligations under any Loan Document;
(c) the remedies available to the Lenders or the Collateral Agent under any Loan
Document or the Lenders’ or Collateral Agent’s rights to enforce any material
provision of the Loan Documents; (d) the legality, validity, binding effect, or
enforceability of any Loan Document on Borrower or the Loan Parties, taken as a
whole; or (e) the Collateral or the validity, perfection or priority of the
Collateral Agent’s Liens on the Collateral.
 
“Material Agreement” shall mean each of (a) the Second Lien Loan Documents, (b)
any contract or other arrangement to which Holdings or any of its Subsidiaries
is a party (other than the Loan Documents) for which breach, non-performance,
cancellation or failure to renew could reasonably be expected to have a Material
Adverse Effect, (d) any contract or agreement governing Material Indebtedness,
(e) any contract or agreement to which Holdings or any of its Subsidiaries is a
party involving the aggregate consideration payable to or by Holdings or any of
its Subsidiaries of $5,000,000 (or, in the case of customer contracts,
$15,000,000) or more in any Fiscal Year (other than (i) purchase orders in the
ordinary course of business of Holdings or any of its Subsidiaries and (ii)
contracts that by their terms may be terminated by Holdings or any of its
Subsidiaries in the ordinary course of business upon less than 60 days’ notice
without penalty or premium, (f) the SEI-GPI Agreement and (g) any licensing
agreement with customers relating to Multi-Client Data or Brazilian Multi-Client
Data pursuant to which Holdings or any Subsidiary have payment obligations to
such customer.
 
 
-24-

--------------------------------------------------------------------------------

 
“Material Foreign Intellectual Property” shall mean all Intellectual Property
that is established or registered in any country other than the United States
and is material to the business, results of operations, prospects or condition
(financial or otherwise) of Holdings and its Subsidiaries, taken as a whole.
 
“Material Indebtedness” shall mean (a) the Second Lien Credit Agreement and (b)
any one or more items of Indebtedness (other than the Loans) of Holdings or any
of its Subsidiaries in an in an individual principal amount of $2,000,000 or
more or with an aggregate principal amount of $5,000,000 or more.
 
“Maximum Rate” shall have the meaning assigned to such term in Section 10.14.
 
“MCD Subsidiary” shall have the meaning assigned to such term in Section
4.01(r).
 
“Moody’s” shall mean Moody’s Investors Service, Inc. and any successor to its
rating agency business.
 
“Mortgage” shall mean an agreement, including a mortgage, deed of trust,
leasehold mortgage, leasehold deed of trust, assignment of leases and rents or
any other document, creating and evidencing a Lien on a Mortgaged Property,
which shall be substantially in form reasonably satisfactory to the Collateral
Agent at the direction of Required Lenders, in each case, with such schedules
and including such provisions as shall be necessary to conform such document to
applicable local or foreign law or as shall be customary under applicable local
or foreign law.
 
“Mortgaged Property” shall mean (a) each Real Property identified as a Mortgaged
Property on Schedule 16 to the Perfection Certificate dated the Closing Date and
(b) each Real Property, if any, which shall be subject to a Mortgage delivered
after the Closing Date pursuant to Section 5.10(c), but excluding any such
Mortgaged Property that ceases to be subject to a Mortgage.
 
“Multi-Client Data” shall mean any rights (including ownership or licensing) to
seismic data surveys worldwide (other than Brazil) and related data collected,
compiled, derived, analyzed or acquired by or on behalf of Borrower or any of
its Subsidiaries for its multi-client seismic data library or otherwise
incorporated or included in such data library whether now existing or hereafter
acquired or created.
 
“Multi-Client Data Development Costs” shall mean, with respect to any period,
(a) all cash expended for seismic acquisition costs to develop the multi-client
seismic data library of Borrower and its Subsidiaries during such period, minus
(b) the amount (which may be a negative number) of (i) deferred revenues
attributable to such multi-client seismic data library as of the end of such
period, minus (ii) deferred revenues attributable to such multi-client seismic
data library as of the beginning of such period.
 
“Multiemployer Plan” shall mean a multiemployer plan within the meaning of
Section 4001(a)(3) or Section 3(37) of ERISA (a) to which any Company or any of
its ERISA Affiliate is then making or accruing an obligation to make
contributions; (b) to which any Company or any ERISA Affiliate has within the
preceding five plan years made contributions; or (c) with respect to which any
Company or any of its ERISA Affiliates could incur liability.
 
 
-25-

--------------------------------------------------------------------------------

 
“Net Cash Proceeds” shall mean:
 
(a)  with respect to any Asset Sale (other than any issuance or sale of Equity
Interests of Holdings), the cash proceeds received by Holdings or any of its
Subsidiaries (including cash proceeds subsequently received (as and when
received by Holdings or any of its Subsidiaries) in respect of non-cash
consideration initially received), net of (i) selling expenses (including
reasonable brokers’ fees or commissions, reasonable incentive bonuses paid to
officers and employees, legal, accounting and other professional and
transactional fees, transfer and similar taxes, and Holdings’ good faith
estimate of income taxes actually paid or payable in connection with such sale
and, with respect to any Asset Sale by a Foreign Subsidiary, taxes actually
incurred and payable in connection with the repatriation of such cash proceeds
to the United States); (ii) amounts required as a reserve, in accordance with
GAAP, against (x) any liabilities under any indemnification obligations
associated with such Asset Sale or (y) any other liabilities retained by
Holdings or any of its Subsidiaries associated with the properties sold in such
Asset Sale (provided that, to the extent and at the time any such amounts are
released from such reserve, such amounts shall constitute Net Cash Proceeds);
and (iii) the principal amount, premium or penalty, if any, interest and other
amounts on any Indebtedness for borrowed money (other than the Obligations)
which is secured by a Lien on the properties sold in such Asset Sale (so long as
such Lien was permitted to encumber such properties under the Loan Documents at
the time of such sale) and which is repaid with such proceeds (other than any
such Indebtedness assumed by the purchaser of such properties);
 
(b)  with respect to any Debt Issuance, capital contribution or issuance of
Equity Interests by Holdings or any of its Subsidiaries, the cash proceeds
thereof, net of customary fees, commissions, costs and other expenses actually
incurred in cash in connection therewith;
 
(c)  with respect to any Casualty Event, the cash insurance proceeds,
condemnation awards and other compensation received in respect thereof, net of
all reasonable costs and expenses incurred in connection with the collection of
such proceeds, awards or other compensation in respect of such Casualty Event;
and
 
(d)  with respect to any Extraordinary Receipts, the cash received by Holdings
or any of its Subsidiaries.
 
“Non-Defaulting Lender” shall mean, at any time, any Revolving Lender that is
not a Defaulting Lender at such time.
 
“Notes” shall mean each of the Term Notes and the Revolving Notes.
 
“Obligations” shall mean (a) obligations of Borrower and the other Loan Parties
from time to time arising under or in respect of the due and punctual payment of
(i) the principal of and premium, if any, and interest (including interest
accruing during the pendency of any bankruptcy, insolvency, receivership or
other similar proceeding, regardless of whether allowed or allowable in such
proceeding) on the Loans, when and as due, whether at maturity, by acceleration,
upon one or more dates set for prepayment or otherwise, (ii) all other monetary
obligations, including fees (including attorney fees), costs, expenses and
indemnities, whether primary, secondary, direct, contingent, fixed or otherwise
(including monetary obligations incurred during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding), of Borrower and the other Loan Parties
under this Agreement and the other Loan Documents, and (b) the due and punctual
performance of all covenants, agreements, obligations and liabilities of
Borrower and the other Loan Parties under or pursuant to this Agreement and the
other Loan Documents; provided that the term “Obligations” shall not include any
Excluded Swap Obligation.
 
 
-26-

--------------------------------------------------------------------------------

 
“OFAC” shall have the meaning assigned to such term in Section 3.20(b).
 
“Officer’s Certificate” shall mean a certificate executed by a Responsible
Officer, in his or her official (and not individual) capacity.
 
“Organizational Documents” shall mean, with respect to any person, (a) in the
case of any corporation, the certificate of incorporation and by-laws (or
similar documents) of such person, (b) in the case of any limited liability
company, the certificate of formation and operating agreement (or similar
documents) of such person, (c) in the case of any limited partnership, the
certificate of formation and limited partnership agreement (or similar
documents) of such person, (d) in the case of any general partnership, the
partnership agreement (or similar document) of such person and (e) in any other
case, the functional equivalent of the foregoing.
 
“Other Taxes” shall mean all present or future stamp, court or documentary taxes
and any other excise, property, intangible, recording, filing or similar taxes,
charges or levies which arise from any payment made under, from the execution,
delivery, performance, enforcement or registration of, from the receipt or
perfection of a security interest under, or otherwise with respect to, any Loan
Document.
 
“Participant” shall have the meaning assigned to such term in Section 10.04(d).
 
“Participant Register” shall have the meaning assigned to such term in Section
10.04(d).
 
“Patriot Act” shall mean the United States PATRIOT Act (Title III of Pub. L.
107-56).
 
“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.
 
“Perfection Certificate” shall have the meaning assigned to such term in the
Security Agreement.
 
“Permitted Collateral Liens” shall mean (a) in the case of Collateral other than
Mortgaged Property, Permitted Liens and (b) in the case of Mortgaged Property,
the Liens described in clauses (a), (b), (c), (d), (f), (g), (k), (m) and (p) of
Section 6.02; provided, however, on the Closing Date or upon the date of
delivery of each additional Mortgage under Section 5.10 or 5.11, Permitted
Collateral Liens shall mean only those Liens set forth in Schedule B to the
applicable Mortgage.
 
 
-27-

--------------------------------------------------------------------------------

 
“Permitted Holders” shall mean Achievement Master Fund Ltd. (f/k/a PEAK6
Achievement Master Fund Ltd.), Barclays Bank PLC, Candlewood Special Situations
Master Fund, Ltd., CWD OC 522 Master Fund, Ltd., Credit Suisse Loan Funding LLC,
Credit Suisse Securities (USA) LLC, Litespeed Master Fund Ltd., Third Avenue
Focused Credit Fund, Wingspan Master Fund, LP, Flagler Master Fund SPC Ltd. -
Class A Portfolio, and any of their Affiliates or direct or indirect
wholly-owned Subsidiaries, whether acting individually or in a group of any or
all of the foregoing entities.
 
“Permitted Liens” shall have the meaning assigned to such term in Section 6.02.
 
“Person” shall mean any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 
“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA which is maintained or contributed to by any Company or
any of its ERISA Affiliates or with respect to which any Company or any of its
ERISA Affiliates could incur liability (including under Section 4069 of ERISA).
 
“Plan of Reorganization” shall have the meaning assigned to such term in the
recitals hereto.
 
“Platform” shall have the meaning assigned to such term in Section 10.01(d).
 
“Pledge Agreement shall mean a First Lien Pledge Agreement substantially in the
form of Exhibit K among the Loan Parties and Collateral Agent for the benefit of
the Secured Parties.
 
“Pledge Agreement Collateral” shall mean, as of any date, all property then
pledged or granted as collateral pursuant to the Pledge Agreement (a) on the
Closing Date or (b) thereafter pursuant to Section 5.10.
 
“Predecessor Credit Agreement” shall mean that certain Financing Agreement,
dated as of April 14, 2014 and amended as of August 15, 2014, among Borrower,
certain Subsidiaries of Borrower, as guarantors, the lenders from time to time
party thereto and Wilmington Trust, National Association, as administrative
agent and collateral agent.
 
“Premises” shall have the meaning assigned thereto in the applicable Mortgage.
 
“property” shall mean any right, title or interest in or to property or assets
of any kind whatsoever, whether real, personal or mixed and whether tangible or
intangible and including Equity Interests or other ownership interests of any
person and whether now in existence or owned or hereafter entered into or
acquired, including all Real Property.
 
“Proprietary Software” shall have the meaning assigned to such term in Section
3.06(c).
 
 
-28-

--------------------------------------------------------------------------------

 
“Purchase Money Obligation” shall mean, for any person, the obligations of such
person in respect of Indebtedness (including Capital Lease Obligations) incurred
for the purpose of financing all or any part of the purchase price of any
property (including Equity Interests of any person) or the cost of installation,
construction or improvement of any property and any Refinancing thereof;
provided, however, that (a) such Indebtedness is incurred within 180 days after
such acquisition, installation, construction or improvement of such property by
such person and (b) the amount of such Indebtedness does not exceed 100% of the
cost of such acquisition, installation, construction or improvement plus fees
and expenses reasonably related thereto.
 
“Qualified Capital Stock” of any person shall mean any Equity Interests of such
person that are not Disqualified Capital Stock.
 
“Qualified ECP Guarantor” shall mean, in respect of any Swap Obligation, each
Guarantor that has total assets exceeding $10,000,000 at the time the relevant
guaranty under Section 7.11 becomes effective with respect to such Swap
Obligation or such other person as constitutes an “eligible contract
participant” under the Commodity Exchange Act or any regulations promulgated
thereunder and can cause another person to qualify as an “eligible contract
participant” at such time by entering into a keepwell under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.
 
“Real Property” shall mean, collectively, all right, title and interest
(including any fee, leasehold, mineral or other estate) in and to any and all
parcels of or interests in real property owned, leased or operated by any
person, whether by lease, license or other means, together with, in each case,
all easements, hereditaments and appurtenances relating thereto, all
improvements and appurtenant fixtures and equipment, all general intangibles and
contract rights and other property and rights incidental to the ownership, lease
or operation thereof.
 
“Refinance” shall mean, with respect to any Indebtedness, any modification,
refinancing, refunding, renewal, replacement, extension or exchange thereof.
“Refinanced” and “Refinancing” shall have the corresponding meanings.
 
“Register” shall have the meaning assigned to such term in Section 10.04(c).
 
“Registered Intellectual Property” means all Intellectual Property Rights that
are registered or filed with any Governmental Authority, including all patents,
registered copyrights, registered trademarks and registered domain names and all
applications for any of the foregoing.
 
“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
 
“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
 
“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
 
 
-29-

--------------------------------------------------------------------------------

 
“Related Parties” shall mean, with respect to any person, such person’s
Affiliates and the directors, officers, employees, agents and advisors of such
person and of such person’s Affiliates.
 
“Release” shall mean any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, dispersing, emanating or migrating of any Hazardous Material in,
into, onto or through the Environment.
 
“Required Lenders” shall mean Lenders having more than 50% of the sum of all
Loans outstanding and unused Commitments; provided that the Loans and unused
Commitments of any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders.
 
“Required Revolving Lenders” shall mean, at any time, Lenders having Revolving
Credit Exposures and unused Revolving Commitments representing more than 50% of
the sum of the total Revolving Credit Exposures and unused Revolving Commitments
at such time; provided that the Revolving Credit Exposures and unused Revolving
Commitments of any Defaulting Lender shall be excluded for purposes of making a
determination of Required Revolving Lenders.
 
“Required Term Lenders” shall mean Term Lenders having more than 50% of the sum
of all Term Loans outstanding and unused Term Commitments; provided that the
Term Loans and unused Term Commitments of any Defaulting Lender shall be
excluded for purposes of making a determination of Required Term Lenders.
 
“Requirements of Law” shall mean, collectively, any and all requirements of any
Governmental Authority including any and all laws, judgments, orders, decrees,
ordinances, rules, regulations, statutes or case law.
 
“Response” shall mean (a) “response” as such term is defined in CERCLA, 42
U.S.C. § 9601(24), and (b) all other actions required by any Governmental
Authority or voluntarily undertaken to (i) clean up, remove, treat, abate or in
any other way address any Hazardous Material in the Environment; (ii) prevent
the Release or threat of Release, or minimize the further Release, of any
Hazardous Material; or (iii) perform studies and investigations in connection
with, or as a precondition to, or to determine the necessity of the activities
described in, clause (i) or (ii) above.
 
“Responsible Officer” of any person shall mean any executive officer or
Financial Officer of such person and any other officer or similar official
thereof with responsibility for the administration of the obligations of such
person in respect of this Agreement.
 
“Revolving Borrowing” shall mean Revolving Loans made on the same date.
 
“Revolving Commitment” shall mean, with respect to each Revolving Lender, the
commitment of such Revolving Lender to make Revolving Loans hereunder, expressed
as an amount representing the maximum aggregate amount of such Lender’s
Revolving Credit Exposure hereunder, as such commitment may be (a) reduced or
terminated from time to time pursuant to Section 2.10, (b) increased from time
to time pursuant to Section 2.16 and (c) reduced or increased from time to time
pursuant to assignments by or to such Lender pursuant to Section 10.04.  The
initial amount of each Revolving Lender’s Revolving Commitment is set forth on
Schedule 2.01, or in the Assignment and Assumption or other documentation
contemplated hereby pursuant to which such Lender shall have assumed its
Revolving Commitment, as applicable.
 
 
-30-

--------------------------------------------------------------------------------

 
“Revolving Commitment Fee” shall have the meaning assigned to such term in
Section 2.05(a).
 
“Revolving Commitment Increase” shall have the meaning assigned to such term in
Section 2.16(a).
 
“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans at such
time.
 
“Revolving Facility Applicable Margin” shall mean, for any day, (a) with respect
to any outstanding Revolving Loan, 9.0% per annum or (b) with respect to the
Revolving Commitment Fees payable hereunder, 0.75% per annum.
 
“Revolving Facility Maturity Date” shall mean the later of (a) February [8],
2017 and (b) if the maturity date is extended pursuant to Section 2.08, May [8],
2017; provided, however, in either case, if such date is not a Business Day, the
first Business Day thereafter (unless such next Business Day is not in the same
calendar month, in which case the next preceding Business Day).
 
“Revolving Lenders” shall mean the Persons listed on Schedule 2.01 and any other
Person that shall have become a Revolving Lender hereunder pursuant to an
Assignment and Assumption, other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Assumption.
 
“Revolving Loan” shall mean a Loan made pursuant to Section 2.01(b).
 
“Revolving Notes” shall mean any notes evidencing the Revolving Loans issued
pursuant to this agreement, if any, substantially in the form of Exhibit H-2.
 
“Rollover Amount” shall have the meaning assigned to such term in Section
6.09(c).
 
“S&P” shall mean Standard & Poor’s Financial Services LLC and any successor to
its rating agency business.
 
“Sale and Leaseback Transaction” shall have the meaning assigned to such term in
Section 6.03.
 
“Sanctioned Country” shall mean, at any time, a country or territory which is
the subject or target of any Sanctions that would prohibit or restrict business
dealings with any Person operating, organized or resident in such country
(currently, Crimea, Cuba, Iran, North Korea, Sudan and Syria).
 
 
-31-

--------------------------------------------------------------------------------

 
“Sanctioned Person” shall mean, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, the or by the United Nations Security Council, the European Union or any
EU member state, (b) any Person operating, organized or resident in a Sanctioned
Country or (c) any Person owned or controlled by any such Person.
 
“Sanctions” shall mean economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.
 
“SEC” shall mean the Securities and Exchange Commission, or any Governmental
Authority succeeding to its principal functions.
 
“SEC Filing” as to Holdings, shall mean any public filings that Holdings has
made pursuant to the U.S. federal securities, statutes, rules or regulations
prior to the Closing Date.
 
“Second Lien Collateral Agent” shall mean Wilmington Trust, National
Association.
 
“Second Lien Credit Agreement” shall mean the Second Lien Credit Agreement,
dated as of the Closing Date, by and among Borrower, Holdings, the other
guarantors party thereto, the lenders party thereto and Wilmington Trust,
National Association, as administrative agent and collateral agent, as the same
may be amended, restated, replaced, supplemented or otherwise modified from time
to time in accordance with the Intercreditor Agreement.
 
“Second Lien Loan Documents” shall mean the Second Lien Credit Agreement and the
other Loan Documents as defined in the Second Lien Credit Agreement, all as
amended, restated, supplemented or otherwise modified from time to time or
refinanced or replaced in accordance with the Intercreditor Agreement.
 
“Secured Obligations” shall mean (a) the Obligations, (b) the due and punctual
payment and performance of all obligations of Borrower and the other Loan
Parties under each Hedging Agreement entered into with any counterparty that is
a Secured Party and (c) the due and punctual payment and performance of all
obligations of Borrower and the other Loan Parties (including overdrafts and
related liabilities) under each Treasury Services Agreement existing on or
entered into after the Closing Date, in each case with any counterparty that is
a Secured Party; provided, that, with respect to clauses (b) and (c), the
applicable Secured Party shall notify the Administrative Agent of such
arrangements with the Company and the amounts owing to such Secured Party
thereunder; provided, further, that the term “Secured Obligations” shall not
include any Excluded Swap Obligation.
 
 
-32-

--------------------------------------------------------------------------------

 
“Secured Parties” shall mean, collectively, the Administrative Agent, the
Collateral Agent, the Lenders and each counterparty to a Hedging Agreement or
Treasury Services Agreement existing on or entered into after the Closing Date
if such person was an Agent or a Lender or an Affiliate of an Agent or a Lender
(a) on the Closing Date, in the case of a Hedging Agreement or Treasury Services
Agreement existing on the Closing Date or (b) at the date of entering into such
Hedging Agreement or Treasury Services Agreement, in the case of a Hedging
Agreement or Treasury Services Agreement entered into after the Closing Date.
 
“Securities Collateral” shall have the meaning assigned to the term “Collateral”
in the Pledge Agreement.
 
“Security Agreement” shall mean a First Lien Security Agreement substantially in
the form of Exhibit I among the Loan Parties and Collateral Agent for the
benefit of the Secured Parties.
 
“Security Agreement Collateral” shall mean, as of any date, all property then
pledged or granted as collateral pursuant to the Security Agreement (a) on the
Closing Date or (b) thereafter pursuant to Section 5.10.
 
“Security Documents” shall mean the Security Agreement, the Pledge Agreement,
the Mortgages, the Control Agreements and each other security document or pledge
agreement delivered in accordance with applicable local or foreign law
(including pursuant to the definition of “Collateral and Guarantee Requirement”,
Sections 5.10 and 5.11) to grant a valid, perfected security interest in any
property as collateral for the Secured Obligations, and all UCC or other
financing statements or instruments of perfection required by this Agreement,
the Security Agreement, the Pledge Agreement, any Mortgage, the Control
Agreements or any other such security document or pledge agreement to be filed
with respect to the security interests in property and fixtures created pursuant
to the Security Agreement, the Pledge Agreement, any Mortgage, any Control
Agreement and any other document or instrument utilized to pledge or grant or
purport to pledge or grant a security interest or lien on any property as
collateral for the Secured Obligations.
 
“SEI-GPI Agreement”  shall mean the Amended and Restated Licensing Agreement
dated as of December 4, 2014 (and effective as of the Effective Date), by and
between SEI_GPI JV LLC, a Texas limited liability company, and the Borrower.
 
“Specified Payments” shall mean all payments to be made by Holdings or any of
its Subsidiaries on or after the Closing Date in connection with the Cases,
including, without limitation, payments of contract cures, Section 503(b)(9)
claims, professional fees and expenses, any financing fees payable to the
Lenders, the amount to be distributed to the unsecured creditors under the Plan
and KEIP and KERP payments.
 
“Subsidiary” shall mean, with respect to any person (the “parent”) at any date,
(a) any corporation, limited liability company, association or other business
entity of which securities or other ownership interests representing more than
50% of the Voting Stock (other than securities or interests having voting power
only by reason of the occurrence of a contingency) are, as of such date, owned,
controlled or held by the parent and/or one or more subsidiaries of the parent,
(b) any partnership (i) the sole general partner or the managing general partner
of which is the parent and/or one or more subsidiaries of the parent or (ii) the
only general partners of which are the parent and/or one or more subsidiaries of
the parent and (c) any other person that is otherwise Controlled by the parent
and/or one or more subsidiaries of the parent.  Unless the context requires
otherwise, “Subsidiary” refers to a Subsidiary of Holdings.
 
 
-33-

--------------------------------------------------------------------------------

 
“Survey” shall mean a survey of any Mortgaged Property (and all improvements
thereon) which is (a) (i) prepared by a surveyor or engineer licensed to perform
surveys in the jurisdiction where such Mortgaged Property is located, (ii) dated
(or redated) not earlier than six months prior to the date of delivery thereof
unless there shall have occurred within six months prior to such date of
delivery any exterior construction on the site of such Mortgaged Property or any
easement, right of way or other interest in the Mortgaged Property has been
granted or become effective through operation of law or otherwise with respect
to such Mortgaged Property which, in either case, can be depicted on a survey,
in which events, as applicable, such survey shall be dated (or redated) after
the completion of such construction or if such construction shall not have been
completed as of such date of delivery, not earlier than 20 days prior to such
date of delivery, or after the grant or effectiveness of any such easement,
right of way or other interest in the Mortgaged Property, (iii) certified by the
surveyor (in a manner reasonably acceptable to the Administrative Agent at the
direction of the Required Lenders) to the Administrative Agent, the Collateral
Agent and the Title Company, (iv) complying in all respects with the minimum
detail requirements of the American Land Title Association as such requirements
are in effect on the date of preparation of such survey and (v) sufficient for
the Title Company to remove all standard survey exceptions from the title
insurance policy (or commitment) relating to such Mortgaged Property and to
issue a “standard” or “New York” lender’s loss payable or mortgagee endorsement
(as applicable), naming the Collateral Agent, on behalf of the Secured Parties,
as additional insured, in form and substance satisfactory to the Administrative
Agent at the direction of Required Lenders and/or (b) otherwise acceptable to
the Collateral Agent at the direction of Required Lenders.
 
“Swap Obligation” shall mean, with respect to any Guarantor, any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.
 
“Tax Return” shall mean all original and amended returns, declarations, claims
for refund reports, estimates, information returns and statements required to be
filed with a taxing authority in respect of any Taxes, including any schedules,
forms or other required attachments thereto.
 
“Tax” or “Taxes” shall mean all present or future taxes, levies, imposts,
duties, deductions, withholdings (including backup withholding), assessments,
fees or other charges imposed by any Governmental Authority, including any
interest, additions to tax or penalties applicable thereto.
 
“Term Applicable Margin” shall mean a percentage per annum equal to 12.5% per
annum.
 
“Term Borrowing” shall mean Term Loans made on the same date.
 
 
-34-

--------------------------------------------------------------------------------

 
“Term Commitment” shall mean, with respect to each Term Lender, the commitment,
if any, of such Term Lender to make a Term Loan hereunder on the Closing Date,
as set forth on Schedule 2.01.  The initial aggregate amount of the Term
Lenders’ Commitments is $60,000,000.
 
“Term Lender” shall mean a Lender with a Term Commitment or Term Loan.
 
“Term Loan” shall mean a loan made on the Closing Date pursuant to Section
2.01(a).
 
“Term Maturity Date” shall mean the later of (a) February 8, 2017 and (b) if the
maturity date is extended pursuant to Section 2.08, May 8, 2017; provided,
however, in either case, if such date is not a Business Day, the first Business
Day thereafter (unless such next Business Day is not in the same calendar month,
in which case the next preceding Business Day).
 
“Term Notes” shall mean any notes evidencing the Term Loans issued pursuant to
this Agreement, if any, substantially in the form of Exhibit H-1.
 
“Title Company” shall mean any title insurance company as shall be retained by
Holdings and reasonably acceptable to the Administrative Agent at the direction
of Required Lenders.
 
“Transactions” shall mean, collectively, (a) consummation of the Plan of
Reorganization, (b) the entering into the Loan Documents and the Second Lien
Loan Documents and the initial borrowings thereunder on the Closing Date and (c)
the payment of fees and expenses in connection with the foregoing.
 
“Transferred Guarantor” shall have the meaning assigned to such term in Section
7.09.
 
“Treasury Services Agreement” shall mean any agreement relating to treasury,
depositary and cash management services (including, for the avoidance of doubt,
credit cards, merchant cards, purchase cards and debit cards) or automated
clearinghouse transfer of funds; provided that the term “Treasury Services
Agreement” shall not include any Excluded Swap Obligation.
 
“UCC” shall mean the Uniform Commercial Code as in effect from time to time
(except as otherwise specified) in any applicable state or jurisdiction.
 
“United States” shall mean the United States of America.
 
“U.S. Person” shall mean a “United States person” within the meaning of Section
7701(a)(30) of the Code.
 
“U.S. Tax Compliance Certificate” shall have the meaning given to it in Section
2.13(e)(iii).
 
 
-35-

--------------------------------------------------------------------------------

 
“Voting Stock” shall mean, with respect to any person, any class or classes of
Equity Interests pursuant to which the holders thereof have the general voting
power under ordinary circumstances to elect at least a majority of the Board of
Directors of such person.
 
“Wholly Owned Subsidiary” shall mean, as to any person, (a) any corporation 100%
of whose capital stock (other than directors’ qualifying shares) is at the time
owned by such person and/or one or more Wholly Owned Subsidiaries of such person
and (b) any partnership, association, joint venture, limited liability company
or other entity in which such person and/or one or more Wholly Owned
Subsidiaries of such person have a 100% equity interest at such time.
 
“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.
 
SECTION 1.02 Classification of Loans and Borrowings.  For purposes of this
Agreement, Loans and Borrowings may be classified and referred to by Class
(e.g., a “Term Loan” or a “Term Borrowing”).
 
SECTION 1.03 Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include,” “includes” and “including”
shall be deemed to be followed by the phrase “without limitation.” The word
“will” shall be construed to have the same meaning and effect as the word
“shall.” Unless the context requires otherwise (a) any definition of or
reference to any Loan Document, agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, restated, supplemented or otherwise modified
(subject to any restrictions on such amendments, restatements, supplements or
modifications set forth herein), (b) any reference herein to any person shall be
construed to include such person’s successors and assigns, (c) the words
“herein,” “hereof” and “hereunder,” and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (d) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement, (e) any reference to any law or regulation
herein shall refer to such law or regulation as amended, modified or
supplemented from time to time, (f) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights and (g) “on,” when used with respect to the
Mortgaged Property or any property adjacent to the Mortgaged Property, means
“on, in, under, above or about.”
 
SECTION 1.04 Accounting Terms; GAAP.  Except as otherwise expressly provided
herein, all financial statements to be delivered pursuant to this Agreement
shall be prepared in accordance with GAAP as in effect from time to time and all
terms of an accounting or financial nature shall be construed and interpreted in
accordance with GAAP as in effect from time to time; provided that, if Holdings
or the Required Lenders notify the Administrative Agent that they request an
amendment to any provision hereof to eliminate the effect of any change
occurring after the Closing Date in GAAP or in the application thereof on the
operation of such provision, regardless of whether any such notice is given
before or after such change in GAAP or in the application thereof, then the
Lenders and Holdings shall negotiate in good faith to preserve the original
intent thereof in light of such change in GAAP (subject to the approval of the
Required Lenders) and until so amended, (a) accounting terms used in any ratio
or requirement and not otherwise defined in this Agreement shall continue to be
computed in accordance with GAAP prior to such change therein and (b) Holdings
shall provide to the Administrative Agent and the Lenders financial statements
and other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP;
provided, further, that all terms of an accounting or financial nature
(including, without limitation, the definitions of Capital Lease Obligations,
Consolidated Interest Expense and Indebtedness) shall be construed without
giving effect to (i) any changes to the current GAAP accounting model for leases
of the type described in the FASB and IASB joint exposure draft published on
August 17, 2010 entitled “Leases (Topic 840)” or otherwise arising out of the
FASB project on lease accounting described in such exposure draft, (ii) any
election under Accounting Standards Codification 825-10-25 (previously referred
to as Statement of Financial Accounting Standards 159, The Fair Value Option for
Financial Assets and Financial Liabilities), or any successor thereto (including
pursuant to the Accounting Standards Codification), to value any Indebtedness of
the Loan Parties at “fair value”, as defined therein and (iii) any treatment of
Indebtedness relating to convertible or equity-linked securities under
Accounting Standards Codification 470-20 (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
requiring the valuation of any such Indebtedness in a reduced or bifurcated
manner as described therein.
 
 
-36-

--------------------------------------------------------------------------------

 
SECTION 1.05 Payments.  All payments made under this Agreement shall be made in
cash in immediately available funds unless expressly provided otherwise.
 
SECTION 1.06 Resolution of Drafting Ambiguities.  Each Loan Party acknowledges
and agrees that it was represented by counsel in connection with the execution
and delivery of the Loan Documents to which it is a party, that it and its
counsel reviewed and participated in the preparation and negotiation hereof and
thereof and that any rule of construction to the effect that ambiguities are to
be resolved against the drafting party shall not be employed in the
interpretation hereof or thereof.
 
ARTICLE II
 
THE CREDITS
 
SECTION 2.01 Commitments.  Subject to the terms and conditions herein:
 
(a)  each Term Lender agrees, severally and not jointly, to make a Term Loan to
Borrower in Dollars on the Closing Date in a principal amount not to exceed its
Term Commitment, and
 
(b)  each Revolving Lender agrees to make Revolving Loans to Borrower in Dollars
from time to time during the Availability Period in an aggregate principal
amount that will not result in (i) the amount of such Lender’s Revolving Credit
Exposure exceeding such Lender’s Revolving Commitment or (ii) the sum of the
total Revolving Credit Exposures exceeding the Aggregate Revolving Commitment,
each determined at the time of such Borrowing.  Within the foregoing limits and
subject to the terms and conditions set forth herein, Borrower may borrow, repay
and reborrow Revolving Loans.
 
 
-37-

--------------------------------------------------------------------------------

 
Amounts paid or prepaid in respect of any Term Loans may not be reborrowed.
 
SECTION 2.02 Loans.
 
(a)  Each Loan shall be made as part of a Borrowing consisting of Loans made by
the Lenders ratably in accordance with their applicable Commitments; provided
that the failure of any Lender to make its Loan shall not in itself relieve any
other Lender of its obligation to lend hereunder (it being understood, however,
that no Lender shall be responsible for the failure of any other Lender to make
any Loan required to be made by such other Lender).  Loans comprising any
Borrowing shall be in an aggregate principal amount that is (i) an integral
multiple of $1,000,000 and not less than $2,000,000 or (ii) equal to the
remaining available balance of the applicable Commitments.
 
(b)  Each Lender shall make each Loan to be made by it hereunder on the proposed
date thereof by wire transfer of immediately available funds to such account in
New York City as the Administrative Agent may designate not later than 12:00
noon, New York City time, and the Administrative Agent shall promptly credit the
amounts so received to an account as directed by Borrower in the applicable
Borrowing Request or, if a Borrowing shall not occur on such date because any
condition precedent herein specified shall not have been met, return the amounts
so received to the respective Lenders.
 
SECTION 2.03 Borrowing Procedure.  To request a Credit Extension, Borrower shall
deliver, by facsimile, a duly completed and executed Borrowing Request to the
Administrative Agent not later than 12:00 noon, New York City time, three (3)
Business Days before the date of the proposed Borrowing.  Each Borrowing Request
shall be irrevocable and shall specify the following information in compliance
with Section 2.02:
 
(a)  the Class of Loans requested;
 
(b)  the aggregate amount of such Borrowing of each Class;
 
(c)  the date of such Borrowing, which shall be a Business Day;
 
(d)  the location and number of Borrower’s account to which funds are to be
disbursed; and
 
(e)  that the conditions set forth in Sections 4.02(b)-(d) have been satisfied
as of the date of the Borrowing Request.
 
Promptly following receipt of a Borrowing Request in accordance with this
Section 2.03, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.
 
 
-38-

--------------------------------------------------------------------------------

 
SECTION 2.04 Evidence of Debt; Repayment of Loans.
 
(a)  Promise to Repay.  Borrower hereby unconditionally promises to pay to the
Administrative Agent for the account of each Lender, the principal amount of
each Loan of such Lender as provided in Section 2.09.
 
(b)  Lender and Administrative Agent Records.  Each Lender shall maintain in
accordance with its usual practice an account or accounts evidencing the
Indebtedness of Borrower to such Lender resulting from each Loan made by such
Lender from time to time, including the amounts of principal and interest
payable and paid to such Lender from time to time under this Agreement.  The
Administrative Agent shall maintain accounts in which it will record (i) the
amount of each Loan made hereunder and the Class thereof; (ii) the amount of any
principal or interest due and payable or to become due and payable from Borrower
to each Lender hereunder; and (iii) the amount of any sum received by the
Administrative Agent hereunder for the account of the Lenders and each Lender’s
share thereof.  The entries made in the accounts maintained pursuant to this
paragraph shall be prima facie evidence of the existence and amounts of the
obligations therein recorded; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligations of Borrower to repay the Loans in accordance
with their terms.  The Register shall be available for inspection by Borrower,
the Administrative Agent and its affiliates and, with respect to its own
position, any Lender, at any reasonable time and from time to time upon
reasonable prior notice.
 
(c)  Promissory Notes.  Any Lender by written notice to Borrower (with a copy to
the Administrative Agent) may request that Loans made by it be evidenced by a
promissory note.  In such event, Borrower shall prepare, execute and deliver to
such Lender a promissory note payable to such Lender (or, if requested by such
Lender, to such Lender and its registered assigns) in the form of Exhibit H-1 or
Exhibit H-2, as the case may be.  Thereafter, the Loans evidenced by such
promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 10.04) be represented by one or more promissory
notes in such form payable to the payee named therein.
 
SECTION 2.05 Fees.
 
(a)  Borrower agrees to pay to the Administrative Agent for the account of each
Revolving Lender a commitment fee (“Revolving Commitment Fee”), which shall
accrue at the Revolving Facility Applicable Margin on the average daily amount
of the unused Revolving Commitment of such Revolving Lender during the period
from and including the Closing Date to but excluding the date on which the
Revolving Commitment of such Revolving Lender terminates.  Accrued Revolving
Commitment Fees shall be payable in arrears on the last day of each calendar
month of each year and on the date on which the Revolving Commitments terminate,
commencing on the first such date to occur after the date hereof.  All Revolving
Commitment Fees shall be computed on the basis of a year of 360 days and shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day).
 
(b)  Borrower agrees to pay to the Administrative Agent and the Collateral
Agent, for its own account, the administrative fees payable in the amounts and
at the times separately agreed upon between Borrower and the Administrative
Agent and the Collateral Agent (collectively, the “Administrative Agent
Fees”).  The Administrative Agent Fees shall be paid on the dates due, in
immediately available funds, to the Administrative Agent and the Collateral
Agent, respectively.  Once paid, none of the Administrative Agent Fees shall be
refundable under any circumstances.
 
 
-39-

--------------------------------------------------------------------------------

 
(c)  Borrower agrees to pay to the Administrative Agent for the account of each
Lender an upfront fee in an amount equal to 3.00% of an amount equal to (i) the
Revolving Commitment of such Lender plus (ii) the Term Commitment of such
Lender, in each case, as of the Closing Date, on the Closing Date.
 
(d)  Borrower agrees to pay to the Administrative Agent for the account of each
Lender an exit fee in an amount equal to 3.00% of an amount equal to (i) the
Revolving Commitment of such Lender plus (ii) the Term Commitment of such
Lender, in each case, as of the Closing Date (the “Exit Fee”).  The Exit Fee is
fully earned as of the Closing Date.  Each  repayment or prepayment of Term
Loans and termination or reduction of Revolving Commitments shall be accompanied
by a portion of the Exit Fee (ratably in accordance with the percentage of the
aggregate principal amount of the Term Loans to be prepaid or repaid or the
Revolving Commitments terminated or reduced), whether such prepayment or
repayment or termination or reductions is optional or mandatory and whether
occurring prior to or after an Event of Default.  The aggregate amount paid
under this paragraph (d) shall equal the Exit Fee.
 
(e)  All fees payable hereunder shall be paid on the dates due, in Dollars and
immediately available funds, to the Administrative Agent for distribution, in
the case of Revolving Commitment Fees and participation fees, to the
Lenders.  Any such fees paid shall not be refundable under any circumstances.
 
SECTION 2.06 Interest on Loans.
 
(a)  Loans.  Subject to the provisions of Section 2.06(b), (i) the Term Loans
shall bear interest at a rate per annum equal to the Term Applicable Margin and
(ii) the Revolving Loans shall bear interest at a rate per annum equal to the
Revolving Facility Applicable Margin.
 
(b)  Default Rate.  Notwithstanding the foregoing, upon the occurrence and
during the continuance of an Event of Default, all principal of or interest on
any Loan or any fee or other amount payable by Borrower hereunder shall, to the
extent permitted by applicable law, bear interest, after as well as before
judgment, at a rate per annum equal to (i) in the case of amounts constituting
principal of or interest on any Loan, 2% plus the rate otherwise applicable to
such Loan as provided in Section 2.06(a) or (ii) in the case of any other
amount, 2%  (in either case, the “Default Rate”).
 
(c)  Interest Payment Dates.  Accrued interest on each Loan shall be payable in
arrears on each Interest Payment Date for such Loan; provided that (i) interest
accrued pursuant to Section 2.06(b) shall be payable on demand and (ii) in the
event of any repayment or prepayment of any Loan, accrued interest on the
principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment.
 
 
-40-

--------------------------------------------------------------------------------

 
(d)  Interest Calculation.  All interest hereunder shall be computed on the
basis of a year of 360 days, and in each case shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).
 
SECTION 2.07 Termination of Term Loan Commitments.  The Term Commitments
automatically terminate upon the making of the Term Loans on the Closing Date.
 
SECTION 2.08 Extension of Maturity Date.  Borrower may prior to the Revolving
Facility Maturity Date and the Term Maturity Date then in effect hereunder with
respect to the Loans (the “Existing Maturity Date”) extend the Existing Maturity
Date of both of the Revolving Facility Maturity Date and the Term Maturity Date,
in each case, by three (3) months, subject to the following terms and
conditions: (a) not later than thirty (30) days prior to the Existing Maturity
Date, Borrower shall deliver irrevocable written notice indicating its intention
to extend the Existing Maturity Date to the Administrative Agent (which shall
promptly notify each of the Lenders), (b) Borrower shall pay to the
Administrative Agent for the account of each Lender an extension fee in an
amount equal to 0.75% of the Revolving Commitment of such Lender and aggregate
principal amount of the outstanding Term Loans of such Lender as of the date of
such request and (c) Borrower shall deliver to the Administrative Agent a
certificate dated as of the Existing Maturity Date signed by a Responsible
Officer of Borrower certifying that, before and after giving effect to such
extension, (i) no Default or Event of Default exists and (ii) all
representations and warranties contained herein and in the other Loan Documents
shall be true and correct in all material respects (except that any
representation and warranty that is qualified as to “materiality” or “Material
Adverse Effect” shall be true and correct in all respects) with such effect as
though such representations and warranties had been made on the Existing
Maturity Date, except to the extent such representations and warranties
expressly relate to an earlier date.  This Section 2.08 shall supersede any
provisions in Section 10.02 to the contrary.
 
SECTION 2.09 Repayment of Borrowings.  To the extent not previously paid, all
Term Loans shall be due and payable on the Term Maturity Date and all Revolving
Loans shall be due and payable on the Revolving Facility Maturity Date.
 
SECTION 2.10 Optional and Mandatory Prepayments of Loans; Reduction of Revolving
Commitments.  Subject to Section 2.05(d):
 
(a)  Optional Prepayments.  Borrower shall have the right at any time and from
time to time to prepay any Borrowing, in whole or in part, subject to the
requirements of this Section 2.10; provided that each partial prepayment shall
be in an amount that is an integral multiple of $1,000,000 and not less than
$1,000,000 or, if less, the outstanding principal amount of such Borrowing.
 
(b)  Unless previously terminated, the Revolving Commitments shall terminate on
the Revolving Facility Maturity Date.
 
(c)  Borrower may at any time terminate, or from time to time reduce, the
Revolving Commitments; provided that (i) each reduction of the Revolving
Commitments shall be in an amount that is an integral multiple of $1,000,000 and
not less than $1,000,000 (unless the Revolving Commitments will be reduced to
zero) and (ii) Borrower shall not terminate or reduce the Revolving Commitments
if and to the extent that, after giving effect to any concurrent prepayment of
the Loans in accordance with this Section 2.10, the amount of the sum of the
Revolving Credit Exposures would exceed the Aggregate Revolving Commitment.
 
 
-41-

--------------------------------------------------------------------------------

 
(d)  Borrower shall notify the Administrative Agent of any election to terminate
or reduce the Revolving Commitments under Section 2.10(c) at least three (3)
Business Days prior to the effective date of such termination or reduction,
specifying such election and the effective date thereof.  Promptly following
receipt of any notice, the Administrative Agent shall advise the Revolving
Lenders of the contents thereof.  Each notice delivered by Borrower pursuant to
this Section 2.10(d) shall be irrevocable; provided that a notice of termination
of the Revolving Commitments delivered by Borrower may state that such notice is
conditioned upon the effectiveness of other indebtedness specified therein, in
which case such notice may be revoked or the date of such termination delayed by
Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied.  Any termination or
reduction of the Revolving Commitments shall be permanent.  Each reduction of
the Revolving Commitments shall be made ratably among the Revolving Lenders in
accordance with their respective Revolving Commitments.
 
(e)  In the event and on each occasion on or prior to the Revolving Facility
Maturity Date that the sum of the Revolving Credit Exposures exceeds the
Aggregate Revolving Commitment, Borrower shall prepay Revolving Loans in an
aggregate amount equal to such excess.
 
(f)  Asset Sales.  Not later than five (5) Business Days following the receipt
of any Net Cash Proceeds of any Asset Sale by Holdings or any of its
Subsidiaries consummated on or after the Closing Date, Borrower shall make or
cause to be made prepayments in accordance with Sections 2.10(l) and (m) in an
aggregate amount equal to 100% of such Net Cash Proceeds; provided that:
 
(i)  no such prepayment shall be required under this Section 2.10(f) with
respect to any Asset Sale permitted by Sections 6.06(a), (c), (d), (e), (f) or
(g); and
 
(ii)  so long as no Event of Default shall then exist or would arise therefrom,
such proceeds shall not be required to be so applied on such date to the extent
that Borrower shall have delivered an Officer’s Certificate to the
Administrative Agent on or prior to such date stating that such Net Cash
Proceeds are expected to be reinvested in fixed, capital or other long-term
assets used or useful in the business of Holdings or any of its Subsidiaries
within 90 days (or, if the cash held pending reinvestment is held in Deposit
Accounts subject to Control Agreements, 180 days) following the date of such
Asset Sale or, if some or all of such Net Cash Proceeds are scheduled to be
received more than 90 days (or, if the cash held pending reinvestment is held in
Deposit Accounts subject to Control Agreements, 180 days) after such Asset Sale,
within 90 days (or, if the cash held pending reinvestment is held in Deposit
Accounts subject to Control Agreements, 180 days) following the receipt thereof
(which Officer’s Certificate shall set forth the estimates of the proceeds to be
so expended); provided that (A) the amount of Net Cash Proceeds that may be
reinvested pursuant to this Section 2.10(f)(ii) shall not exceed $6,000,000 per
fiscal year, (B) if all or any portion of such Net Cash Proceeds is not so
reinvested within either such 90-day period (or 180-day period, as applicable),
such unused portion shall be applied on the last day of such period as a
mandatory prepayment as provided in this Section 2.10(f); (C) if the property
subject to such Asset Sale constituted Collateral, then all property purchased
with the Net Cash Proceeds thereof pursuant to this subsection shall be made
subject to the Lien of the applicable Security Documents in favor of the
Collateral Agent, for its benefit and for the benefit of the other Secured
Parties in accordance with Sections 5.10 and 5.11; (D) if the property subject
to such Asset Sale was owned by a Loan Party, the property purchased with the
Net Cash Proceeds from such Asset Sale must be owned by a Loan Party; (E) if the
property subject to such Asset Sale was owned by a Loan Party, any cash held
pending reinvestment shall be held in Deposit Accounts subject to Control
Agreements and (F) any cash held pending reinvestment shall not count in the
calculation of Available Cash.
 
 
-42-

--------------------------------------------------------------------------------

 
(g)  Debt Issuance.  Not later than one (1) Business Day following the receipt
of any Net Cash Proceeds of any Debt Issuance by Holdings or any of its
Subsidiaries, Borrower shall make or cause to be made prepayments in accordance
with Section 2.10(l) and (m) in an aggregate amount equal to 100% of such Net
Cash Proceeds.
 
(h)  Equity Issuance.  Not later than three (3) Business Day following the
receipt of any Net Cash Proceeds from a capital contribution to, or the issuance
of Equity Interests of, Holdings or any of its Subsidiaries (other than Equity
Interests issued (i) pursuant to any employee stock or stock option compensation
plan, including any management incentive plan, (ii) by any Subsidiary of
Holdings to its parent company or (iii) upon the exercise of any warrants issued
pursuant to the Plan of Reorganization), Borrower shall make or cause to be made
prepayments in accordance with Section 2.10(l) and (m) in an aggregate principal
amount equal to 100% of such Net Cash Proceeds; provided, that with respect to
Net Cash Proceeds in an aggregate amount of up to $6,000,000 during the term of
this Agreement resulting from a capital contribution from, or the issuance of
Equity Interests to, any Permitted Holder, so long as no Default shall then
exist or arise therefrom, Borrower shall only be required to make or cause to be
made prepayments with respect to such Net Cash Proceeds in an aggregate
principal amount equal to 33% of such Net Cash Proceeds;
 
(i)  Casualty Events.  Not later than five (5) Business Days following the
receipt of any Net Cash Proceeds from a Casualty Event by Holdings or any of its
Subsidiaries, Borrower shall make or cause to be made prepayments in accordance
with Section 2.10(l) and (m) in an aggregate amount equal to 100% of such Net
Cash Proceeds; provided that:
 
(i)  so long as no Default shall then exist or arise therefrom, such proceeds
shall not be required to be so applied on such date to the extent that Holdings
shall have delivered an Officer’s Certificate to the Administrative Agent on or
prior to such date stating that such proceeds are expected to be used to repair,
replace or restore any property in respect of which such Net Cash Proceeds were
paid or to reinvest in other fixed or capital assets or other long-term assets
used or useful in the business of Holdings or any of its Subsidiaries no later
than 90 days (or, if the cash held pending reinvestment is held in Deposit
Accounts subject to Control Agreements, 180 days) following the date of receipt
of such proceeds; provided that (A) the amount of Net Cash Proceeds that may be
applied pursuant to this Section 2.10(i)(i) shall not exceed $6,000,000 per
fiscal year; (B) if all or any portion of the Net Cash Proceeds are not so
applied in such 90-day period (or 180-day period, as applicable), such unused
portion shall be applied on the last day of such period as a mandatory
prepayment as provided in this Section 2.10(i); (C) if the property subject to
such Casualty Event constituted Collateral under the Security Documents, then
all property purchased with the Net Cash Proceeds thereof pursuant to this
subsection shall be made subject to the Lien of the applicable Security
Documents in favor of the Collateral Agent, for its benefit and for the benefit
of the other Secured Parties in accordance with Sections 5.10 and 5.11; (D) if
the property subject to such Casualty Event was owned by a Loan Party, the
property purchased with the Net Cash Proceeds from such Casualty Event must be
owned by a Loan Party; (E) if the property subject to such Casualty Event was
owned by a Loan Party, any cash held pending reinvestment shall be held in
Deposit Accounts subject to Control Agreements and (F) any cash held pending
application shall not count in the calculation of Available Cash;
 
 
-43-

--------------------------------------------------------------------------------

 
(j)  Excess Cash Flow.  No later than five (5) Business Days after the date on
which the financial statements with respect to each fiscal year of Holdings are
or are required to be delivered pursuant to Section 5.01(c) (without giving
effect to any grace period applicable thereto), commencing with the fiscal year
ending December 31, 2015, in the event that Excess Cash Flow shall exceed
$10,000,000 (the amount by which such Excess Cash Flow exceeds $10,000,000,
being referred to herein as “Free Excess Cash Flow”), Borrower shall make or
cause to be made prepayments of Term Loans in accordance with Sections 2.10(l)
and (m) in an aggregate amount equal to 75.0% of Free Excess Cash Flow for the
Excess Cash Flow Period then last ended.
 
(k)  Extraordinary Receipts.  No later than five (5) Business Days following the
receipt of any Net Cash Proceeds of any Extraordinary Receipts by Holdings or
any of its Subsidiaries in an amount in excess of $2,000,000, Borrower shall
make or cause to be made prepayments in accordance with Section 2.10(l) and (m)
in an aggregate amount equal to 100% of such Net Cash Proceeds.
 
(l)  Application of Prepayments.  Each prepayment of Loans pursuant to Section
2.10(f), (g), (h), (i), (j) or (k) shall be applied (i) first, to the Term
Loans, ratably to each Term Lender thereof and (B) after all Term Loans have
been repaid in full, to the Revolving Loans, without a simultaneous reduction of
the Revolving Commitments in an equal amount.  Subject to the foregoing,
Borrower shall select the Borrowing or Borrowings to be prepaid and shall
specify such selection in the notice of such prepayment pursuant to Section
2.10(m), subject to the provisions of Section 2.10(l).  For the avoidance of
doubt, any prepayments of Loans pursuant to Section 2.10(a) shall be applied as
specified by Borrower.
 
(m)  Notice of Prepayment.  Borrower shall notify the Administrative Agent by
written notice of any prepayment hereunder not later than 12:00 noon, New York
City time, three (3) Business Days before the date of prepayment.  Each such
notice shall be irrevocable; provided that a notice of termination of the
Revolving Commitments delivered by Borrower may state that such notice is
conditioned upon the effectiveness of other Indebtedness specified therein, in
which case such notice may be revoked or the date of such prepayment delayed by
Borrower (by notice to the Administrative Agent on or prior to the specified
prepayment date) if such condition is not satisfied.  Each such notice shall
specify the prepayment date, the principal amount of each Borrowing or portion
thereof to be prepaid and, in the case of a mandatory prepayment, a reasonably
detailed calculation of the amount of such prepayment; provided that a notice of
optional prepayment may state that such notice is conditional upon the
effectiveness of other Indebtedness, in which case such notice of prepayment may
be revoked by Borrower (by notice to the Administrative Agent on or prior to the
specified date of prepayment if such condition is not satisfied).  Promptly
following receipt of any such notice, the Administrative Agent shall advise the
Lenders of the contents thereof.  Each prepayment of a Borrowing shall be
applied ratably to the Loans included in the prepaid Borrowing and otherwise in
accordance with this Section 2.10.  Prepayments shall be accompanied by accrued
interest to the extent required by Section 2.06.
 
 
-44-

--------------------------------------------------------------------------------

 
SECTION 2.11 Yield Protection.
 
(a)  Increased Costs Generally.  If any Change in Law shall:
 
(i)  impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in, by any Lender;
 
(ii)  subject the Administrative Agent or any Lender to any Taxes (other than
(A) Indemnified Taxes, (B) Other Taxes, (C) Taxes described in clauses (a) and
(c) through (e) of the definition of Excluded Taxes, and (D) Taxes described in
clause (b) of the definition of Excluded Taxes that are imposed on or measured
by net income (however denominated) or that are franchise or branch profit
taxes) on its loans, loan principal, letters of credit, commitments, or other
obligations or its deposits, reserves, other liabilities or capital attributable
thereto; or
 
(iii)  impose on any Lender any other condition, cost or expense (other than
Taxes) affecting this Agreement or Loans made by such Lender or participation
therein;
 
and the result of any of the foregoing shall be to increase the cost to the
Administrative Agent or such Lender of making or maintaining any Loan (or of
maintaining its obligation to make any such Loan) or to reduce the amount of any
sum received or receivable by the Administrative Agent or such Lender hereunder
(whether of principal, interest or otherwise), in each case by or in an amount
which the Administrative Agent or such Lender in its sole judgment deems
material in the context of this Agreement and its Loans hereunder, then Borrower
will pay to the Administrative Agent or such Lender, as the case may be, such
additional amount or amounts as will compensate the Administrative Agent or such
Lender, as the case may be, for such additional costs incurred or reduction
suffered.
 
(b)  Capital Requirements.  If any Lender determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s capital or on the capital of such
Lender’s holding company, if any, as a consequence of this Agreement, the
Commitments of such Lender or the Loans made by such Lender to a level below
that which such Lender or such Lender’s holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s policies and the
policies of such Lender’s holding company with respect to capital adequacy or
liquidity), by an amount which such Lender in its sole judgment deems to be
material in the context of this Agreement and its Loans and Commitments
hereunder, then from time to time Borrower will pay to such Lender, such
additional amount or amounts as will compensate such Lender or such Lender’s
holding company for any such reduction suffered.
 
 
-45-

--------------------------------------------------------------------------------

 
(c)  Certificates for Reimbursement.  A certificate of a Lender setting forth
the amount or amounts necessary to compensate such Lender or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to Borrower and shall be conclusive absent manifest
error.  Borrower shall pay such Lender the amount shown as due on any such
certificate within 30 days after receipt thereof.
 
(d)  Delay in Requests.  If any Lender becomes entitled to claim any amounts
pursuant to clauses (a) or (b) or this Section 2.11, such Lender shall use
reasonable efforts to notify Borrower (with a copy to the Administrative Agent)
as promptly as practicable of the event by reason of which it has become so
entitled; provided that any failure or delay on the part of any Lender to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s right to demand such compensation; provided that Borrower shall not be
required to compensate a Lender pursuant to this Section for any increased costs
or reductions incurred more than 180 days prior to the date that such Lender
notifies Borrower of the Change in Law giving rise to such increased costs or
reductions and of such Lender’s intention to claim compensation therefor;
provided, further, that, if the Change in Law giving rise to such increased
costs or reductions is retroactive, then the 180-day period referred to above
shall be extended to include the period of retroactive effect thereof.
 
SECTION 2.12 Payments Generally; Pro Rata Treatment; Sharing of Setoffs.
 
(a)  Payments Generally.  Borrower shall make each payment required to be made
by it hereunder or under any other Loan Document (whether of principal, interest
or fees or amounts payable under Sections 2.11, 2.13 or 10.03, or otherwise) on
or before the time expressly required hereunder or under such other Loan
Document for such payment (or, if no such time is expressly required, prior to
2:00 p.m., New York City time), on the date when due, in immediately available
funds, without setoff, deduction or counterclaim, other than for Taxes as set
forth in Section 2.13.  Any amounts received after such time on any date may be
deemed to have been received on the next succeeding Business Day for purposes of
calculating interest thereon.  All such payments shall be made to the
Administrative Agent at its offices at 500 Delaware Avenue, 11th Floor,
Wilmington, DE 19801, except that payments pursuant to Sections 2.11, 2.13 and
10.03 shall be made directly to the persons entitled thereto and payments
pursuant to other Loan Documents shall be made to the persons specified
therein.  The Administrative Agent shall distribute any such payments received
by it for the account of any other person to the appropriate recipient promptly
following receipt thereof.  If any payment under any Loan Document shall be due
on a day that is not a Business Day, unless specified otherwise, the date for
payment shall be extended to the next succeeding Business Day, and, in the case
of any payment accruing interest, interest thereon shall be payable for the
period of such extension.  All payments under each Loan Document shall be made
in dollars, except as expressly specified otherwise.
 
 
-46-

--------------------------------------------------------------------------------

 
(b)  Pro Rata Treatment.  Except as expressly provided otherwise,
 
(i)  each payment by Borrower of interest in respect of the Loans of any Class
shall be applied to the amounts of such obligations owing to the Lenders of such
Class pro rata according to the respective amounts then due and owing to such
Lenders.
 
(ii)  each payment on account of principal of the Loans in respect of any Class
of Loans shall be allocated among the Lenders of such Class pro rata based on
the principal amount of the Loans of such Class held by such Lenders.
 
(c)  Insufficient Funds.  If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal,
interest and fees then due hereunder, such funds shall be applied toward payment
of interest and fees then due hereunder, ratably among the parties entitled
thereto in accordance with the amounts of interest and fees then due to such
parties.  It is understood that the foregoing does not apply to any adequate
protection payments under any federal, state or foreign bankruptcy, insolvency,
receivership or similar proceeding, and that the Administrative Agent may,
subject to any applicable federal, state or foreign bankruptcy, insolvency,
receivership or similar orders, distribute any adequate protection payments it
receives on behalf of the Lenders to the Lenders at the direction of the
Required Lenders (i.e., whether to pay the earliest accrued interest, all
accrued interest on a pro rata basis or otherwise).
 
(d)  Sharing of Setoff.  If any Lender shall, by exercising any right of setoff
or counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans or other Obligations resulting in such Lender’s
receiving payment of a proportion of the aggregate amount of its Loans and
accrued interest thereon or other Obligations greater than its pro rata share
thereof as provided herein, then the Lender receiving such greater proportion
shall (a) notify the Administrative Agent of such fact, and (b) purchase (for
cash at face value) participations in the Loans and such other obligations of
the other Lenders, or make such other adjustments as shall be equitable, so that
the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them; provided that, unless
otherwise permitted in this Agreement:
 
(i)  if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and
 
(ii)  the provisions of this paragraph shall not be construed to apply to (x)
any payment made by Borrower pursuant to and in accordance with the express
terms of this Agreement or (y) any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in any of its Loans to any
assignee or participant, other than to Holdings or any Subsidiary thereof (as to
which the provisions of this paragraph shall apply).
 
 
-47-

--------------------------------------------------------------------------------

 
Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Requirements of Law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against such Loan Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Loan
Party in the amount of such participation.  If under applicable bankruptcy,
insolvency or any similar law any Secured Party receives a secured claim in lieu
of a setoff or counterclaim to which this Section 2.12(d) applies, such Secured
Party shall to the extent practicable, exercise its rights in respect of such
secured claim in a manner consistent with the rights to which the Secured Party
is entitled under this Section 2.12(d) to share in the benefits of the recovery
of such secured claim.
 
(e)  Borrower Default.  Unless the Administrative Agent shall have received
notice from Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders hereunder that Borrower will
not make such payment, the Administrative Agent may assume that Borrower has
made such payment on such date in accordance herewith and may (but shall not be
obligated to), in reliance upon such assumption, distribute to the Lenders the
amount due.  In such event, if Borrower has not in fact made such payment, then
each of the Lenders severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.
 
SECTION 2.13 Taxes.
 
(a)  Payments Free of Taxes.  Any and all payments by or on account of any
obligation of any Loan Party hereunder or under any other Loan Document shall be
made free and clear of and without reduction or withholding for any Taxes except
as required by any applicable Requirements of Law.  If any applicable
Requirements of Law require (as determined in the good faith discretion of an
applicable withholding agent) the deduction or withholding of any Taxes by any
Loan Party or the Administrative Agent from such payments, then (i) if such
Taxes are Indemnified Taxes or Other Taxes, the sum payable by the applicable
Loan Party shall be increased as necessary so that after making all required
deductions or withholdings (including deductions or withholdings for Indemnified
Taxes or Other Taxes applicable to additional sums payable under this Section
2.13) the Administrative Agent or Lender, as the case may be, receives an amount
equal to the sum it would have received had no such deductions or withholdings
for Indemnified Taxes or Other Taxes been made, (ii) the applicable withholding
agent shall make such deductions or withholdings and (iii) the applicable
withholding agent shall timely pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable Requirements of Law.
 
(b)  Payment of Other Taxes by Borrower.  Without limiting the provisions of
paragraph (a) above, Borrower shall timely pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable Requirements of Law.
 
(c)  Indemnification by Borrower.  Borrower shall indemnify the Administrative
Agent and each Lender, within 10 days after demand therefor, for the full amount
of any Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other
Taxes imposed or asserted on or attributable to amounts payable under this
Section 2.13) imposed on or asserted against the Administrative Agent or such
Lender by any Governmental Authority or otherwise payable by the Administrative
Agent or such Lender (as determined in the good faith sole discretion of the
Administrative Agent or such Lender) and reasonable expenses arising therefrom
or with respect thereto, regardless of whether such Indemnified Taxes or Other
Taxes were correctly or legally imposed or asserted by the relevant Government
Authority.  A certificate as to the amount of such payment or liability
delivered to Borrower by a Lender (with a copy to the Administrative Agent), or
by the Administrative Agent on its own behalf or on behalf of a Lender, along
with a reasonably detailed explanation or calculation of such payment or
liability, or such other evidence that such Indemnified Taxes or Other Taxes
have been imposed or assessed or otherwise become payable as Borrower may
reasonably request, shall be conclusive absent manifest error.
 
 
-48-

--------------------------------------------------------------------------------

 
(d)  Evidence of Payments.  As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by Borrower to a Governmental Authority under
this Section 2.13, the applicable Loan Party shall deliver to the Administrative
Agent the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Administrative
Agent at the direction of the Required Lenders.
 
(e)  Status of Lenders.
 
(i)  Any Lender (which, solely for purposes of this Section 2.13(e), shall
include the Administrative Agent) that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to Borrower (with a copy to the Administrative Agent), at
the time or times prescribed by applicable Requirements of Law or reasonably
requested by Borrower or the Administrative Agent, such properly completed and
executed documentation prescribed by applicable law as will permit such payments
to be made without withholding or at a reduced rate of withholding.  In
addition, any Lender, if requested by Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by Borrower or the Administrative Agent as will enable
Borrower or the Administrative Agent to determine whether or not such Lender is
subject to backup withholding or information reporting
requirements.  Notwithstanding anything to the contrary in the preceding two
sentences, in the case of any withholding tax other than U.S. federal
withholding taxes, the completion, execution and submission of such forms shall
not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.
 
(ii)  Without limiting the generality of the foregoing,
 
(A)  any Lender that is a U.S. Person shall deliver to Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of Borrower or the Administrative Agent), executed originals
of Internal Revenue Service Form W-9 certifying that such Lender is exempt from
U.S. federal backup withholding Tax.
 
 
-49-

--------------------------------------------------------------------------------

 
(B)  Each Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrower and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of Borrower or the Administrative Agent, but only if
such Foreign Lender is legally entitled to do so), whichever of the following is
applicable:
 
(i)  executed copies of Internal Revenue Service Form W-8BEN, Form W-8BEN-E or
any successor form claiming eligibility for benefits of an income tax treaty to
which the United States of America is a party,
 
(ii)  executed copies of Internal Revenue Service Form W-8ECI,
 
(iii)  in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a non-bank tax
certificate, in substantially the form of Exhibit L-1 to the effect that such
Foreign Lender is not (A) a “bank” within the meaning of Section 881(c)(3)(A) of
the Code, (B) a “10 percent shareholder” of Borrower within the meaning of
Section 881(c)(3)(B) of the Code or (C) a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code related to Borrower (a “U.S. Tax
Compliance Certificate”) and (y) executed copies of Internal Revenue Service
Form W-8BEN, Form W-8BEN-E or any successor form,
 
(iv)  to the extent a Foreign Lender is not the beneficial owner for U.S.
federal income tax purposes (for example, where the Foreign Lender is a
partnership or participating Lender granting a typical participation), executed
copies of Internal Revenue Service Form W-8IMY, accompanied by a Form W-8ECI,
Form W-8BEN, Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially in
the form of Exhibit L-3 or Exhibit L-4, Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that, if the
Foreign Lender is a partnership (and not a participating Lender) and one or more
beneficial owners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate, in
substantially the same form of Exhibit L-2, on behalf of such beneficial
owner(s), or
 
(v)  any other form prescribed by applicable Requirements of Law as a basis for
claiming exemption from or a reduction in United States federal withholding tax
duly completed together with such supplementary documentation as may be
prescribed by applicable Requirements of Law to permit Borrower to determine the
withholding or deduction required to be made.
 
 
-50-

--------------------------------------------------------------------------------

 
(C)  If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by Borrower or
the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 147 1 (b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by Borrower or the Administrative
Agent as may be necessary for Borrower and the Administrative Agent to comply
with their obligations under FATCA and to determine that such Lender has
complied with such Lender’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment.  Solely for purposes of this clause
(C), “FATCA” shall include any amendments made to FATCA after the date of this
Agreement.
 
(D)  In addition, each Lender agrees that from time to time after the date it
becomes a Lender, when a lapse in time or change in the Lender’s circumstances
renders the previous certification expired, obsolete or inaccurate in any
material respect, it will, to the extent legally able to do so, deliver to
Borrower and the Administrative Agent two new accurate and executed copies of
Internal Revenue Service Form W-8ECI, Form W-8BEN (or Form W-8BEN-E) (with
respect to the benefits of any income tax treaty), a non-bank tax certificate
and a Form W-8BEN (or Form W-8BEN-E) (with respect to the portfolio interest
exemption) or Internal Revenue Service Form W-8IMY, as the case may be, and such
other forms as may be required in order to confirm or establish the entitlement
of such Lender to a continued exemption from or reduction in United States
federal withholding tax with respect to payments under the Loan Documents or
promptly notify Borrower and the Administrative Agent of any change in the
Non-U.S. Lender’s circumstances which would modify or render invalid any
previously claimed exemption or reduction.
 
(f)  Treatment of Certain Refunds.  If the Administrative Agent or a Lender
determines, in its sole discretion exercised in good faith, that it has received
a refund of any Indemnified Taxes or Other Taxes as to which it has been
indemnified by a Loan Party or with respect to which a Loan Party has paid
additional amounts pursuant to this Section 2.13, it shall promptly pay to the
applicable Loan Party an amount equal to such refund (but only to the extent of
indemnity payments made, or additional amounts paid, by Loan Parties under this
Section 2.13 with respect to the Indemnified Taxes or Other Taxes giving rise to
such refund), net of all out-of-pocket expenses (including Taxes) of the
Administrative Agent or such Lender, as the case may be, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund); provided that such Loan Party, upon the request of the
Administrative Agent or such Lender, agrees to repay the amount paid over to
such Loan Party pursuant to this paragraph (f) (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender in the event the Administrative Agent or
such Lender is required to repay such refund to such Governmental
Authority.  This paragraph shall not be construed to require the Administrative
Agent or any Lender to make available its Tax Returns (or any other information
relating to its taxes that it deems confidential) to Borrower or any other
person.  Notwithstanding anything to the contrary, in no event will any Lender
be required to pay any amount to a Loan Party pursuant to this paragraph (f) the
payment of which would place such Lender in a less favorable net after-tax
position than such Lender would have been in if the additional amounts giving
rise to such refund of any Indemnified Taxes or Other Taxes had never been paid.
 
 
-51-

--------------------------------------------------------------------------------

 
(g)  Indemnification by the Lenders.  Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes or Other Taxes attributable to such Lender (but only to the
extent that any Loan Party has not already indemnified the Administrative Agent
for such Indemnified Taxes or Other Taxes and without limiting the obligation of
the Loan Parties to do so), (ii) any Taxes attributable to such Lender’s failure
to comply with the provisions of Section 10.04(d) relating to the maintenance of
a Participant Register and (iii) any Excluded Taxes attributable to such Lender,
in each case, that are payable or paid by the Administrative Agent in connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (g).
 
(h)  Survival.  Each party’s obligations under this Section 2.13 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.
 
(i)  Defined Terms.  For purposes of this Section 2.13, the terms “Requirements
of Law” and “applicable law” include FATCA.
 
SECTION 2.14 Mitigation Obligations; Replacement of Lenders.
 
(a)  Designation of a Different Lending Office.  Before or reasonably promptly
after any Lender requests compensation under Section 2.11, or requires Borrower
to pay any Indemnified Tax, Other Tax or additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.13,
or if any Lender has become a Defaulting Lender, then, at the request of
Borrower, such Lender shall use reasonable efforts to designate a different
lending office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the good faith judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to Section
2.11 or 2.13, as the case may be, in the future and (ii) would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender.  Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.  A certificate setting forth such costs and expenses
submitted by such Lender to Borrower shall be conclusive absent manifest error.
 
(b)  Replacement of Lenders.  If (i) any Lender requests compensation under
Section 2.11, (ii) any Loan Party is required to pay any Indemnified Tax, Other
Tax or additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.13, (iii) any Lender defaults in its
obligation to fund Loans hereunder or (iv) any Lender shall decline to consent
to any modification or waiver hereunder requiring 100% of the Lenders affected
thereby (or of an affected type or the type set forth in clauses (i) through
(xiv) of Section 10.02(b) to consent thereto) and, in such case the Required
Lenders have already consented thereto, then Borrower may, at its sole expense
and effort, upon notice to such Lender and the Administrative Agent, require
such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in, and consents required by, Section
10.04), all of its interests, rights (other than its existing rights to payments
pursuant to Section 2.11 or Section 2.13) and obligations under this Agreement
and the other Loan Documents to an Eligible Assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that:
 
-52-

--------------------------------------------------------------------------------

 
 
(i)  Borrower shall have paid to the Administrative Agent the processing and
recordation fee specified in Section 10.04(b);
 
(ii)  such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or Borrower (in the case of all other amounts);
 
(iii)  in the case of any such assignment resulting from a claim for
compensation under Section 2.11 or payments required to be made pursuant to
Section 2.13, such assignment will result in a reduction in such compensation or
payments thereafter; and
 
(iv)  such assignment does not conflict with applicable Requirements of Law.
 
Upon receipt by the applicable Lender of all amounts required to be paid to such
Lender pursuant to this Section 2.14(b), the Administrative Agent shall be
entitled (but not obligated) and authorized to execute an Assignment and
Assumption on behalf of such Lender, and any such Assignment and Assumption so
executed by the Administrative Agent and assignee shall be effective for
purposes of this Section 2.14(b) and Section 10.04.  A Lender shall not be
required to make any such assignment or delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling
Borrower to require such assignment and delegation cease to apply.
 
SECTION 2.15 Defaulting Lenders.
 
 
-53-

--------------------------------------------------------------------------------

 
(a)  Defaulting Lender Adjustments.  Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:
 
(i)  Waivers and Amendments.  Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definitions of Required Lenders, Required Term
Lenders or Required Revolving Lenders.
 
(ii)  Defaulting Lender Waterfall.  Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article 8 or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Agents hereunder;
second, as Borrower may request (so long as no Default or Event of Default
exists), to the funding of any Loan in respect of which such Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; third, if so determined by the
Administrative Agent and Borrower, to be held in a deposit account and released
pro rata in order to satisfy such Defaulting Lender’s potential future funding
obligations with respect to Loans under this Agreement; fourth, to the payment
of any amounts owing to the Lenders as a result of any judgment of a court of
competent jurisdiction obtained by any Lender against such Defaulting Lender as
a result of such Defaulting Lender’s breach of its obligations under this
Agreement; fifth, so long as no Default or Event of Default exists, to the
payment of any amounts owing to Borrower as a result of any judgment of a court
of competent jurisdiction obtained by Borrower against such Defaulting Lender as
a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and sixth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Loans in respect of which such Defaulting Lender
has not fully funded its appropriate share, and (y) such Loans were made at a
time when the conditions set forth in Section 4.02 were satisfied or waived,
such payment shall be applied solely to pay the Loans of, all Non-Defaulting
Lenders on a pro rata basis prior to being applied to the payment of any Loans
of such Defaulting Lender until such time as all Loans are held by the Lenders
pro rata in accordance with the Revolving Commitments without giving effect to
Section 2.15(a)(iv).  Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender pursuant to this Section 2.15(a)(ii) shall be deemed paid to
and redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.
 
(iii)  Certain Fees.  (A) No Defaulting Lender shall be entitled to receive any
Revolving Commitment Fee for any period during which that Lender is a Defaulting
Lender (and Borrower shall not be required to pay any such fee that otherwise
would have been required to have been paid to that Defaulting Lender).
 
 
-54-

--------------------------------------------------------------------------------

 
(B)  With respect to any fees not required to be paid to any Defaulting Lender
pursuant to clause (A) above, Borrower shall not be required to pay the
remaining amount of any such fee.
 
(b)  Defaulting Lender Cure.  If Borrower and Administrative Agent agree in
writing that a Lender is no longer a Defaulting Lender, the Administrative Agent
will so notify the parties hereto, whereupon as of the effective date specified
in such notice and subject to any conditions set forth therein, that Lender
will, to the extent applicable, purchase at par that portion of outstanding
Loans of the other Lenders or take such other actions as may be necessary to
cause the Loans to be held pro rata by the Lenders in accordance with the
Commitments, whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of Borrower while that Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.
 
SECTION 2.16 Increase in Commitments.
 
(a)  Borrower Request.  Borrower may by written notice to the Administrative
Agent elect to request one or more increases in the amount of the Revolving
Commitments (each such increase, a “Revolving Commitment Increase”) in an amount
not in excess of $10,000,000 in the aggregate and not less than $5,000,000
individually.  Each such notice shall specify (i) the date (each, an
“Incremental Effective Date”) on which Borrower proposes that the Revolving
Commitment Increase shall be effective, which shall be a date not less than ten
(10) Business Days after the date on which such notice is delivered to the
Administrative Agent and (ii) the identity of each Eligible Assignee to whom
Borrower proposes any portion of such Revolving Commitment Increase be allocated
and the amounts of such allocations; provided, that any existing Lender
approached to provide all or a portion of the Revolving Commitment Increase may
elect or decline, in its sole discretion, to provide such Revolving Commitment
Increase.  Upon each increase in the Revolving Commitments pursuant to this
Section 2.16, if, on the date of such increase, there are any Revolving Loans
outstanding, such Revolving Loans shall on or prior to the effectiveness of such
Revolving Commitment Increase be prepaid from the proceeds of additional
Revolving Loans made hereunder (reflecting such increase in Revolving
Commitments), which prepayment shall be accompanied by accrued interest on the
Revolving Loans being prepaid.
 
(b)  Conditions.  The Revolving Commitment Increase shall become effective, as
of such Incremental Effective Date; provided, that:
 
(i)  each of the conditions set forth in Section 4.02 shall be satisfied;
 
(ii)  no Default shall have occurred and be continuing or would result from
giving effect to such Revolving Commitment Increase or any Credit Extension to
be made on the Incremental Effective Date or the use of proceeds thereof; and
 
 
-55-

--------------------------------------------------------------------------------

 
(iii)  Borrowers shall deliver or cause to be delivered any legal opinions or
other documents reasonably requested by the Administrative Agent at the
direction of the Required Lenders in connection with any such transaction.
 
(c)  Terms of Revolving Commitment Increases.  The terms and provisions of Loans
made pursuant to the Revolving Commitment Increases shall be as follows:
 
(i)  terms and provisions of Revolving Commitments made pursuant to Revolving
Commitment Increases (such Revolving Commitments being designated as “Additional
Revolving Commitments”) and Revolving Loans made pursuant to Revolving
Commitment Increases (such Loans being designated as “Additional Revolving
Loans”) shall be, except as otherwise set forth herein or in the Increase
Joinder, identical to the Revolving Commitments or the Revolving Loans, as
applicable;
 
(ii)  (A) Revolving Commitment Increases shall not mature earlier than the
Revolving Facility Maturity Date and (B) the effectiveness of any Revolving
Commitment Increase shall not result in there being more than three (3) separate
maturity dates in effect for all Revolving Commitments;
 
(iii)  in the event that the All-in Yield for any Additional Revolving Loans is
more than 0.50% per annum greater than the All-in Yield for the Revolving Loans,
then the Applicable Margin for the Revolving Loans shall be increased to the
extent necessary so that the All-in Yield for such Additional Revolving Loans
shall not be more than 0.50% per annum greater than the All-in Yield for the
Revolving Loans; and
 
(iv)  to the extent that (A) Revolving Commitment Increases are not identical to
the Revolving Commitments or (B) Additional Revolving Loans are not identical to
the Revolving Loans then outstanding (except to the extent permitted by clauses
(ii) or (iii) above), they shall be reasonably satisfactory to the Required
Lenders.
 
The Revolving Commitment Increases shall be effected by a joinder agreement (the
“Increase Joinder”) executed by Borrower, the Administrative Agent and each
Lender making such Revolving Commitment Increase, in form and substance
satisfactory to each of them and the Required Lenders.  The Increase Joinder may
effect such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the opinion of the Required Lenders, to effect the
provisions of this Section 2.16.  In addition, unless otherwise specifically
provided herein, all references in Loan Documents to Loans shall be deemed,
unless the context otherwise requires, to include references to Loans made
pursuant to Revolving Commitment Increases and Additional Revolving Loans made
pursuant to this Agreement.
 
(d)  Equal and Ratable Benefit.  The Loans and Commitments established pursuant
to this Section 2.16 shall constitute Loans and Commitments under, and shall be
entitled to all the benefits afforded by, this Agreement and the other Loan
Documents, and shall, without limiting the foregoing, benefit equally and
ratably from the Guarantees and security interests created by the Security
Documents.  The Loan Parties shall take any actions reasonably required by the
Administrative Agent at the direction of the Required Lenders to ensure and/or
demonstrate that the Lien and security interests granted by the Security
Documents continue to be perfected under the UCC or otherwise after giving
effect to the establishment of any such Additional Revolving Commitments or
Additional Revolving Loans.
 
 
-56-

--------------------------------------------------------------------------------

 
ARTICLE III
 
REPRESENTATIONS AND WARRANTIES
 
On the Closing Date and the date of each Credit Extension, each Loan Party
represents and warrants to the Administrative Agent, the Collateral Agent and
each of the Lenders that, after giving effect to the terms of the Confirmation
Order:
 
SECTION 3.01 Organization; Powers.  Each Company (a) is duly organized and
validly existing under the laws of the jurisdiction of its organization, (b) has
all requisite power and authority to carry on its business as now conducted and
to own and lease its property, and (c) is qualified and in good standing (to the
extent such concept is applicable in the applicable jurisdiction) to do business
in every jurisdiction where such qualification is required, except to the extent
that any failure under clause (b) or this clause (c) to comply therewith,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.
 
SECTION 3.02 Authorization; Enforceability.  The Transactions to be entered into
by each Loan Party are within such Loan Party’s powers and have been duly
authorized by all necessary action on the part of such Loan Party.  This
Agreement has been duly executed and delivered by each Loan Party and
constitutes, and each other Loan Document to which any Loan Party is to be a
party, when executed and delivered by such Loan Party, will constitute, a legal,
valid and binding obligation of such Loan Party, enforceable in accordance with
its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.
 
SECTION 3.03 No Conflicts.  The Transactions (a) do not require any material
consent or approval of, registration or filing with, or any other action by, any
Governmental Authority, except (i) such as have been obtained or made and are in
full force and effect, (ii) filings necessary to perfect Liens created by the
Loan Documents, (iii) routine Tax filings or (iv) one or more filings with the
SEC describing the Transactions (b) will not violate the Organizational
Documents of any Company, (c) will not violate any Requirement of Law, (d) will
not violate or result in a default or require any consent or approval under any
indenture or financing agreement or instrument, or any other material agreement
binding upon any Company or its property, or give rise to a right thereunder to
require any payment to be made by any Company, (e) will not result in the
creation or imposition of any Lien on any property of any Company, except Liens
created by the Loan Documents and Permitted Lien or (e) result in any default,
non-compliance, suspension, revocation, impairment, forfeiture or non-renewal of
any material permit, license, authorization or approval applicable to its
operations or any of its properties.
 
 
-57-

--------------------------------------------------------------------------------

 
SECTION 3.04 Financial Statements; Projections.
 
(a)  Historical Financial Statements.  Borrower has heretofore delivered to the
Lenders the consolidated balance sheets and related statements of income,
stockholders’ equity and cash flows of Borrower, in each case (i) as of and for
the fiscal years ended December 31, 2011, December 31, 2012 and December 31,
2013, audited by and accompanied by the opinion of UHY LLP (in each case as set
forth in and subject to the qualifications set forth in Borrower’s Annual Report
on Form 10-K for the fiscal year ended December 31, 2013) and (ii) as of and for
the fiscal quarters (and period of the fiscal year) ended March 31, 2014, June
30, 2014 and September 30, 2014 unaudited (in each case as set forth in
Borrower’s Quarterly Report on Form 10-Q for each of such fiscal quarters), but
certified by a Financial Officer (collectively, the “Historical Financial
Statements”).  Such financial statements and all financial statements delivered
pursuant to Sections 5.01(a) and (b) have been prepared in accordance with GAAP
and fairly present, in all material respects, the financial condition and
results of operations and cash flows, on a consolidated basis, of Borrower and
its consolidated Subsidiaries, in each case as of the dates and for the periods
to which they relate (subject, in the case of financial statements referred to
in clause (ii), to normal year-end audit adjustment and the absence of
footnotes).
 
(b)  No Liabilities; Material Changes.  Except as set forth in the financial
statements referred to in Section 3.04(a), as of the Closing Date, there are no
liabilities of any Company of any kind, whether accrued, contingent, absolute,
determined, determinable or otherwise, which could reasonably be expected to
result in a Material Adverse Effect.
 
(c)  Forecasts.  The forecasts of financial performance of Holdings and its
Subsidiaries in the financial projections attached as Schedule 3.04(c) have been
prepared in good faith by Holdings and based on estimates and assumptions
believed by Holdings to be reasonable and fair in light of the facts and
circumstances known to Holdings at the time of preparation thereof (it being
understood that actual results may vary materially from such forecasts).
 
SECTION 3.05 Properties.
 
(a)  Generally.  Each Company has good, valid, marketable title to, or leasehold
interests in, all its property material to its business, free and clear of all
Liens except for, in the case of Collateral, Permitted Collateral Liens and, in
the case of all other material property, Permitted Liens and minor
irregularities or deficiencies in title that, individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect.  The
tangible property of the Companies, taken as a whole, is in good operating
order, condition and repair (ordinary wear and tear excepted).
 
(b)  Real Property.  Schedule 17 to the Perfection Certificate dated the Closing
Date contains a true and complete list of each interest in Real Property (i)
owned by any Loan Party as of the Closing Date and describes the type of
interest therein held by such Loan Party and (ii) leased, licensed, subleased or
otherwise occupied or utilized by any Loan Party, as lessee, sublessee,
franchisee or licensee, as of the Closing Date and describes the type of
interest therein held by such Loan Party.  With respect to the Real Property
referenced in Section 3.05(b)(ii), such schedules to the Perfection Certificate
dated the Closing Date also set forth a complete and accurate list of all
leases, licenses, subleases, or other occupancy agreements, including all
amendments, guarantees, and agreements by which any Person other than the
Company or any of its Subsidiaries may occupy such space (including, without
limitation, subleases, sub-subleases, licenses, or other occupancy agreements
whereby a Loan Party is a landlord, lessor, licensor, sublandlord, sublessor,
sublicensor, or other similar party) (individually or collectively, as the
context may require, “Lease”), a copy of each of which have been made available
to the Agents and Lenders prior to the date hereof.  No other Real Property
owned or leased by any Loan Party other than the Real Property set forth on
Schedule 17 to the Perfection Certificate dated the Closing Date, is reasonably
necessary to for the Loan Parties to conduct the business of the Loan Parties as
same is presently being conducted and presently anticipated to be
conducted.  The Loan Parties have the right to use such Real Property for the
purposes such Real Property are currently being used and same are being used
materially in compliance with applicable Laws.  No Loan Party or any Subsidiary
thereof has the right or option to purchase, possess, use, or occupy any real
property other than the Real Property set forth on Schedule 17 to the Perfection
Certificate dated the Closing Date.  None of the Loan Parties nor any of their
Subsidiaries are obligated to pay any brokerage commission or fee in connection
with any of the Real Property set forth on Schedule 17 to the Perfection
Certificate dated the Closing Date.
 
 
-58-

--------------------------------------------------------------------------------

 
(c)  No Casualty Event.  No Company has received any notice of, nor has any
knowledge of, the occurrence or pendency or contemplation of any Casualty Event
affecting all or any material portion of its property.  No Mortgage encumbers
improved Real Property that is located in an area that has been identified by
the Secretary of Housing and Urban Development or the Federal Emergency
Management Agency (or any successor agency) as an area having special flood
hazards within the meaning of the National Flood Insurance Act of 1968 (as now
or hereafter in effect or successor act thereto) unless flood insurance
available under such Act has been obtained in accordance with Section 5.04.
 
(d)  Collateral.  Each Loan Party owns or has rights to use all of the
Collateral (other than Intellectual Property) and all rights with respect to any
of the foregoing used in, necessary for or material to such Loan Party’s
business as currently conducted.  The use by such Loan Party of such Collateral
and all such rights with respect to the foregoing do not infringe on the rights
of any person other than such infringement which could not, individually or in
the aggregate, reasonably be expected to result in a Material Adverse
Effect.  No claim has been made in writing and remains outstanding that such
Loan Party’s use of any Collateral (other than Intellectual Property) does or
may violate the rights of any third party that could, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect.
 
SECTION 3.06 Intellectual Property.
 
(a)  Ownership/No Claims.  Each Loan Party owns or is validly licensed to use
all Intellectual Property Rights necessary for the conduct of its business as
presently conducted.  Each item of Registered Intellectual Property identified
on Schedule 11 to the Perfection Certificate is exclusively owned by one or more
of the Loan Parties (“Borrower Registered Intellectual Property”).  Except as
set forth in Schedule 3.06(a), as of the Closing Date, there are no pending
proceedings by any person directly challenging the validity or enforceability of
any Borrower Registered Intellectual Property.  The use of such Intellectual
Property by each Loan Party does not infringe the rights of any person,.
 
 
-59-

--------------------------------------------------------------------------------

 
(b)  One or more of the Loan Parties exclusively owns all rights in and to the
GGS Seismic Data Library, free and clear of all Liens (except as set forth in
Schedule 3.06(b) and subject to the terms of the SEI-GPI Agreement).  Each Loan
Party has taken all reasonable steps to safeguard and maintain the secrecy and
confidentiality of, and proprietary rights in, the GGS Seismic Data Library and
its contents.  All third parties (other than customers) with possession of one
or more copies of the GGS Seismic Data Library have entered into contractual
arrangements pursuant to which such third party has agreed to safeguard and
maintain the secrecy and confidentiality of, and proprietary rights in, the GGS
Seismic Library and its contents.  Except as provided for in the SEI-GPI
Agreement, each copy of the GGS Seismic Data Library is within the possession or
control of a Loan Party, and, to the knowledge of the Loan Parties, no Person
has misappropriated, misused, or otherwise violated a Loan Party’s rights in or
to any part of the GGS Seismic Data Library.  “GGS Seismic Data Library” means
the structure and content of the database of Multi-Client Data and/or Brazilian
Multi-Client Data compiled by and on behalf of one or more of the Loan Parties,
including but not limited to the data described in Schedule 3.06(b).
 
(c)  Schedule 3.06(c) sets forth a true, accurate, and complete list of all
material computer software owned, or purported to be owned by the Companies (the
“Proprietary Software”) as of the Closing Date.  The Companies exclusively own
all right, title and interest in the Proprietary Software free and clear of all
Liens (other than the rights of custodians and security companies under
agreement set forth in Schedule 3.06(b)).  No Proprietary Software is the
subject of any Proceeding before any governmental, registration or other
authority in any jurisdiction, including any office action or other form of
preliminary or final refusal of registration.
 
(d)  Schedule 3.06(d) sets forth a true, accurate, and complete list of all
material computer software and databases used, reproduced, modified, or
redistributed by a Loan Party, excluding shrink-wrap click-wrap or similar
nonexclusive, royalty-free licenses to off-the-shelf software on similar
standard terms (the “Licensed Software”) as of the Closing Date.  Any use,
reproduction, modification, distribution, and sublicensing of the Licensed
Software by the Loan Party is authorized pursuant to the terms of the license to
which the Loan Party is a party.
 
(e)  Registrations.  Except (i) pursuant to licenses and other user agreements
entered into by each Loan Party in the ordinary course of business and (ii)
licenses and other user agreements that are listed in Schedule 11 to the
Perfection Certificate, on and as of the Closing Date, each Loan Party possesses
all rights to use or grant licenses in respect of the GGS Seismic Data Library,
the Proprietary Software, and Borrower Registered Intellectual Property owned by
such Loan Party.  To the knowledge of each Loan Party, all registrations for
Borrower Registered Intellectual Property listed in Schedule 11 to the
Perfection Certificate owned by such Loan Party, other than pending
applications, are valid and enforceable.
 
(f)  No Violations or Proceedings.  To each Loan Party’s knowledge, on and as of
the Closing Date, there is no violation by others of any right of such Loan
Party with respect to the GGS Seismic Data Library, the Proprietary Software, or
any Borrower Registered Intellectual Property listed in Schedule 11 to the
Perfection Certificate, pledged by it under the name of such Loan Party.
 
 
-60-

--------------------------------------------------------------------------------

 
(g)  Ownership of Material Foreign Intellectual Property.  The Loan Parties
collectively own all Material Foreign Intellectual Property except to the extent
the transfer of any such Material Foreign Intellectual Property owned by a
Foreign Subsidiary that is not a Loan Party to a Loan Party would or could
reasonably be expected to (i) result in a material increase in the amounts
included in the gross income of a United States shareholder of such Foreign
Subsidiary pursuant to Section 951 (or a successor provision) of the Code, (ii)
result in a material amount of transfer Taxes or a material non-U.S. Tax
liability of such Foreign Subsidiary that would not be incurred absent such
transfer or (iii) materially increase the future Taxes of Holdings and its
Subsidiaries (taking into account any offsetting Tax savings or other benefits),
in each case as reasonably determined by Holdings.
 
SECTION 3.07 Equity Interests and Subsidiaries.
 
(a)  Equity Interests.  Schedule 1 to the Pledge Agreement dated the Closing
Date sets forth a list of (i) Holdings and each of its Subsidiaries and their
jurisdictions of organization (as to each Loan Party) as of the Closing Date and
(ii) the number of each class of its Equity Interests authorized, and the number
outstanding, on the Closing Date and the number of shares covered by all
outstanding options, warrants, rights of conversion or purchase and similar
rights at the Closing Date.  Except as set forth on Schedule 1 to the Pledge
Agreement, all Equity Interests of each Company are duly and validly issued and
are fully paid and non-assessable, and, other than the Equity Interests of
Holdings, are owned by Holdings, directly or indirectly through Wholly Owned
Subsidiaries.  Each Loan Party is the record and beneficial owner of, and has
good and marketable title to, the Equity Interests pledged by it under the
Pledge Agreement, free of any and all Liens, rights or claims of other persons,
except the security interest created by the Security Agreement or the Pledge
Agreement, and there are no outstanding warrants, options or other rights to
purchase, or shareholder, voting trust or similar agreements outstanding with
respect to, or property that is convertible into, or that requires the issuance
or sale of, any such Equity Interests.
 
(b)  No Consent of Third Parties Required.  No consent of any person including
any other general or limited partner, any other member of a limited liability
company, any other shareholder or any other trust beneficiary is necessary or
reasonably desirable (from the perspective of a secured party) in connection
with the creation, perfection or first priority status of the security interest
of the Collateral Agent in any Equity Interests pledged to the Collateral Agent
for the benefit of the Secured Parties under the Pledge Agreement or the
exercise by the Collateral Agent of the voting or other rights provided for in
the Security Agreement or the Pledge Agreement or the exercise of remedies in
respect thereof.
 
(c)  Organizational Chart.  An accurate organizational chart, showing the
ownership structure of Holdings and each Subsidiary on the Closing Date and
after giving effect to the Transactions, is set forth on Schedule 3.07(c).
 
SECTION 3.08 Litigation; Compliance with Laws.  Except as set forth on Schedule
3.08, there are no actions, suits or proceedings at law or in equity by or
before any Governmental Authority now pending or, to the knowledge of any
Company, threatened in writing against or affecting any Company or any business,
property or rights of any Company (i) that involve any Loan Document or the
Transactions or (ii) in which there is a reasonable likelihood of an adverse
determination that could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect.  Except for matters covered
by Section 3.18, no Company or any of its property is in violation of, nor will
the continued operation of its property as currently conducted violate, any
Requirements of Law (including any zoning or building ordinance, code or
approval or any building permits) or any restrictions of record or agreements
affecting any Company’s Real Property or is in default with respect to any
Requirement of Law, where such violation or default, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect.
 
 
-61-

--------------------------------------------------------------------------------

 
SECTION 3.09 Agreements.  No Company is a party to any agreement or instrument
or subject to any restriction in its Organizational Documents that has resulted
or could reasonably be expected to result in a Material Adverse
Effect.  Schedule 3.09, together with any updates pursuant to Section 5.02(g),
contains a true, correct and complete list of all Material Agreements. All
Material Agreements are in full force and effect and are enforceable in
accordance with their terms and no Company is in default in any manner under any
provision of any Material Agreement, and no condition exists which, with the
giving of notice or the lapse of time or both, would constitute such a
default.  Each Company is in compliance with its Organizational Documents.
 
SECTION 3.10 Federal Reserve Regulations.  No Company is engaged principally, or
as one of its important activities, in the business of extending credit for the
purpose of buying or carrying Margin Stock.  No part of the proceeds of any Loan
will be used, whether directly or indirectly, and whether immediately,
incidentally or ultimately, for any purpose that entails a violation of, or that
is inconsistent with, the provisions of the regulations of the Board, including
Regulation T, U or X.  The pledge of the Securities Collateral pursuant to the
Security Agreement and/or the Pledge Agreement does not violate such
regulations.
 
SECTION 3.11 Governmental Regulation.  No Company is subject to regulation under
the Public Utility Holding Company Act of 2005, the Federal Power Act or under
any other federal or state statute or regulation which may limit its ability to
incur Indebtedness or which may otherwise render all or any portion of the
Obligations unenforceable.  No Company is an “investment company” or a company
“controlled” by an “investment company,” as defined in, or subject to regulation
under, the Investment Company Act of 1940, as amended.
 
SECTION 3.12 Use of Proceeds.  Borrower will use the proceeds of Term Loans and
Revolving Loans (a) on and after the Closing Date to pay Chapter 11 emergence
costs of Holdings and its Subsidiaries (including repayment of the Predecessor
Credit Agreement) and to pay expenses related thereto and (b) after the Closing
Date for general corporate purposes, including working capital (but will not use
any Loans for any speculative purposes, including, without limitation, for any
Multi-Client Data Development Costs or to fund development costs (unless such
development costs have been fully underwritten by a third party pursuant to a
contractual arrangement with the Company) associated with Multi-Client Data or
Brazilian Multi-Client Data).
 
SECTION 3.13 Taxes.  All Federal and all other material tax returns and reports
of each Company required to be filed have been timely filed, and all material
taxes due and payable and all assessments, fees and other governmental charges
upon any Company and upon their respective properties, assets, income, business
and franchises which are due and payable have been paid when due and
payable.  No Company knows of any proposed tax assessment against any Company in
excess of $500,000 in the aggregate which is not being actively contested by a
Company in good faith and by appropriate proceedings or which is not being
treated under the Plan of Reorganization; provided, such reserves or other
appropriate provisions, if any, as shall be required in conformity with GAAP
shall have been made or provided therefor.
 
 
-62-

--------------------------------------------------------------------------------

 
SECTION 3.14 No Material Misstatements.  No written information, report,
financial statement, certificate, Borrowing Request, exhibit or schedule
furnished by or on behalf of any Company to the Administrative Agent or any
Lender (excluding information of a general economic or general industry nature,
projected financial information or other forward looking information) in
connection with the negotiation of any Loan Document or included therein or
delivered pursuant thereto, taken as a whole with all such information, and the
Confidential Information Memorandum, contained or contains any material
misstatement of fact or omitted or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were or are made, not misleading as of the date such information is dated or
certified; provided that to the extent any such information, report, financial
statement, exhibit or schedule was based upon or constitutes a forecast or
projection, each Company represents only that it acted in good faith and
utilized reasonable assumptions and due care in the preparation of such
information, report, financial statement, exhibit or schedule, it being
recognized by the Lenders that such projections and forecasts as they relate to
future events are not to be viewed as fact and that factual results during the
period or periods covered by such projections and forecasts may differ from such
projections and forecasts and such differences may be material.  There are no
facts known to any Company (other than matters of a general economic or general
industry nature) that, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect and that have not been disclosed
herein or in such other documents, certificates and statements furnished to the
Administrative Agent or the Lenders for use in connection with the transactions
contemplated hereby.
 
SECTION 3.15 Labor Matters.  As of the Closing Date, there are no strikes,
lockouts or slowdowns against any Company pending or, to the knowledge of any
Company, threatened in writing except as in the aggregate could not reasonably
be expected to result in a Material Adverse Effect.  The hours worked by and
payments made to employees of any Company have not been in violation of the Fair
Labor Standards Act of 1938, as amended, or any other applicable federal, state,
local or foreign law dealing with such matters in any manner which could
reasonably be expected to result in a Material Adverse Effect.  All payments due
from any Company, or for which any claim may be made against any Company, on
account of wages and employee health and welfare insurance and other benefits,
have been paid or accrued as a liability on the books of such Company except
where the failure to do so could not reasonably be expected to result in a
Material Adverse Effect.  The consummation of the Transactions will not give
rise to any right of termination or right of renegotiation on the part of any
union under any collective bargaining agreement to which any Company is bound.
 
SECTION 3.16 Solvency.  Immediately after the consummation of the Transactions
to occur on the Closing Date and immediately following the making of each Loan
and after giving effect to the application of the proceeds of each Loan, (a) the
fair value of the properties of Holdings and its Subsidiaries, taken as a whole,
will exceed the Obligations; (b) Holdings and its Subsidiaries, taken as a
whole, will be able to pay their debts and liabilities, subordinated, contingent
or otherwise, as such debts and liabilities become absolute and matured; and (c)
Holdings and its Subsidiaries, taken as a whole, will not have unreasonably
small capital with which to conduct the business in which they are engaged as
such business is now conducted and is proposed to be conducted following the
Closing Date.
 
 
-63-

--------------------------------------------------------------------------------

 
SECTION 3.17 Employee Benefit Plans.  To the extent applicable, each Company and
its ERISA Affiliates is in compliance in all material respects with the
applicable provisions of ERISA and the Code and the regulations and published
interpretations thereunder.  No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other such ERISA Events,
could reasonably be expected to result in a Material Adverse Effect or the
imposition of a Lien on any of the property of any Company or its ERISA
Affiliates.  As of the Closing Date, the present value of all accumulated
benefit obligations of all underfunded Plans (based on the assumptions used for
purposes of Statement of Financial Accounting Standards No. 87) did not, as of
the date of the most recent financial statements reflecting such amounts, exceed
the fair market value of the property of all such underfunded Plans by a
material amount.  Using actuarial assumptions and computation methods consistent
with subpart I of subtitle E of Title IV of ERISA, no material Withdrawal
Liability would be incurred by any Company or its ERISA Affiliates to any
Multiemployer Plan in the event of a complete withdrawal therefrom, as of the
close of the most recent fiscal year of each such Multiemployer Plan.
 
To the extent applicable, each Foreign Plan is in material compliance with its
terms and with the requirements of any and all applicable Requirements of Law
and, where required, is in good standing with applicable regulatory
authorities.  No Company has incurred any material obligation in connection with
the termination of or withdrawal from any Foreign Plan.  The present value of
the accrued benefit liabilities (whether or not vested) under each Foreign Plan
which is funded, determined as of the end of the most recently ended fiscal year
of the respective Company on the basis of actuarial assumptions, each of which
is reasonable, did not exceed the current value of the property of such Foreign
Plan by a material amount, and for each Foreign Plan which is not funded, the
obligations of such Foreign Plan are properly accrued.
 
SECTION 3.18 Environmental Matters.
 
(a)  Except as set forth in Schedule 3.18 and except as, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect:
 
(i)  The Companies and their businesses, operations and Real Property are in
compliance with, and the Loan Parties have no liability under, any applicable
Environmental Law;
 
(ii)  The Companies have obtained all Environmental Permits required for the
conduct of their businesses and operations, and the ownership, operation and use
of their property, under Environmental Law, all such Environmental Permits are
valid and in good standing;
 
 
-64-

--------------------------------------------------------------------------------

 
(iii)  There is no Environmental Claim pending or, to the knowledge of the
Companies, threatened, against the Companies, relating to the Real Property
currently or formerly owned, leased or operated by the Companies or their
predecessors in interest or relating to the operations of the Companies, and
there are no actions, activities, circumstances, conditions, events or incidents
that could form the basis of such an Environmental Claim; and
 
(iv)  No person with an indemnity or contribution obligation to the Companies
relating to compliance with or liability under Environmental Law is in default
with respect to such obligation.
 
(b)  Except as set forth in Schedule 3.18:
 
(i)  No Company is obligated to perform any material action or otherwise incur
any expense under Environmental Law pursuant to any order, decree, judgment or
agreement by which it is bound or has assumed by contract, agreement or
operation of law, and no Company is conducting or financing any Response
pursuant to any Environmental Law with respect to any Real Property or any other
location;
 
(ii)  No property owned, operated or leased by the Companies and, to the
knowledge of the Companies, no property formerly owned, operated or leased by
the Companies or any of their predecessors in interest is (i) listed or formally
proposed for listing on the National Priorities List promulgated pursuant to
CERCLA or (ii) listed on the Comprehensive Environmental Response, Compensation
and Liability Information System promulgated pursuant to CERCLA or
(iii) included on any similar list maintained by any Governmental Authority
including any such list relating to Releases of petroleum;
 
(iii)  No Lien has been recorded or, to the knowledge of any Company,
threatened, under any Environmental Law with respect to any Real Property or
other assets of the Companies;
 
(iv)  The execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated hereby will not require any
notification, registration, filing, reporting, disclosure, investigation,
remediation or cleanup pursuant to any Governmental Real Property Disclosure
Requirements or any other applicable Environmental Law; and
 
(v)  The Companies have made available to the Lenders all material records and
files in the possession, custody or control of, or otherwise reasonably
available to, the Companies concerning compliance with or liability of the
Companies under Environmental Law, including those concerning the actual or
suspected Release or threatened Release of Hazardous Material at, on under or
from any Real Property or other facilities currently or formerly owned,
operated, leased or used by the Companies.
 
(c)  The representations and warranties contained in this Section 3.18 are the
sole and exclusive representations and warranties of the Companies with respect
to Environmental Laws and Hazardous Materials.
 
 
-65-

--------------------------------------------------------------------------------

 
SECTION 3.19 Security Documents.
 
(a)  Security Agreement.  Each of the Security Agreement and Pledge Agreement is
effective to create in favor of the Collateral Agent for the benefit of the
Secured Parties, legal, valid and enforceable Liens on, and security interests
in, the Security Agreement Collateral and the Pledge Agreement Collateral, as
applicable (except as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ rights generally and by general principles of equity (regardless of
whether enforcement is sought in a proceeding in equity or at law)) and, when
(i) financing statements and other filings in appropriate form are filed in the
appropriate office and (ii) upon the taking of possession or control by the
Collateral Agent of the Security Agreement Collateral and/or the Pledge
Agreement Collateral with respect to which a security interest may be perfected
only by possession or control (which possession or control shall be given to the
Collateral Agent to the extent possession or control by the Collateral Agent is
required by each Security Agreement and/or the Pledge Agreement), the Liens
created by the Security Agreement and the Pledge Agreement shall constitute
fully perfected Liens on, and security interests in, all right, title and
interest of the grantors in the Security Agreement Collateral and the Pledge
Agreement Collateral (other than such Security Agreement Collateral in which a
security interest cannot be perfected under the UCC as in effect at the relevant
time in the relevant jurisdiction), in each case subject to no Liens other than
Permitted Collateral Liens.
 
(b)  PTO Filing; Copyright Office Filing.  When the Security Agreement or a
short form thereof is filed in the United States Patent and Trademark Office and
the United States Copyright Office, the Liens created by such Security Agreement
shall constitute fully perfected Liens on, and security interests in, all right,
title and interest of the grantors thereunder in Patents (as defined in the
Security Agreement) registered or applied for with the United States Patent and
Trademark Office or Copyrights (as defined in such Security Agreement)
registered or applied for with the United States Copyright Office, as the case
may be, in each case subject to no Liens other than Permitted Collateral Liens.
 
(c)  Mortgages.  Each Mortgage is effective to create, in favor of the
Collateral Agent, for its benefit and the benefit of the Secured Parties, legal,
valid and enforceable first priority Liens on, and security interests in, all of
the Loan Parties’ right, title and interest in and to the Mortgaged Properties
thereunder and the proceeds thereof, subject only to Permitted Collateral Liens
or other Liens acceptable to the Required Lenders, and when the Mortgages are
filed in the offices specified on Schedule 12 to the Perfection Certificate
dated the Closing Date (or, in the case of any Mortgage executed and delivered
after the date thereof in accordance with the provisions of Sections 5.10 and
5.11, when such Mortgage is filed in the offices specified in the local counsel
opinion delivered with respect thereto in accordance with the provisions of
Sections 5.10 and 5.11), the Mortgages shall constitute fully perfected Liens
on, and security interests in, all right, title and interest of the Loan Parties
in the Mortgaged Properties and the proceeds thereof, in each case prior and
superior in right to any other person, other than Liens permitted by such
Mortgage.
 
(d)  Valid Liens.  Each Security Document delivered pursuant to Sections 5.10
and 5.11 will, upon execution and delivery thereof, be effective to create in
favor of the Collateral Agent, for the benefit of the Secured Parties, legal,
valid and enforceable Liens on, and security interests in, all of the Loan
Parties’ right, title and interest in and to the Collateral thereunder, and (i)
when all appropriate filings or recordings are made in the appropriate offices
as may be required under applicable law and (ii) upon the taking of possession
or control by the Collateral Agent of such Collateral with respect to which a
security interest may be perfected only by possession or control (which
possession or control shall be given to the Collateral Agent to the extent
required by any Security Document), such Security Document will constitute fully
perfected Liens on, and security interests in, all right, title and interest of
the Loan Parties in such Collateral, in each case subject to no Liens other than
the applicable Permitted Collateral Liens.  No consent is needed in connection
with the granting of any Mortgage on any Real Property of any Loan Party, which
has not been obtained, or will not be obtained with respect to any Mortgage
hereinafter granted, prior to the granting thereof.
 
 
-66-

--------------------------------------------------------------------------------

 
SECTION 3.20 Sanctions.
 
(a)  No Loan Party nor its Affiliates is in violation of any Sanctions.
 
(b)  No Loan Party, Affiliate or broker or other agent of such Loan Party acting
or benefiting in any capacity in connection with the Loans is a Sanctioned
Person.
 
(c)  No Loan Party (i) conducts any business or engages in making or receiving
any contribution of funds, goods or services to or for the benefit of any
Sanctioned Person or Sanctioned Country, (ii) deals in, or otherwise engages in
any transaction relating to, any property or interests in property blocked
pursuant to Sanctions, or (iii) engages in or conspires to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, Sanctions.
 
SECTION 3.21 Anti-Corruption Laws & Sanctions.  Borrower has implemented and
maintain in effect policies and procedures (including, without limitation, the
Implemented Compliance Enhancements) designed to ensure compliance by Borrower,
its Subsidiaries and its respective directors, officers, employees and agents
with Anti-Corruption Laws and Sanctions, and Borrower, its Subsidiaries and its
respective directors, officers and employees and to the knowledge of Borrower
its agents, are in compliance with Anti-Corruption Laws and Sanctions.  None of
(a) Borrower, any Subsidiary, their respective directors, officers or employees,
or (b) to the knowledge of Borrower, after due inquiry, any agent of Borrower or
any Subsidiary that will act in any capacity in connection with or benefit from
the credit facility established hereby, is a Sanctioned Person.  No Borrowing,
use of proceeds or other transaction contemplated by the Credit Agreement will
violate Anti-Corruption Laws or Sanctions.
 
SECTION 3.22 No Material Adverse Effect.  Since January 1, 2015, there has been
no Material Adverse Effect; provided, however, that any effect on or change in
the condition, assets or liabilities of Holdings and its Subsidiaries that
occurred since January 1, 2015 as a result of or in connection with the Cases,
shall not be deemed a Material Adverse Effect.
 
SECTION 3.23 Customers and Suppliers.  There exists no actual or threatened
termination, cancellation or limitation of, or modification to or change in, the
business relationship between (a) any Company, on the one hand, and any customer
or group thereof, on the other hand, whose agreements with any Company are
individually or in the aggregate material to the business or operations of such
Company, or (b) any Company, on the one hand, and any supplier or group thereof,
on the other hand, whose agreements with any Company are individually or in the
aggregate material to the business or operations of any Company, in each case,
that individually or in the aggregate could reasonably be expected to have a
Material Adverse Effect.
 
 
-67-

--------------------------------------------------------------------------------

 
SECTION 3.24 Insurance.  Each Company keeps its property adequately insured and
maintains (a) insurance to such extent and against such risks as is customary
with companies in the same or similar businesses, (b) workmen’s compensation
insurance in the amount required by applicable law, (c) public liability
insurance, in the amount customary with companies in the same or similar
business against claims for personal injury or death on properties owned,
occupied or controlled by it, and (d) such other insurance as may be required by
law.
 
SECTION 3.25 Permits, Etc.  Each Loan Party has, and is in compliance with, all
permits, licenses, authorizations, approvals, entitlements and accreditations
required for such Person lawfully to own, lease, manage or operate, or to
acquire, each business currently owned, leased, managed or operated, or to be
acquired, by such Person, which, if not obtained, could not reasonably be
expected to have a Material Adverse Effect.  No condition exists or event has
occurred, which, in itself or with the giving of notice or laps of time or both,
would result in the suspension, revocation, impairment, forfeiture or
non-renewal of any such permit, license, authorization, approval, entitlement or
accreditation, and there is no claim that any such permit, license,
authorization, approval, entitlement or accreditation is not in full force and
effect, except, as to the extent any such condition, event or claim could not
reasonably be expected to have a Material Adverse Effect.
 
SECTION 3.26 Colombian Bankruptcy Proceeding.
 
(a)  On or about May 8, 2014, Borrower sought an order from the Superintendencia
de Sociedades de Bogota (a Colombian insolvency court) recognizing the chapter
11 cases as a foreign main proceeding under Title III of law 1116 of 2006.  On
May 19, 2014, the Superintendencia de Sociedades de Bogota granted the
Borrower’s request, entering an order that, among other things, recognized the
Borrower’s chapter 11 Case for purposes of Colombian law, ordered the cessation
of certain enforcement and collection efforts initiated by creditors Colombia,
and further directed the various Colombian civil courts to withdraw and
otherwise lift prior embargos and seizures that had been ordered.  The
Superintendencia de Sociedades de Bogota did not order the commencement of a
separate insolvency case in Colombia for the Borrower.  The proceedings
described in this Section 3.26 are collectively referred to herein as the
“Colombian Bankruptcy Proceeding”.
 
(b)  As of the Closing Date, no Loan Party has, and the Loan Parties
collectively do not have, property and assets (including but not limited to cash
and Cash Equivalents, Real Property or equipment) located in the Republic of
Colombia with an aggregate value in excess of $3,000,000.
 
SECTION 3.27 Global Eurasia.  Global Eurasia does not have property and assets
(including but not limited to cash and Cash Equivalents, Real Property or
equipment) with an aggregate value in excess of $25,000.
 
 
-68-

--------------------------------------------------------------------------------

 
ARTICLE IV
 
CONDITIONS TO CREDIT EXTENSIONS
 
SECTION 4.01 Conditions to Effectiveness of this Agreement.  The obligations of
the Lenders to make Loans hereunder shall not become effective until the date on
which each of the following conditions is satisfied (or waived in accordance
with Section 10.02):
 
(a)  The Administrative Agent (or its counsel) shall have received (i) from each
party hereto either (A) a counterpart of this Agreement signed on behalf of such
party or (B) written evidence satisfactory to the Administrative Agent at the
direction of the Required Lenders (which may include telecopy or electronic
transmission of a signed signature page of this Agreement) that such party has
signed a counterpart of this Agreement and (ii) duly executed copies of the Loan
Documents and such other legal opinions, certificates, documents, instruments
and agreements as the Lenders shall reasonably request in connection with the
Transactions, all in form and substance satisfactory to the Lenders and their
respective counsel.
 
(b)  The Administrative Agent shall have received, on behalf of itself, the
other Agents and the Lenders, a favorable written opinion of Baker Botts L.L.P.,
special counsel for the Loan Parties, addressed to the Agents and the Lenders
from time to time party thereto and in a form reasonably satisfactory to the
Lenders.
 
(c)  The Administrative Agent shall have received a solvency certificate in the
form of Exhibit J to this Agreement, dated the Closing Date and signed by the
chief financial officer of Holdings.
 
(d)  The Administrative Agent shall have received such documents and
certificates as the Lenders or their respective counsel may reasonably request
relating to the organization, existence and good standing of the Loan Parties,
the authorization of the Transactions and any other legal matters relating to
the Loan Parties, the Loan Documents or the Transactions, all in form and
substance satisfactory to the Lenders.
 
(e)  There shall not be any investigation or review pending (or to the knowledge
of Holdings, threatened) by any Governmental Authority with respect to Holdings
or any of its Subsidiaries, that could reasonably be expected to have a Material
Adverse Effect and there are no actions, suits, inquiries, investigations or
proceedings pending (or to the knowledge of Holdings, threatened) against or
affecting Holdings or any of its Subsidiaries, or any of their respective
properties at law or in equity before, and there are no orders, judgments or
decrees of, or before any governmental entity, in each case that could
reasonably be expected to have a Material Adverse Effect.
 
(f)  There shall not have occurred any event, development or circumstance since
January 1, 2015 that has had or could reasonably be expected to have a Material
Adverse Effect.
 
(g)  The conditions set forth in Section 4.02(b) through 4.02(d) of this
Agreement shall be satisfied on and as of the Closing Date with respect to the
Credit Extensions to be made on the Closing Date by the Term Lenders.
 
 
-69-

--------------------------------------------------------------------------------

 
(h)  The Administrative Agent shall have received all Administrative Agent Fees
and other amounts due and payable on or prior to the Closing Date, including, to
the extent invoiced, reimbursement or payment of all out-of-pocket expenses
(including the legal fees and expenses of Willkie Farr & Gallagher LLP and
Kelley Drye & Warren LLP), and the fees and expenses of any counsel, local
counsel, foreign counsel, appraisers, consultants and other advisors required to
be reimbursed or paid by Borrower hereunder or under any other Loan Document.
 
(i)  Subject to Section 5.17, the Security Documents shall have been duly
executed by each Loan Party that is to be a party thereto and shall be in full
force and effect on the Closing Date.  Subject to Section 5.17, the Collateral
and Guarantee Requirement shall have been satisfied substantially simultaneously
with the initial Credit Extensions to be made on the Closing Date.
 
(j)  The Administrative Agent shall have received a Perfection Certificate with
respect to the Loan Parties dated the Closing Date and duly executed by a
Responsible Officer of Borrower, and shall have received the results of a search
of the Uniform Commercial Code filings (or equivalent filings) made with respect
to the Loan Parties in the states (or other jurisdictions) of formation of such
Persons, in which the chief executive office of each such Person is located and
in the other jurisdictions in which such Persons maintain property, in each case
as indicated on such Perfection Certificate, together with copies of the
financing statements (or similar documents) disclosed by such search, and
accompanied by evidence satisfactory to the Lenders that any Liens not permitted
under Section 6.02 have been or will be contemporaneously released or
terminated.
 
(k)  The Administrative Agent shall have received a copy of, or a certificate as
to coverage under, the insurance policies required by Section 5.04 and the
applicable provisions of the Security Documents, each of which shall be endorsed
or otherwise amended to include a customary lender’s loss payable endorsement
and to name the Administrative Agent as additional insured, in form and
substance satisfactory to the Lenders.
 
(l)  The Lenders shall have received the financial statements and report
referred to in Section 3.04.
 
(m)  The Lenders shall have received, to the extent requested at least three (3)
Business Days prior to the Closing Date, all documentation and other information
required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including the PATRIOT Act.
 
(n)  All principal, premium, if any, interest, fees and other amounts due under
the Predecessor Credit Agreement shall have been or will be, substantially
simultaneously with the initial funding of the Loans on the Closing Date,
discharged, satisfied and terminated (provided, that certain amounts due under
the Predecessor Credit Agreement may be deemed Indebtedness under the Second
Lien Credit Agreement) and the Lenders shall have received reasonably
satisfactory evidence thereof. All guarantees and security in support of
principal, premium, if any, interest, fees or other amounts due under the
Predecessor Credit Agreement shall have been or will be, substantially
simultaneously with the initial funding of the Loans on the Closing Date,
discharged and released and the Lenders shall have received reasonably
satisfactory evidence thereof.  It is understood and acknowledged by the
Administrative Agent and the Lenders that the Confirmation Order shall satisfy
this Section 4.01(n).
 
 
-70-

--------------------------------------------------------------------------------

 
(o)  Confirmation Hearing and Order.  A confirmation hearing with the Bankruptcy
Court for the Plan of Reorganization shall have been held on or prior to
February 6, 2015 and the Bankruptcy Court shall have entered the Confirmation
Order.
 
(p)  Plan of Reorganization.  The terms and provisions of the Plan of
Reorganization shall be reasonably satisfactory to the Lenders (it being
acknowledged by the Lenders that the terms and provisions of the Plan of
Reorganization, dated October 31, 2014 and filed with the Bankruptcy Court
Docket Number 987, are satisfactory).
 
(q)  Consummation of Plan of Reorganization.  The Administrative Agent shall
have received evidence, reasonably satisfactory to the Lenders, that (i) the
effective date under the Plan of Reorganization shall have occurred, the
Confirmation Order shall be valid, subsisting and continuing as a final order
provided, that the applicable appeal period for such order need not have
expired) and all conditions precedent to the effectiveness of the Plan of
Reorganization shall have been fulfilled, or validly waived, including, without
limitation, the execution, delivery and performance of all of the conditions
thereof other than conditions that have been validly waived (but not including
conditions consisting of the effectiveness of the Loan Documents), and (ii) no
motion, action or proceeding by any creditor or other party-in-interest to the
Cases which could materially adversely affect the Plan of Reorganization, the
consummation of the Plan of Reorganization, the business or operations of the
Credit Parties or the transactions contemplated by the Loan Documents, as
determined by the Lenders in good faith, shall be pending.
 
(r)  On or prior to the Closing Date, Borrower shall cause a new directly
wholly-owned Domestic Subsidiary to be formed, which such Subsidiary shall be a
Guarantor (the “MCD Subsidiary”) and transfer ownership of all Multi-Client Data
to the MCD Subsidiary.
 
(s)  The Administrative Agent and the Lenders shall have received an Officer’s
Certificate certifying that the Implemented Compliance Enhancements have been
adopted and implemented.
 
(t)  The Lenders shall have received satisfactory evidence that Holdings and its
Subsidiaries shall have unrestricted cash on hand of at least $11,250,000,
without giving effect to any Specified Payments and without giving effect to any
Borrowings of Revolving Loans.
 
SECTION 4.02 All Credit Extensions.  The obligation of each Lender to fund any
Credit Extension requested to be made shall be subject to the prior or
concurrent satisfaction of each of the conditions precedent set forth in this
Section 4.02.
 
(a)  Notice.  The Administrative Agent shall have received a Borrowing Request
as required by Section 2.03 (or such notice shall have been deemed given in
accordance with Section 2.03) if Loans are being requested.
 
(b)  No Default.  Borrower and each other Loan Party shall be in compliance in
all material respects with all the terms and provisions set forth herein and in
each other Loan Document on its part to be observed or performed, and, at the
time of and immediately after giving effect to such Credit Extension and the
application of the proceeds thereof, no Default shall have occurred and be
continuing on such date.
 
 
-71-

--------------------------------------------------------------------------------

 
(c)  Representations and Warranties.  Each of the representations and warranties
made by any Loan Party set forth in Article III hereof or in any other Loan
Document shall be true and correct in all material respects (except that any
representation and warranty that is qualified as to “materiality” or “Material
Adverse Effect” shall be true and correct in all respects) on and as of the date
of such Credit Extension with the same effect as though made on and as of such
date, except to the extent such representations and warranties expressly relate
to an earlier date.
 
(d)  No Legal Bar.  No order, judgment or decree of any Governmental Authority
shall purport to restrain any Lender from making the Loans to be made by it.  No
injunction or other restraining order shall have been issued, shall be pending
or noticed with respect to any action, suit or proceeding seeking to enjoin or
otherwise prevent the consummation of, or to recover any damages or obtain
relief as a result of, the transactions contemplated by this Agreement or the
making of Loans hereunder.
 
(e)  Use of Proceeds.  The Administrative Agent shall have received an Officer’s
Certificate certifying that the proceeds of such Borrowing will be used in
compliance with Section 5.08 and are not being used for any speculative purpose.
 
The delivery of a Borrowing Request and the acceptance by Borrower of the
proceeds of such Credit Extension shall constitute a representation and warranty
by Borrower and each other Loan Party that on the date of such Credit Extension
(both immediately before and after giving effect to such Credit Extension and
the application of the proceeds thereof) the conditions contained in Sections
4.02(b)-(d) have been satisfied.  Borrower shall provide such information
(including, if applicable, calculations in reasonable detail of the covenants in
Section 6.09) as the Required Lenders may reasonably request to confirm that the
conditions in Sections 4.02(b)-(d) have been satisfied.
 
ARTICLE V
 
AFFIRMATIVE COVENANTS
 
Each Loan Party covenants and agrees with each Lender that so long as this
Agreement shall remain in effect and until the Commitments have been terminated
and the principal of and interest on each Loan and all Administrative Agent Fees
and all other expenses or amounts payable under any Loan Document shall have
been paid in full (other than contingent indemnification obligations for which
no claim has been asserted) unless the Required Lenders shall otherwise consent
in writing, each Loan Party will, and will cause each of its Subsidiaries to:
 
SECTION 5.01 Financial Statements, Reports, etc.  Furnish to the Administrative
Agent (who shall promptly make available to the Lenders):
 
(a)  Monthly Reports.
 
 
-72-

--------------------------------------------------------------------------------

 
(i)  As soon as available, and in any event within 15 days after the end of each
month, (A) a 13-week cash requirement forecast setting forth projected cash
receipts and disbursements of the Loan Parties and projected borrowings of
Revolving Loans for the periods covered thereby and (B) a sales report for the
preceding calendar month;
 
(ii)  As soon as available, and in any event within (A) 45 days after the month
ending February 28, 2015 and (B) 30 days after the end of each month thereafter,
the consolidated and consolidating balance sheet of Holdings and its
Subsidiaries as at the end of such month and the related consolidated and
consolidating statements of income, consolidated statements of stockholders'
equity and consolidated statements of cash flows of Holdings and its
Subsidiaries for such month and for the period from the beginning of the then
current fiscal year to the end of such month, setting forth in each case in
comparative form the corresponding figures for the corresponding periods of the
previous fiscal year (beginning with the month ending February 29, 2016) and the
corresponding figures from the Financial Plan for the current fiscal year, all
in reasonable detail, together with a schedule of reconciliations for any
reclassifications with respect to prior months or periods (and, in connection
therewith, copies of any restated financial statements for any impacted month or
period), certified by a Financial Officer as fairly presenting, in all material
respects, the financial condition of Holdings and its Subsidiaries as at the
dates indicated and the results of their operations and cash flows for the
periods indicated;
 
(b)  Quarterly Financial Statements.  As soon as available, and in any event
within (i) 75 days after the end of the fiscal quarter ending March 31, 2015 and
(ii) 60 days after the end of each fiscal quarter of each fiscal year thereafter
(excluding the fourth fiscal quarter), the consolidated and consolidating
balance sheets of Holdings and its Subsidiaries as at the end of such fiscal
quarter and the related consolidated (and with respect to statements of income,
consolidating) statements of income, stockholders' equity and cash flows of
Holdings and its Subsidiaries for such fiscal quarter and for the period from
the beginning of the then current fiscal year to the end of such fiscal quarter,
setting forth in each case in comparative form the corresponding figures for the
corresponding periods of the previous fiscal year (beginning with the fiscal
quarter ending March 31, 2016) and the corresponding figures from the Financial
Plan for the current fiscal year, all in reasonable detail, certified by a
Financial Officer as fairly presenting, in all material respects, the financial
condition of Holdings and its Subsidiaries as at the dates indicated and the
results of their operations and their cash flows for the periods indicated;
 
(c)  Annual Financial Statements.  As soon as available, and in any event within
90 days after the end of each fiscal year (commencing with the fiscal year
ending December 31, 2015) (or, if earlier, three (3) Business Days after the
date required to be filed with the SEC), (i) the consolidated and consolidating
balance sheets of Holdings and its Subsidiaries as at the end of such fiscal
year and the related consolidated (and with respect to statements of income,
consolidating) statements of income, stockholders' equity and cash flows of
Holdings and its Subsidiaries for such fiscal year, setting forth in each case
in comparative form the corresponding figures for the previous fiscal year
(beginning with the fiscal year ending December 31, 2016; provided that with
respect to such fiscal year, the corresponding figures to the fiscal year 2015
will be for the period commencing on the Closing Date and ending on December 31,
2015) and the corresponding figures from the Financial Plan for the fiscal year
covered by such financial statements, in reasonable detail, certified by a
Financial Officer as fairly presenting, in all material respects, the financial
condition of Holdings and its Subsidiaries as at the dates indicated and the
results of operations and their cash flows for the periods indicated; and (ii)
with respect to such annual consolidated financial statements a report thereon
of a firm of independent certified public accountants of recognized national
standing selected by Holdings, and reasonably satisfactory to Required Lenders
(which report shall be unqualified as to going concern and scope of audit, and
shall state that such consolidated financial statements fairly present, in all
material respects, the consolidated financial position of Holdings and its
Subsidiaries as at the dates indicated and the results of their operations and
their cash flows for the periods indicated in conformity with GAAP applied on a
basis consistent with prior years (except as otherwise disclosed in the
financial statements) and that the examination by such accountants in connection
with such consolidated financial statements has been made in accordance with
generally accepted auditing standards) together with a written statement by such
independent certified public accountants stating that in making the examination
necessary therefor no knowledge was obtained of any Default under the financial
covenants set forth herein or, if any such Default shall exist, stating the
nature and status of such event;
 
 
-73-

--------------------------------------------------------------------------------

 
(d)  Compliance Certificate.  Together with each delivery of financial
statements of Holdings and its Subsidiaries pursuant to Section 5.01(b) or
Section 5.01(c), a duly executed and completed Compliance Certificate;
 
(e)  Statements of Reconciliation after Change in Accounting Principles.  If, as
a result of any change in accounting principles and policies after the Closing
Date, the consolidated financial statements of Holdings and its Subsidiaries
delivered pursuant to Section 5.01(b) or Section 5.01(c) will differ in any
material respect from the consolidated financial statements that would have been
delivered pursuant to such subdivisions had no such change in accounting
principles and policies been made, then, together with the first delivery of
such financial statements after such change, one or more statements of
reconciliation for all such prior financial statements in form and substance
reasonably satisfactory to Required Lenders;
 
(f)  Financial Plan.  As soon as practicable and in any event no later than the
earlier of (i) fifteen (15) calendar days after approval by the Board of
Directors and (ii) thirty (30) days after the beginning of each fiscal year
(commencing with respect to fiscal year 2016), a consolidated plan and financial
forecast for such fiscal year (prepared on a monthly basis) and each fiscal year
(or portion thereof) through the Final Maturity Date (a “Financial Plan”),
including (i) a forecasted consolidated balance sheet and forecasted
consolidated statements of income and cash flows of Holdings and its
Subsidiaries for each such fiscal year, together with pro forma Compliance
Certificates for each such fiscal year, (ii) forecasted consolidated statements
of income and cash flows of Holdings and its Subsidiaries for each month of each
such fiscal year, (iii) forecasts demonstrating projected compliance with the
requirements of  Section 6.09 through the Final Maturity Date, and (iv)
forecasts demonstrating adequate liquidity through the Final Maturity Date,
together, in each case, with an explanation of the material assumptions on which
such forecasts are based all in form and substance reasonably satisfactory to
Required Lenders;
 
(g)  [Reserved];
 
 
-74-

--------------------------------------------------------------------------------

 
(h)  [Reserved];
 
(i)  Aging Reports.  Together with each delivery of financial statements of
Holdings and its Subsidiaries pursuant to Section 5.01(b) and Section 5.01(c),
(i) a summary of the accounts receivable aging report of Holdings and its
Subsidiaries (prepared on a consolidated basis) as of the end of such period,
(ii) a summary of accounts payable aging report of Holdings and its Subsidiaries
(prepared on a consolidated basis) as of the end of such period and (iii) such
other information as the Required Lenders may reasonably request, in each case,
all in detail and in form and substance reasonably satisfactory to the Required
Lenders;
 
(j)  Seismic Crew Information.  Concurrently with the delivery of the financial
statements required to be delivered pursuant to Section 5.01(a), Section 5.01(b)
and Section 5.01(c), (i) a copy of the report prepared by Holdings consistent
with past practice, showing the projected usage of any and all seismic crews
owned or operated by Holdings and its Subsidiaries for the ensuing three
calendar months and (ii) a copy of the backlog reports and summary of the
location of each seismic crew and the status of each ongoing project for such
crews prepared by Holdings consistent with past practice;
 
(k)  Public Reports.  Promptly after the same become publicly available, copies
of all periodic and other reports, proxy statements and other materials filed by
Holdings or any of its Subsidiaries with the SEC, or any Governmental Authority
succeeding to any or all of the functions of the SEC, or with any national
securities exchange;
 
(l)  Management Letters.  Promptly after the receipt thereof by Holdings or any
of its Subsidiaries, a copy of any “management letter” received by any such
person from its certified public accountants and the management’s responses
thereto;
 
(m)  Consolidated Liquidity.  On or before the fifth (5th) Business Day of each
calendar month (commencing as of March 1, 2015),  a certificate from a
Responsible Officer of Borrower (i) certifying that, with respect to the
immediately preceding calendar month, Consolidated Liquidity was not less than
the amount required by Section 6.09(a) for any period of more than two (2)
Business Days in such immediately preceding calendar month or (ii) to the extent
such certification set forth in clause (i) above is not correct, describing the
nature and extent of such event and the corrective action (if any) taken or
proposed to be taken with respect thereto; and
 
(n)  Other Information.  Promptly, from time to time, such other information
regarding the operations, business affairs and financial condition of Holdings
or any of its Subsidiaries, or compliance with the terms of any Loan Document,
as any Lender may reasonably request.
 
SECTION 5.02 Litigation and Other Notices.  Furnish to the Administrative Agent
written notice of the following promptly (and, in any event, within three (3)
Business Days of any Responsible Officer of Holdings or any of its Subsidiaries
becoming aware thereof):
 
(a)  any Event of Default, specifying the nature and extent thereof and the
corrective action (if any) taken or proposed to be taken with respect thereto;
 
 
-75-

--------------------------------------------------------------------------------

 
(b)  the filing or commencement of, or any threat in writing of any person to
file or commence, any action, suit, litigation or proceeding, whether at law or
in equity by or before any Governmental Authority, (i) against any Company or
any Affiliate thereof that could reasonably be expected to result in a Material
Adverse Effect or (ii) with respect to any Loan Document;
 
(c)  any development that has resulted in, or could reasonably be expected to
result, in a Material Adverse Effect;
 
(d)  the occurrence of any Casualty Event affecting Collateral having value in
excess of $250,000;
 
(e)  the incurrence of any material Lien (other than Permitted Collateral Liens)
on, or claim asserted against, any of the Collateral;
 
(f)  any change in the Board of Directors (or similar governing body) of
Holdings or any of its Subsidiaries;
 
(g)  (i) termination or amendment to any Material Agreement of Holdings or any
of its Subsidiaries in a manner that is materially adverse to Holdings or such
Subsidiary, as the case may be, or (ii) entry into any new Material Agreement,
together with a written statement describing such event, with copies of such
material amendments or new contracts, delivered to Collateral Agent, and an
explanation of any actions being taken with respect thereto; and
 
(h)  any environmental matter which resulted in or would reasonably be expected
to have a Material Adverse Effect, together with copies of all environmental
audits and reports with respect thereto.
 
SECTION 5.03 Existence; Businesses and Properties; Compliance with Laws.
 
(a)  Except as otherwise permitted under Section 6.05 or Section 6.06, at all
times preserve and keep in full force and effect its existence and all rights
and Governmental Authorizations, qualifications, franchises, licenses and
permits material to its business and to the conduct of its business in each
jurisdiction in which its business is conducted; provided, no Loan Party or any
of its Subsidiaries shall be required to preserve any such right or Governmental
Authorizations, qualifications, franchise, licenses and permits if such Person's
Board of Directors shall determine that the preservation thereof is no longer
desirable in the conduct of the business of such Person, and that the loss
thereof is not disadvantageous in any material respect to such Person or to the
Lenders; provided further, that for the avoidance of doubt, Holdings, Borrower
and the MCD Subsidiary shall be required to maintain their existence.
 
(b)  (i) Maintain or cause to be maintained in good repair, working order and
condition, consistent with industry practice and ordinary wear and tear
excepted, all material properties necessary in the business of Holdings and its
Subsidiaries and from time to time will make or cause to be made all appropriate
repairs, renewals and replacements thereof, and (ii) comply at all times with
the provisions of all leases to which it is a party as lessee or under which it
occupies property, so as to prevent any loss or forfeiture thereof or thereunder
where non-compliance could reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect.
 
 
-76-

--------------------------------------------------------------------------------

 
(c)  Each Loan Party will comply, shall cause each of its Subsidiaries to comply
and shall use commercially reasonable efforts to cause all other Persons, if
any, on or occupying any premises owned by such Loan Party to comply, with all
applicable Requirements of Law (including any and all zoning, building,
Environmental Law, ordinance, code or approval or any building permits or any
restrictions of record or agreements affecting the Real Property),
non-compliance with which could reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect.
 
SECTION 5.04 Insurance.
 
(a)  Generally.  Maintain or cause to be maintained, with financially sound and
reputable insurers, casualty insurance, such public liability insurance,
third-party property damage insurance or such other insurance with respect to
liabilities, losses or damage in respect of the assets, properties and
businesses of the Loan Parties as may customarily be carried or maintained under
similar circumstances by Persons of established reputation engaged in similar
businesses, in each case in such amounts (giving effect to self-insurance), with
such deductibles, covering such risks and otherwise on such terms and conditions
as shall be customary for such Persons and satisfactory to Required
Lenders.  Without limiting the generality of the foregoing, the Loan Parties
will maintain or cause to be maintained (i) flood insurance with respect to each
Flood Hazard Property that is located in a community that participates in the
National Flood Insurance Program, in each case in compliance with any applicable
regulations of the Board of Governors of the Federal Reserve System and
(ii) replacement value casualty insurance on the Collateral under such policies
of insurance, with such insurance companies, in such amounts, with such
deductibles, and covering such risks as are at all times carried or maintained
under similar circumstances by Persons of established reputation engaged in
similar businesses.  Each such policy of insurance shall (i) name Collateral
Agent, on behalf of the Secured Parties as an additional insured thereunder as
its interests may appear, and (ii) in the case of each casualty insurance
policy, contain a loss payable clause or endorsement, satisfactory in form and
substance to the Required Lenders, that names Collateral Agent, on behalf of
Secured Parties as the loss payee thereunder.
 
(b)  Requirements of Insurance.  Each of the insurance policies required to be
maintained under this Section 5.04 shall provide for at least thirty (30) days'
prior written notice to Collateral Agent of the cancellation or substantial
modification thereof (or ten (10) days’ prior written notice of cancellation for
nonpayment of premiums).  Receipt of such notice shall entitle Collateral Agent
(but Collateral Agent shall not be obligated) to renew any such policies, cause
the coverages and amounts thereof to be maintained at levels required pursuant
to this Section 5.04 or otherwise to obtain similar insurance in place of such
policies, in each case at the expense of the Loan Parties.
 
(c)  Broker’s Report.  Deliver to the Administrative Agent and the Collateral
Agent and the Lenders a report of a reputable insurance broker with respect to
such insurance and such supplemental reports with respect thereto as the
Required Lenders may from time to time reasonably request.
 
(d)  Mortgaged Properties.  No Loan Party that is an owner of Mortgaged Property
shall take any action that is reasonably likely to be the basis for termination,
revocation or denial of any insurance coverage required to be maintained under
such Loan Party’s respective Mortgage or that could reasonably be expected to be
the basis for a defense to any claim under any Insurance Policy maintained in
respect of the Premises, and each Loan Party shall otherwise comply in all
material respects with all Insurance Requirements in respect of the Premises;
provided, however, that each Loan Party may, at its own expense and after
written notice to the Administrative Agent, (i) contest the applicability or
enforceability of any such Insurance Requirements by appropriate legal
proceedings, the prosecution of which does not constitute a basis for
cancellation or revocation of any insurance coverage required under this Section
5.04 or (ii) cause the Insurance Policy containing any such Insurance
Requirement to be replaced by a new policy complying with the provisions of this
Section 5.04.
 
 
-77-

--------------------------------------------------------------------------------

 
(e)  Insurance Report.  As soon as practicable and in any event by May 30 of
each year (or such other date as may be agreed to by Borrower and the Required
Lenders from time to time), a report in form and substance satisfactory to the
Required Lenders outlining all material insurance coverage maintained as of the
date of such report by the Companies and all material insurance coverage planned
to be maintained by the Companies in the immediately succeeding annual period.
 
SECTION 5.05 Taxes and Claims.  File all foreign, federal, state, and other
material tax returns required to be filed by Holdings or any of its Subsidiaries
and pay all Taxes imposed upon it or any of its properties or assets or in
respect of any of its income, businesses or franchises before any penalty or
fine accrues thereon (other than Taxes that do not exceed $100,000 in the
aggregate), and all claims (including claims for labor, services, materials and
supplies) for sums that have become due and payable and that by law have or may
become a Lien upon any of its properties or assets, prior to the time when any
penalty or fine shall be incurred with respect thereto; provided no such Tax or
claim need be paid if it is being contested in good faith by appropriate
proceedings promptly instituted and diligently conducted, so long as (a)
adequate reserve or other appropriate provision, as shall be required in
conformity with GAAP shall have been made therefor, and (b) in the case of a Tax
or claim which has or may become a Lien against any of the Collateral, such
contest proceedings conclusively operate to stay imposition of any penalty, fine
or Lien resulting from the non-payment thereof.  No Loan Party will, nor will it
permit any of its Subsidiaries to, file or consent to the filing of any
consolidated income tax return with any Person (other than Holdings or any of
its Subsidiaries).
 
SECTION 5.06 Employee Benefits.  (a) Comply in all material respects with the
applicable provisions of ERISA and the Code and (b) furnish to the
Administrative Agent (i) as soon as possible after, and in any event within 5
Business Days after any Responsible Officer of any Company or any ERISA
Affiliates of any Company knows or has reason to know that, any ERISA Event has
occurred or, is reasonably expected to occur, that, alone or together with any
other ERISA Event that has occurred in the past twelve months could reasonably
be expected to result in any material liability to the Companies or any of their
ERISA Affiliates or the imposition of a Lien, a statement of a Financial Officer
of Holdings setting forth details as to such ERISA Event and the action, if any,
that the Companies propose to take with respect thereto; (ii) upon request by
the Required Lenders, copies of (A) each Schedule B (Actuarial Information) to
the annual report (Form 5500 Series) filed by any Company or any ERISA Affiliate
of any Company with the Internal Revenue Service with respect to each Plan; (B)
the most recent actuarial valuation report for each Plan; (C) all notices
received by any Company or any ERISA Affiliate of any Company from a
Multiemployer Plan sponsor or any governmental agency concerning an ERISA Event;
and (D) such other documents or governmental reports or filings relating to any
Plan (or employee benefit plan (as such term is defined in Section 3(3) of
ERISA) sponsored or contributed to by any Company or any ERISA Affiliate of any
Company) as the Required Lenders shall reasonably request and (iii) promptly
following any request therefor, copies of (A) any documents described in Section
101(k) of ERISA that any Company or its ERISA Affiliate may request with respect
to any Multiemployer Plan and (B) any notices described in Section 101 (1) of
ERISA that any Company or its ERISA Affiliate may request with respect to any
Multiemployer Plan; provided that if any Company or its ERISA Affiliate has not
requested such documents or notices from the administrator or sponsor of the
applicable Multiemployer Plan, the applicable Company or ERISA Affiliate shall
promptly make a request for such documents or notices from such administrator or
sponsor and shall provide copies of such documents and notices promptly after
receipt thereof.
 
 
-78-

--------------------------------------------------------------------------------

 
SECTION 5.07 Maintaining Records; Access to Properties and Inspections; Annual
Meetings.
 
(a)  Keep proper books of record and account in which materially full, true and
correct entries in conformity with GAAP and all Requirements of Law are made of
all dealings and transactions in relation to its business and
activities.  Holdings will permit any representatives designated by the
Administrative Agent or the Required Lenders (in coordination with the
Administrative Agent), at Borrower’s expense, to visit and inspect the financial
records and the property of Holdings and its Subsidiaries at reasonable times
during normal business hours and as often as reasonably requested upon
reasonable notice and to make extracts from and copies of such financial
records, and permit any representatives designated by the Administrative Agent
or the Required Lenders to discuss the affairs, finances, accounts and condition
of any Company with the officers and employees thereof and advisors therefor
(including independent accountants); provided that, so long as no Default has
occurred and is continuing, only two such visits and inspections during each
fiscal year of Holdings shall be at Borrower’s expense.  Without limiting the
foregoing, the Loan Parties agree that the Collateral Agent shall have the right
(but not the obligation) to conduct patent, trademark and copyright searches
with respect to the Loan Parties from time to time, and the Loan Parties agree
to pay all out-of-pocket expenses incurred by Collateral Agent in connection
with such searches.
 
(b)  (i) Upon the request of Required Lenders, participate in a meeting of
Lenders once during each fiscal quarter to be held at Borrower's corporate
offices (or at such other location as may be agreed to by Borrower and Required
Lenders) at such time as may be reasonably agreed to by Borrower and Required
Lenders.  (ii) Within 30 days of delivery of financial statements and other
information required to be delivered pursuant to Section 5.01(b), Borrower shall
cause its chief financial officer to participate in a conference call with the
Agents and, subject to compliance with the confidentiality requirements set
forth in Section 10.12, all Lenders who choose to participate in such conference
call during which conference call the chief financial officer shall review the
financial condition of Holdings and its Subsidiaries and such other matters as
any Lender may reasonably request.
 
SECTION 5.08 Use of Proceeds.  Use the proceeds of the Loans only for the
purposes set forth in Section 3.12.  No part of the proceeds of any Loan will be
used, whether directly or indirectly, for any purpose that entails a violation
of any of the Regulations of the Board, including Regulations T, U and
X.  Borrower will not request any Borrowing, and Borrower shall not use, and
shall procure that its Subsidiaries and its or their respective directors,
officers, employees and agents shall not use, the proceeds of any Borrowing (i)
in furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (ii) for the purpose of funding,
financing or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, in violation of Sanctions or
(iii) in any manner that would result in the violation of Sanctions.
 
 
-79-

--------------------------------------------------------------------------------

 
SECTION 5.09 Compliance with Environmental Laws; Environmental Reports.
 
(a)  Comply, and use commercially reasonable efforts to cause all lessees and
other persons occupying Real Property owned, operated or leased by any Company
to comply, in all material respects with all Environmental Laws and
Environmental Permits applicable to its operations and Real Property; obtain and
renew all material Environmental Permits applicable to its operations and Real
Property; and conduct all Responses required by, and in accordance with,
Environmental Laws; provided that no Company shall be required to undertake any
Response to the extent that its obligation to do so is being contested in good
faith and by proper proceedings and appropriate reserves are being maintained
with respect to such circumstances in accordance with GAAP.
 
(b)  If a Default caused by reason of any representation or warranty set forth
in Section 3.18 being false in any respect when made or deemed made or any
breach of Section 5.09(a) shall have occurred and be continuing for more than 20
days without the Companies commencing activities reasonably likely to cure such
Default in accordance with Environmental Laws, at the written request of the
Required Lenders through the Administrative Agent, provide to the Lenders within
45 days after such request, at the expense of Borrower, an environmental
assessment report regarding the matters which are the subject of such Default,
including, where appropriate, air, soil and/or groundwater sampling, prepared by
an environmental consulting firm and, in the form and substance, reasonably
acceptable to the Required Lenders and indicating the presence or absence of
Hazardous Materials and the estimated cost of any compliance or Response to
address them.
 
SECTION 5.10 Additional Collateral; Additional Guarantors.
 
(a)  Subject to this Section 5.10, with respect to any property owned or
acquired after the Closing Date by any Loan Party that is intended to be subject
to the Lien created by any of the Security Documents but is not so subject,
promptly (and in any event within 30 days after the acquisition thereof or such
later time as the Required Lenders may agree) cause the Collateral and Guarantee
Requirement to be satisfied with respect to such property, including by (i)
executing and delivering to the Administrative Agent and the Collateral Agent
such amendments or supplements to the relevant Security Documents or such other
documents as the Required Lenders shall deem necessary or advisable to grant to
the Collateral Agent, for the benefit of the Secured Parties, a Lien on such
property subject to no Liens other than Permitted Collateral Liens and (ii) take
all actions necessary to cause such Lien to be duly perfected to the extent
required by such Security Document in accordance with all applicable
Requirements of Law, including the filing of financing statements in such
jurisdictions as may be reasonably requested by the Required Lenders.  Holdings
shall otherwise take such actions and execute and/or deliver to the Collateral
Agent such documents as the Required Lenders shall require to confirm the
validity, perfection and priority of the Lien of the Security Documents on such
after-acquired properties.  Notwithstanding the foregoing, any required filings
with the United States Patent and Trademark Office and United States Copyright
Office shall be made within 30 days after the acquisition of the related
property is required to be reported pursuant to Section 5.01(h).
 
 
-80-

--------------------------------------------------------------------------------

 
(b)  With respect to any person that is or becomes a Subsidiary after the
Closing Date, promptly, and, in any event, within 30 days after such person
becomes a Subsidiary, notify the Administrative Agent and Collateral Agent
thereof in writing (specifying, if such Subsidiary is a Designated Subsidiary)
and cause the Collateral and Guarantee Requirement to be satisfied with respect
to such Subsidiary (if it is a Designated Subsidiary) and with respect to any
Equity Interests in or Indebtedness of such Subsidiary owned by any Loan Party.
 
(c)  Promptly grant to the Collateral Agent, within 60 days of the acquisition
thereof (unless sooner disposed of in an Asset Sale permitted by Section 6.06 or
a Sale and Leaseback Transaction permitted by Section 6.03), or, in the case of
any, a security interest in and Mortgage on each Real Property owned in fee by
such Loan Party (1) as is acquired by such Loan Party after the Closing Date and
that, together with any improvements thereon, individually has a fair market
value of at least $500,000, and (2) each Real Property identified as “Owned Real
Property” on Schedule 17 to the Perfection Certificate dated the Closing Date,
in each case, as additional security for the Secured Obligations (unless the
subject property is already mortgaged to a third party to the extent permitted
by Section 6.02).  Such Mortgages shall be granted pursuant to documentation
reasonably satisfactory in form and substance to the Administrative Agent and
the Collateral Agent (in each case, at the direction of the Required Lenders)
and shall constitute valid and enforceable perfected Liens subject only to
Permitted Collateral Liens or other Liens acceptable to the Collateral Agent at
the direction of Required Lenders.  The Mortgages or instruments related thereto
shall be duly recorded or filed in such manner and in such places as are
required by law to establish, perfect, preserve and protect the Liens in favor
of the Collateral Agent required to be granted pursuant to the Mortgages and all
taxes, fees and other charges payable in connection therewith shall be paid in
full.  Such Loan Party shall otherwise take such actions and execute and/or
deliver to the Collateral Agent such documents as the Required Lenders shall
require to confirm the validity, perfection and priority of the Lien of any
existing Mortgage or new Mortgage against such after-acquired Real Property
(including a title policy, a Survey, a life of loan flood hazard determination
and local counsel opinion (in form and substance reasonably satisfactory to the
Administrative Agent and the Collateral Agent (in each case at the direction of
the Required Lenders) in respect of such Mortgage).
 
SECTION 5.11 Security Interests; Further Assurances.  Promptly, upon the
reasonable request of the Required Lenders, at Borrower’s expense, execute,
acknowledge and deliver, or cause the execution, acknowledgment and delivery of,
and thereafter register, file or record, or cause to be registered, filed or
recorded, in an appropriate governmental office, any document or instrument
supplemental to or confirmatory of the Security Documents or otherwise deemed by
the Administrative Agent and the Collateral Agent (in each case, at the
direction of the Required Lenders) reasonably necessary or desirable for the
continued validity, perfection and priority of the Liens on the Collateral
covered thereby subject to no other Liens except as permitted by the applicable
Security Document or this Agreement, or use reasonable commercial efforts to
obtain any consents or waivers as may be necessary or appropriate in connection
therewith.  Deliver or cause to be delivered to the Administrative Agent and the
Collateral Agent from time to time such other documentation, consents,
authorizations, approvals and orders in form and substance reasonably
satisfactory to the Administrative Agent and the Collateral Agent (in each case,
at the direction of the Required Lenders) as the Required Lenders shall
reasonably deem necessary to perfect or maintain the Liens on the Collateral
pursuant to the Security Documents.  Upon the exercise by the Administrative
Agent, the Collateral Agent or the Required Lenders of any power, right,
privilege or remedy pursuant to any Loan Document which requires any consent,
approval, registration, qualification or authorization of any Governmental
Authority execute and deliver all applications, certifications, instruments and
other documents and papers that the Administrative Agent, the Collateral Agent
or such Lenders may require.  If the Administrative Agent, the Collateral Agent
or the Required Lenders determine that they are required by a Requirement of Law
to have appraisals prepared in respect of the Real Property of any Loan Party
constituting Collateral, Holdings shall provide to the Administrative Agent
appraisals that satisfy the applicable requirements of the Real Estate Appraisal
Reform Amendments of FIRREA and are otherwise in form and substance satisfactory
to the Administrative Agent and the Collateral Agent (in each case, at the
direction of the Required Lenders).
 
 
-81-

--------------------------------------------------------------------------------

 
SECTION 5.12 Information Regarding Collateral.
 
(a)  Not effect any change (i) in any Loan Party’s legal name, (ii) in the
location of any Loan Party’s chief executive office, (iii) in any Loan Party’s
identity or organizational structure, (iv) in any Loan Party’s Federal Taxpayer
Identification Number or organizational identification number, if any, or (v) in
any Loan Party’s jurisdiction of organization (in each case, including by
merging with or into any other entity, reorganizing, dissolving, liquidating,
reorganizing or organizing in any other jurisdiction), until (A) it shall have
given the Collateral Agent and the Administrative Agent not less than 10 days’
prior written notice (in the form of an Officer’s Certificate), or such lesser
notice period agreed to by the Required Lenders, of its intention so to do,
clearly describing such change and providing such other information in
connection therewith as the Required Lenders may reasonably request and (B) it
shall have taken all action reasonably satisfactory to the Collateral Agent at
the direction of the Required Lenders to maintain the perfection and priority of
the security interest of the Collateral Agent for the benefit of the Secured
Parties in the Collateral, if applicable.  Each Loan Party agrees to promptly
provide the Collateral Agent with certified Organizational Documents reflecting
any of the changes described in the preceding sentence.  Each Loan Party also
agrees to promptly notify the Collateral Agent of any change in the location of
any office in which it maintains books or records relating to Collateral owned
by it.
 
(b)  Concurrently with the delivery of financial statements required by Section
5.01(b), Company shall deliver to each Lender (i) a list of locations in which
any Loan Party maintains Collateral having an aggregate book value in excess of
$500,000 (other than locations temporarily occupied by a Loan Party for the
purpose of acquiring seismic data, and excluding Collateral in-transit), and
(ii) a list of locations in which the Loan Parties are acquiring seismic data
(or expect to acquire seismic data for more than 30 days during the next six
months), in each case, reasonably identifying the assets maintained (or to be
maintained) in each such location.
 
 
-82-

--------------------------------------------------------------------------------

 
SECTION 5.13 Senior Indebtedness.  Cause the Obligations to constitute “First
Lien Indebtedness” or any similar designation under and as defined in any
agreement governing any second lien Indebtedness.
 
SECTION 5.14 MCD Subsidiary.  At all times on and after the Closing Date, the
MCD Subsidiary shall own all Multi-Client Data, including any Multi-Client Data
created after the Closing Date.
 
SECTION 5.15 Miscellaneous Business Covenants.  Unless otherwise consent to by
the Required Lenders:
 
(a)  Non-Consolidation.  Company will and will cause each of its Subsidiaries to
maintain entity records and books of account separate from those of any other
entity which is an Affiliate of such entity.
 
(b)  Cash Management Systems.  Holdings and its Subsidiaries shall establish and
maintain cash management systems reasonably acceptable to Required Lenders,
including, without limitation, with respect to blocked account arrangements;
provided, that, to the extent the Required Lenders shall request any
modification to the cash management systems of Holdings and its Subsidiaries
from such cash management systems as in effect on the Closing Date, the Company
shall only be required to use commercially reasonable efforts to effect such
modifications and shall be provided a reasonable period of time in which to do
so; provided, however, that the foregoing proviso shall in no way limit the
right of the Required Lenders to require blocked account arrangements consistent
with the Collateral and Guarantee Requirement.
 
(c)  Communication with Accountants.  Each Loan Party executing this Agreement
shall authorize and instruct its independent certified public accountants to
deliver copies of all management letters to Collateral Agent at the same time
such letters are delivered to the Company.
 
(d)  Concessions.   Holdings and its Subsidiaries shall receive the concessions
set forth on Schedule 5.15(d) in the manner set forth therein.
 
SECTION 5.16 Colombian Matters.
 
(a)  Promptly, but in no event more than ten (10) Business Days following the
Closing Date, make appropriate application to the Superintendencia de Sociedades
de Bogota (or other court exercising jurisdiction over the Colombian Bankruptcy
Proceeding) for a permanent injunction or similar decree prohibiting all parties
from taking action against Borrower to enforce any obligation that arose prior
to March 25, 2014, or otherwise acting in a manner inconsistent with the
Confirmation Order or the Plan of Reorganization, and shall diligently pursue
the approval from the Superintendencia de Sociedades de Bogota (or other court
exercising jurisdiction over the Colombian Bankruptcy Proceeding) of such
application.
 
(b)  Until a permanent injunction or similar decree is entered in the Colombian
Bankruptcy Proceeding which prohibits creditors from taking action against the
Company to enforce any obligation that arose prior to March 25, 2014, prior to
acquiring property or assets (including but not limited to cash and Cash
Equivalents, Real Property or equipment or depositing cash or Cash Equivalents
into any deposit, securities or similar account held in the Republic of
Colombia) located in the Republic of Colombia, in each case which, after giving
effect to such acquisition of property or assets, would result in the aggregate
amount of all property or assets in Colombia exceeding $3,000,000 or more,
Borrower shall furnish to the Administrative Agent, together with delivery of
the financial statements described in Section 5.01(a)(ii), a certificate from a
Responsible Officer of Borrower (i) certifying that there have been no
developments in, or changes to, the Colombian Bankruptcy Proceeding that are
adverse to the Company or the Lenders and (ii) that a preliminary injunction or
similar decree is in place in the Colombian Bankruptcy Proceeding that prohibits
creditors from taking action against the Company to enforce any obligation that
arose prior to March 25, 2014.
 
 
-83-

--------------------------------------------------------------------------------

 
SECTION 5.17 Post-Closing Matters.  Satisfy the requirements set forth on
Schedule 5.17 on or before the date specified for such requirement.
 
ARTICLE VI
 
NEGATIVE COVENANTS
 
Each Loan Party covenants and agrees with each Lender that, so long as this
Agreement shall remain in effect and until the Commitments have been terminated
and the principal of and interest on each Loan, all fees and all other expenses
or amounts payable under any Loan Document have been paid in full (other than
contingent indemnification obligations for which no claim has been asserted),
unless the Required Lenders shall otherwise consent in writing, no Loan Party
will, nor will they cause or permit any Subsidiaries to:
 
SECTION 6.01 Indebtedness.  Incur, create, assume or permit to exist, directly
or indirectly, any Indebtedness, except
 
(a)  the Obligations;
 
(b)  Indebtedness under the Second Lien Credit Agreement in an aggregate
principal amount not to exceed $[32,100,000] (plus any interest which is payable
in kind by increasing the principal amount outstanding under the Second Lien
Credit Agreement);
 
(c)  Indebtedness of any Guarantor to Borrower or to any other Guarantor, or of
Borrower to any Guarantor; provided (i) all such Indebtedness shall be evidenced
by the Intercompany Note, which shall be subject to a first priority lien in
favor of the Collateral Agent pursuant to the Security Agreement and (ii) all
such Indebtedness shall be unsecured and subordinated in right of payment to the
payment in full of the Obligations pursuant to the terms of the Intercompany
Note;
 
(d)  Indebtedness of (i) any Subsidiary that is not a Loan Party to any other
Subsidiary that is not a Loan Party, (ii) any Subsidiary that is not a Loan
Party to any Loan Party and (iii) any Loan Party to a Subsidiary that is not a
Loan Party in an aggregate principal amount not to exceed $8,000,000 for all
such Indebtedness; provided that, in each case, no Event of Default has occurred
and is continuing at the time such debt is incurred or would result therefrom;
provided, further, that in the case of clauses (ii) and (iii), such Indebtedness
is unsecured and subordinated in right of payment to the payment in full of the
Obligations to the extent required by the terms of the Intercompany Note;
 
 
-84-

--------------------------------------------------------------------------------

 
(e)  Indebtedness incurred by Holdings or any of its Subsidiaries (other than
the MCD Subsidiary) in a permitted disposition of any business, assets or
Subsidiary of Holdings or any of its Subsidiaries, in each case, solely to the
extent constituting indemnification obligations or obligations in respect of
purchase price adjustments;
 
(f)  Indebtedness which may be deemed to exist pursuant to any guaranties,
performance, surety, statutory, appeal or similar obligations incurred in the
ordinary course of business and Indebtedness constituting guaranties in the
ordinary course of business of the obligations of suppliers, customers,
franchisees and licensees of Holdings and its Subsidiaries;
 
(g)  Indebtedness in respect of netting services, overdraft protections and
otherwise in connection with deposit accounts;
 
(h)  Indebtedness existing as of the Closing Date and described in Schedule
6.01(h), but not any extensions, renewals or replacements of such Indebtedness
except (i) renewals and extensions expressly provided for in the agreements
evidencing any such Indebtedness as the same are in effect on the date of this
Agreement, and (ii) refinancings and extensions of any such Indebtedness if the
terms and conditions thereof are not less favorable to the obligor thereon or to
the Lenders than the Indebtedness being refinanced or extended (except that the
interest rate on such Indebtedness shall be at the then prevailing market rate),
and the average life to maturity thereof is greater than or equal to that of the
Indebtedness being refinanced or extended; provided, such Indebtedness permitted
under the immediately preceding clause (i) or (ii) above shall not (A) include
Indebtedness of an obligor that was not an obligor with respect to the
Indebtedness being extended, renewed or refinanced, (B) exceed in a principal
amount the Indebtedness being renewed, extended or refinanced (plus accrued
interest thereon and customary fees, expenses and premiums with respect
thereto), or (C) be incurred, created or assumed if any Default or Event of
Default has occurred and is continuing or would result therefrom;
 
(i)  Indebtedness in an aggregate amount not to exceed at any time $5,000,000
with respect to (i) Capital Lease Obligations and (ii) Purchase Money
Obligations; provided that any such Indebtedness shall be secured only by the
asset subject to such Capital Lease or by the asset acquired in connection with
the incurrence of such Indebtedness; provided, further, than any such
Indebtedness shall not be incurred by the MCD Subsidiary;
 
(j)  Indebtedness with respect to Hedging Agreements that are incurred for the
bona fide purpose of hedging the interest rate, commodity, or foreign currency
risks associated with such Loan Party's operations in the ordinary course of
business and not for speculative purposes; provided, that such Indebtedness
shall not be incurred by the MCD Subsidiary;
 
(k)  guarantees of Holdings or any Subsidiary (other than the MCD Subsidiary) in
respect of Indebtedness otherwise permitted hereunder;
 
(l)  Indebtedness incurred to finance the purchase of property, casualty,
liability, or other insurance to the Loan Parties, so long as such Indebtedness
(i) is not in an amount in excess of the amount of the unpaid cost of such
insurance for the year in which such Indebtedness is incurred, (ii) is incurred
in the ordinary course of business and only to finance such insurance, (iii) is
outstanding only during the year in which such insurance is in effect and
(iv) is unsecured (or secured only by unearned premiums on the insurance so
financed); provided that in no event shall the aggregate principal amount of
such Indebtedness exceed $2,500,000 at any time outstanding;
 
 
-85-

--------------------------------------------------------------------------------

 
(m)  other Indebtedness of Borrower and its Subsidiaries (other than the MCD
Subsidiary) in an aggregate amount not to exceed at any time $2,000,000;
 
(n)  reimbursement obligations in respect of letters of credit; provided that
(i) the aggregate amount of such letters of credit does not exceed $10,000,000
at any time outstanding, (ii) such letters of credit are issued in respect of
performance, surety or similar obligations and (iii) such reimbursement
obligations are not incurred by the MCD Subsidiary; provided, that up to
$1,000,000 of such amount may be issued in respect of obligations other than
performance, surety or similar obligations; and
 
(o)  Indebtedness incurred with respect to (i) credit or debit card services
provided by Bank of America, N.A. or an Affiliate thereof in an aggregate
principal amount not to exceed $400,000 at any time outstanding and (ii) the
Company’s fuel card with WEX Fuel Management or an Affiliate thereof in an
aggregate principal amount not to exceed $300,000 at any time outstanding.
 
For the avoidance of doubt, for purposes of determining compliance with this
Section 6.01, in the event that an item of Indebtedness meets the criteria of
more than one of the categories of Indebtedness described in clauses (a) through
(o) above, Holdings and its Subsidiaries will be permitted to divide, redivide,
classify and reclassify such item of Indebtedness on any date in any manner that
complies with this Section 6.01.
 
SECTION 6.02 Liens.  Create, incur, assume or permit to exist, directly or
indirectly, any Lien on any property now owned or hereafter acquired by it or on
any income or revenues or rights in respect of any thereof, except the following
(collectively, the “Permitted Liens”):
 
(a)  Liens in favor of Collateral Agent for the benefit of Secured Parties
granted pursuant to any Loan Document;
 
(b)  Liens granted to the Second Lien Collateral Agent on the Collateral to
secure the obligations under the Second Lien Credit Agreement; provided, that
such Liens are subject to the Intercreditor Agreement;
 
(c)  Liens for Taxes if obligations with respect to such Taxes are being
contested in good faith by appropriate proceedings promptly instituted and
diligently conducted and reserves required by GAAP have been made or if such
Taxes are not due and payable; provided, that, with respect to Taxes that are
due (or overdue), the aggregate amount of such Taxes secured by Liens that have
priority over the Collateral Agent’s Liens shall not exceed $500,000;
 
(d)  statutory Liens of landlords, banks (and rights of set off), of carriers,
warehousemen, mechanics, repairmen, workmen and materialmen, and other Liens
imposed by law (other than any such Lien imposed pursuant to Section 401 (a)(29)
or 412(n) of the Internal Revenue Code or by ERISA), in each case incurred in
the ordinary course of business for (i) amounts not yet overdue or (ii) amounts
that are being contested in good faith by appropriate proceedings promptly
instituted and diligently conducted, reserves for which required by GAAP have
been made and in respect of which such contest operates to stay the exercise of
remedies with respect to the Lien resulting from the non-payment thereof;
provided, that the aggregate amount of obligations that are due (or overdue)
pursuant to this clause (d) that are secured by Liens having priority over the
Collateral Agent’s Liens shall not exceed $500,000;
 
 
-86-

--------------------------------------------------------------------------------

 
(e)  Liens incurred in the ordinary course of business in connection with
workers' compensation, unemployment insurance and other types of social
security, or to secure the performance of tenders, statutory obligations, surety
and appeal bonds, bids, leases, government contracts, trade contracts,
performance and return of money bonds and other similar obligations (exclusive
of obligations for the payment of borrowed money or other Indebtedness), so long
as no foreclosure, sale or similar proceedings have been commenced with respect
to any portion of the Collateral on account thereof;
 
(f)  easements, rights of way, restrictions, encroachments, and other minor
defects or irregularities in title, in each case which do not and will not
interfere in any material respect with the ordinary conduct of the business of
Holdings or any of its Subsidiaries;
 
(g)  any interest or title of a lessor or sublessor under any lease of real
estate permitted hereunder;
 
(h)  Liens solely on any cash earnest money deposits made by Borrower or any of
its Subsidiaries (other than the MCD Subsidiary) in connection with any letter
of intent or purchase agreement permitted hereunder;
 
(i)  purported Liens evidenced by the filing of precautionary UCC financing
statements relating solely to operating leases of personal property entered into
in the ordinary course of business;
 
(j)  Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods;
 
(k)  any zoning or similar law or right reserved to or vested in any
governmental office or agency to control or regulate the use of any real
property;
 
(l)  licenses of patents, trademarks and other intellectual property rights
granted by Holdings or any of its Subsidiaries in the ordinary course of
business and not interfering in any respect with the ordinary conduct of the
business of Holdings or such Subsidiary;
 
(m)  Liens existing as of the Closing Date and described in Schedule 6.02(m);
 
(n)  Liens securing Capital Lease Obligations or Purchase Money Obligations
permitted pursuant to Section 6.01(i); provided any such Lien shall encumber
only the asset subject to such Capital Lease or the asset acquired with the
proceeds of such Indebtedness; provided, further, for the avoidance of doubt,
such Liens shall not encumber any assets of the MCD Subsidiary or the equity of
the MCD Subsidiary;
 
 
-87-

--------------------------------------------------------------------------------

 
(o)  other Liens securing Indebtedness in an aggregate amount not to exceed
$2,000,000 at any time outstanding; provided, that such Liens do not encumber
any assets of the MCD Subsidiary or the equity of the MCD Subsidiary;
 
(p)  Liens securing judgments not constituting an Event of Default under Section
8.01(i);
 
(q)  Liens on Cash or Cash Equivalents securing reimbursement obligations under
letters of credit permitted by Section 6.01(n) in an aggregate amount not to
exceed 110% of the amount of all such letters of credit outstanding at such
time;
 
(r)  Liens for salvage or general average for (i) amounts not yet overdue or
(ii) amounts that are being contested in good faith by appropriate proceedings
promptly instituted and diligently conducted, reserves for which required by
GAAP have been made and in respect of which such contest operates to stay the
exercise of remedies with respect to the Lien resulting from the non-payment
thereof; provided, that the aggregate amount of obligations that are due (or
overdue) pursuant to this clause (r) that are secured by Liens having priority
over the Collateral Agent’s Liens shall not exceed $500,000;
 
(s)  Liens incurred in the ordinary course of business of Borrower or any
Subsidiary arising from vessel chartering, operations, drydocking, maintenance,
the furnishing of supplies or fuel to vessels and crews wages, in each case (i)
of a maritime lien nature and (ii) for (A) amounts not yet overdue or (B)
amounts not in excess of $500,000 that are being contested in good faith by
appropriate proceedings promptly instituted and diligently conducted, reserves
for which required by GAAP have been made and in respect of which such contest
operates to stay the exercise of remedies with respect to the Lien resulting
from the non-payment thereof;
 
(t)  purchase options existing under the Global Eurasia LLC Agreement as in
effect on the Closing Date;
 
(u)  Liens solely on any cash earnest money deposits made by Holdings or any of
its Subsidiaries in connection with any letter of intent or purchase agreement
permitted hereunder; and
 
(v)  Liens on Cash collateral securing Indebtedness permitted pursuant to
Section 6.01(o).
 
SECTION 6.03 Sale and Leaseback Transactions.  Directly or indirectly, become or
remain liable as lessee or as a guarantor or other surety with respect to any
lease of any property (whether real, personal or mixed), whether now owned or
hereafter acquired, which such Loan Party (a) has sold or transferred or is to
sell or to transfer to any other Person (other than Holdings or any of its
Subsidiaries), or (b) intends to use for substantially the same purpose as any
other property which has been or is to be sold or transferred by such Loan Party
to any Person (other than Holdings or any of its Subsidiaries) in connection
with such lease (a “Sale and Leaseback Transaction”).
 
 
-88-

--------------------------------------------------------------------------------

 
SECTION 6.04 Investment, Loan and Advances.  Directly or indirectly, lend money
or credit (by way of guarantee or otherwise) or make advances to any person, or
purchase or acquire any stock, bonds, notes, debentures or other obligations or
securities of, or any other interest in, or make any capital contribution to,
any other person (all of the foregoing, collectively, “Investments”), except
that the following shall be permitted:
 
(a)  Investments in cash and Cash Equivalents;
 
(b)  equity Investments owned as of the Closing Date in any Subsidiary and
Investments made after the Closing Date in the Borrower or any wholly-owned
Guarantor Subsidiaries of Holdings;
 
(c)  Investments (i) in any securities received in satisfaction or partial
satisfaction thereof from financially troubled account debtors,
(ii) constituting deposits, prepayments and other credits to suppliers made in
the ordinary course of business consistent with the past practices of Holdings
and its Subsidiaries and (iii) constituting extensions of trade credit in the
ordinary course of business;
 
(d)  intercompany loans to the extent permitted under Section 6.01(c) or Section
6.01(d);
 
(e)  loans and advances to employees of Holdings and its Subsidiaries made in
the ordinary course of business in an aggregate amount not to exceed $100,000;
 
(f)  Investments outstanding as of the Closing Date and described in Schedule
6.04(f);
 
(g)  guarantees permitted pursuant to Section 6.01(k);
 
(h)  other Investments in an aggregate amount not to exceed at any time
$1,000,000; and
 
(i)  Capital Expenditures to the extent permitted under Section 6.09(c).
 
SECTION 6.05 Mergers and Consolidations.  Wind up, liquidate or dissolve its
affairs or enter into any transaction of merger or consolidation (or agree to do
any of the foregoing at any future time), except that the following shall be
permitted:
 
(a)  Asset Sales and other transactions in compliance with Section 6.06;
 
(b)  any Subsidiary of Borrower (other than the MCD Subsidiary) may be merged
with or into Borrower or any Guarantor Subsidiary, or be liquidated, wound up or
dissolved, or all or any part of its business, property or assets may be
conveyed, sold, leased, transferred or otherwise disposed of, in one transaction
or a series of transactions, to Borrower or any Guarantor Subsidiary; provided,
in the case of such a merger, Borrower or such Guarantor Subsidiary, as
applicable shall be the continuing or surviving Person; and
 
 
-89-

--------------------------------------------------------------------------------

 
(c)  any Foreign Subsidiary of Holdings may be merged with or into any other
Foreign Subsidiary of Holdings; provided, in the case of a merger involving a
Loan Party, a Loan Party shall be the continuing or surviving Person.
 
SECTION 6.06 Asset Sales.   Effect any Asset Sale, or agree to effect any Asset
Sale, except that the following shall be permitted:
 
(a)  sales or other dispositions of assets that do not constitute Asset Sales;
 
(b)  Asset Sales (including disposals of obsolete or worn out property), the
proceeds of which when aggregated with the proceeds of all other Asset Sales
made within the same fiscal year, are less than $5,000,000; provided (i) the
consideration received for such assets shall be in an amount at least equal to
the fair market value thereof, (ii) no less than 100% thereof shall be paid in
cash, (iii) the Net Cash Proceeds thereof shall be applied as required by
Section 2.10(f) and (iv) such Asset Sale is not made by the MCD Subsidiary;
provided, further, that up to $1,000,000 per fiscal year of such Asset Sales may
be made in exchange for fixed, capital or other long-term assets used or useful
in the business of Holdings or any of its Subsidiaries instead of cash;
 
(c)  Investments permitted pursuant to Section 6.04;
 
(d)  any Foreign Subsidiary of Holdings may convey, sell, lease or sub lease,
exchange, transfer or otherwise dispose of any of its assets or property to
Holdings or any other Subsidiary of Holdings; a
 
(e)  mergers and consolidations in compliance with Section 6.05;
 
(f)  Asset Sales solely between or among Loan Parties; and
 
(g)  Sale and Leaseback Transactions in compliance with Section 6.03.
 
Notwithstanding anything to the contrary contained above, no Loan Party shall,
nor shall it permit any of its Subsidiaries to, (a) directly or indirectly sell,
assign, pledge or otherwise encumber or dispose of any Capital Stock of any of
its Subsidiaries, except to qualify directors if required by applicable law or
pursuant to the Plan of Reorganization; or (b) permit any of its Subsidiaries
directly or indirectly to sell, assign, pledge or otherwise encumber or dispose
of any Capital Stock of any of its Subsidiaries, except to another Loan Party
or, with respect to any Subsidiary that is not a Loan Party, to any other
Subsidiary that is not a Loan Party), or to qualify directors if required by
applicable law.
 
SECTION 6.07 Dividends.  Authorize, declare, make or pay, directly or
indirectly, any Dividends with respect to its Equity Interests, except that the
following shall be permitted:
 
(a)  so long as no Default or Event of Default has occurred and is continuing,
the Loan Parties may purchase capital stock or options from present or former
employees, officers, directors or consultants of the Loan Parties or their
respective estates, spouses or family members upon the death, disability or
termination of employment of such employee, officer, director or consultant in
an aggregate amount not to exceed $500,000 in any fiscal year; and
 
 
-90-

--------------------------------------------------------------------------------

 
(b)  (i) each Subsidiary of Holdings may make Dividends to Holdings or any
Subsidiaries of Holdings that are Guarantors and (ii) each Subsidiary of
Holdings that is not a Guarantor may make Dividends to any Subsidiary of
Holdings which holds its Equity Interests, in each case ratably according to
their respective holdings of the type of Equity Interests in respect of which
such Dividend is being made.
 
SECTION 6.08 Transactions with Affiliates.  Enter into, directly or indirectly,
any transaction or series of related transactions, whether or not in the
ordinary course of business, with any Affiliate of any Company, other than any
transaction on terms and conditions at least as favorable to such Company as
would reasonably be obtained by such Company at that time in a comparable
arm’s-length transaction with a person other than an Affiliate, except that the
following shall be permitted:
 
(a)  any transaction solely among the Loan Parties;
 
(b)  reimbursement of reasonable and customary out-of-pocket expenses and
payment of reasonable and customary fees to members of the Board of Directors of
Holdings and its Subsidiaries;
 
(c)  transactions described in Schedule 6.08(c);
 
(d)  compensation arrangements for officers and other employees of Holdings and
its Subsidiaries entered into in the ordinary course of business;
 
(e)  any transaction solely among Subsidiaries that are not Loan Parties;
 
(f)  Dividends permitted by Section 6.07;
 
(g)  any Tax sharing arrangements;
 
(h)  transactions relating to the Second Lien Loan Documents; and
 
(i)  transactions between any Loan Party and any Subsidiary that is not a Loan
Party so long as such transaction is no less favorable to such Loan Party than
would reasonably be obtained by such Company at that time in a comparable arm’s
length transaction with a person other than an Affiliate.
 
SECTION 6.09 Financial Covenants.
 
(a)  Minimum Liquidity.  Permit Consolidated Liquidity to be less than
$10,000,000, for any period in excess of two (2) Business Days, at any time.
 
(b)  Minimum Consolidated Cash EBITDA.
 
(i)  Permit Consolidated Cash EBITDA in any period indicated below, to be less
than the corresponding amount set forth below opposite such period:
 
 
-91-

--------------------------------------------------------------------------------

 
Period
Minimum Consolidated Cash EBITDA
The period commencing March 1, 2015 and ending December 31, 2015
$19,000,000
The four fiscal quarter period ending March 31, 2016
$21,000,000
The four fiscal quarter period ending June 30, 2016
$24,000,000
The four fiscal quarter period ending September 30, 2016
$29,000,000
The four fiscal quarter period ending December 31, 2016
$32,500,000
The four fiscal quarter period ending March 31, 2017
$34,000,000

 
(c)  Maximum Capital Expenditures. (i) Make or incur Capital Expenditures in any
period indicated below, in an aggregate amount for Holdings and its Subsidiaries
in excess of the corresponding amount set forth below opposite such period:
 
Period
Maximum Capital Expenditures
Closing Date – February 8, 2016
$6,000,000
February 9, 2016 – February 8, 2017
$12,000,000
February 9, 2017 – May 8, 2017
$3,000,000

 
(ii)  Notwithstanding anything to the contrary contained in clause (i) above,
(A) the aggregate amount of Capital Expenditures permitted to be made by
Holdings and its Subsidiaries in any period pursuant to clause (i) above shall
be increased by an amount equal to 25% of Free Excess Cash Flow for the Excess
Cash Flow Period immediately preceding the first day of such period listed above
and (B) to the extent that the aggregate amount of Capital Expenditures made by
Holdings and its Subsidiaries in any period pursuant to clause (i) is less than
the maximum amount of Capital Expenditures permitted by clause (i) with respect
to such period (after giving effect to any increase in such amount pursuant to
this clause (ii)), the amount of such difference (the “Rollover Amount”) may be
carried forward and used to make Capital Expenditures in the next succeeding
period; provided, that Capital Expenditures made in any period shall be counted
against the base amount set forth in clause (i) above with respect to such
period before being counted against any Rollover Amount available with respect
to such period.
 
 
-92-

--------------------------------------------------------------------------------

 
SECTION 6.10 Prepayments of Other Indebtedness; Modifications of Organizational
Documents and Other Documents, etc.  Directly or indirectly:
 
(a)  (i) Amend or permit any amendments to the Organizational Documents of any
Loan Party or any Subsidiary of any Loan Party; or (ii) amend or permit any
amendments to, or terminate or waive any provision of, any Material Agreement or
any Indebtedness of any Loan Party or any Subsidiary of any Loan Party
(including the Second Lien Loan Documents) if such amendment, termination, or
waiver could reasonably be expected to be materially adverse to Agents or the
Lenders; provided, that the Second Lien Loan Documents may be amended to the
extent expressly permitted by the terms of the Intercreditor Agreement.
 
(b)  Directly or indirectly, voluntarily purchase, redeem, defease or prepay any
principal of, premium, if any, interest or other amount payable in respect of
any Indebtedness prior to its scheduled maturity in an amount in excess of
$5,000,000 in the aggregate during the term of this Agreement, other than (i)
the Obligations, (ii) Indebtedness secured by a Permitted Lien if the asset
securing such Indebtedness has been sold or otherwise disposed of in accordance
with Section 6.05 or Section 6.06 and (iii) in connection with any refinancing
of Indebtedness permitted under Section 6.01(h); provided, however, that
notwithstanding the foregoing, except as expressly provided in the Intercreditor
Agreement, in no event shall any payments be made in respect of any Indebtedness
under any Second Lien Loan Document.
 
SECTION 6.11 Limitation on Certain Restrictions on Subsidiaries.  Except as
provided in any Loan Document or the Second Lien Loan Documents, create or
otherwise cause or suffer to exist or become effective any consensual
encumbrance or restriction of any kind on the ability of any Subsidiary of
Holdings to (a) pay dividends or make any other distributions on any of such
Subsidiary’s Equity Interests owned by Holdings or any other Subsidiary of
Holdings, (b) repay or prepay any Indebtedness owed by such Subsidiary to any
Loan Party, (c) make loans or advances to any Loan Party, or (d) transfer any of
its property or assets to any Loan Party other than restrictions (i) in
agreements evidencing Indebtedness permitted by Section 6.01(i) that impose
restrictions on the property so acquired or subject of such Indebtedness, (ii)
by reason of customary provisions restricting assignments, subletting or other
transfers contained in leases, licenses, joint venture agreements and similar
agreements entered into in the ordinary course of business, (iii) that are or
were created by virtue of any transfer of, agreement to transfer or option or
right with respect to any property, assets or Equity Interests not otherwise
prohibited under this Agreement, (iv) in agreements entered into in the ordinary
course of business in accordance with customary industry practice or (v) on net
worth imposed by customers or suppliers under contracts entered into in the
ordinary course of business in accordance with customary industry practice.  No
Loan Party shall, nor shall it permit its Subsidiaries to, enter into any
contractual obligations which would prohibit a Designated Subsidiary from being
a Loan Party.
 
SECTION 6.12 Business; Passive Holding Company; MCD Subsidiary.
 
 
-93-

--------------------------------------------------------------------------------

 
(a)  From and after the Closing Date, engage in any business other than (a) the
businesses engaged in by such Person on the Closing Date or any business
incidental or reasonably related thereto, and (b) such other lines of business
as may be consented to by Required Lenders.
 
(b)  With respect to Holdings, engage in any business activities or have any
material properties or liabilities, other than (i) its ownership of the Equity
Interests of its Subsidiaries and the making of Investments therein and
contributions thereto to the extent permitted under this Agreement, (ii) the
payment of dividends and other amounts in respect of its equity interests
otherwise permitted under this Agreement, (iii) obligations under the Loan
Documents, the Second Lien Loan Documents and any other documents governing
Indebtedness permitted hereby, (iv) maintenance of its existence (including the
ability to incur fees, costs and expenses relating to such maintenance), (v) as
expressly contemplated by this Agreement and the other Loan Documents, (vi) if
applicable, participating in tax, accounting and other administrative matters as
a member of the consolidated group of Holdings and, as applicable, its
Subsidiaries,  (viii) the issuance of Equity Interests to the extent permitted
under this Agreement, (viii) providing indemnification to officers and directors
and (ix) activities and properties incidental to the foregoing.
 
(c)  With respect to the MCD Subsidiary, engage in any business activities or
have any material properties or liabilities, other than (i) its ownership of all
Multi-Client Data and any activities relating to the licensing thereof, the
maintenance, use and enhancement of the Multi-Client Data in the ordinary course
of business and the liabilities under the SEI-GPI Agreement, (ii) obligations
under the Loan Documents and the Second Lien Loan Documents, (iii) maintenance
of its existence (including the ability to incur fees, costs and expenses
relating to such maintenance), (iv) as expressly contemplated by this Agreement
and the other Loan Documents, (v) if applicable, participating in tax,
accounting and other administrative matters as a member of the consolidated
group of Holdings and its Subsidiaries, (vi) providing indemnification to
officers and directors, (vii) Tax liabilities and (viii) activities and
properties incidental to the foregoing.
 
SECTION 6.13 Limitation on Accounting Changes.  Make or permit any material
change in accounting policies or reporting practices, except changes that are
required by GAAP (including any such changes that are adopted earlier than the
date required by GAAP).
 
SECTION 6.14 Fiscal Year.  Change its fiscal year-end to a date other than
December 31.
 
SECTION 6.15 No Further Negative Pledge.  Except with respect to (a) specific
property encumbered to secure payment of particular Indebtedness or to be sold
pursuant to an executed agreement with respect to any sale or disposition
permitted under Section 6.06, (b) restrictions by reason of customary provisions
restricting assignments, subletting or other transfers contained in leases,
licenses and similar agreements entered into in the ordinary course of business
(provided that such restrictions are limited to the property or assets secured
by such Liens or the property or assets subject to such leases, licenses or
similar agreements, as the case may be, (c) any restrictions in agreements
entered into in the ordinary course of business in accordance with customary
industry practice and (d) the Loan Documents, the Second Lien Loan Documents,
enter into any agreement prohibiting the creation or assumption of any Lien in
favor of the Collateral Agent to secure the Obligations upon any of its
properties or assets, whether now owned or hereafter acquired.
 
 
-94-

--------------------------------------------------------------------------------

 
SECTION 6.16 Sanctions.
 
(a)  Directly or indirectly, (i) conduct any business or engage in making or
receiving any contribution of funds, goods or services to or for the benefit of
any Sanctioned Person or Sanctioned Country, (ii) deal in, or otherwise engage
in any transaction relating to, any property or interests in property blocked
pursuant to Sanctions, or (iii) engage in or conspire to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, Sanctions (and the Loan Parties shall deliver to the
Lenders any certification or other evidence requested from time to time by any
Lender in its reasonable discretion, confirming the Loan Parties’ compliance
with this Section 6.16).
 
SECTION 6.17 Sanctioned Person.  Cause or permit (a) any of the funds or
properties of the Loan Parties that are used to repay the Loans to constitute
property of, or be beneficially owned directly or indirectly by, any Sanctioned
Person or Sanctioned Country, with the result that the investment in the Loan
Parties (whether directly or indirectly) is prohibited by Sanctions, or the
Loans made by the Lenders would be in violation of Sanctions, or (b) any
Sanctioned Person or Sanctioned Country to have any direct or indirect interest,
of any nature whatsoever in the Loan Parties, with the result that the
investment in the Loan Parties (whether directly or indirectly) is prohibited by
Sanctions.
 
SECTION 6.18 Deposit Accounts and Securities Accounts; Cash in Foreign
Jurisdictions.  (a) Establish or maintain a Deposit Account or a Securities
Account in the United States that is not subject to a Control Agreement
following the date on which Control Agreements are required to be delivered
pursuant to the Security Agreement, or (b) permit the aggregate amount of Cash
and Cash Equivalents of any Loan Party or any Subsidiary of any Loan Party
maintained outside the United States to exceed the sum of (i) $7,500,000, plus
(ii) an amount, as of the end of any calendar month, equal to accounts payable
and payroll, in each case, payable by any Foreign Subsidiary within fourteen
(14) calendar days after such date of determination plus (iii) an amount equal
to any taxes due and payable by Holdings or any Subsidiary directly resulting
from the repatriation of cash to the United States made in order to comply with
this Section 6.18.
 
SECTION 6.19 Assets of Non-Loan Parties.  Permit the aggregate book value of
assets (other than (a) cash and Cash Equivalents, (b) any prepaid expenses or
similar amounts required to be capitalized in accordance with GAAP and (c) any
accounts receivable that are invoiced in the ordinary course of business and in
a manner consistent with industry practices and not outstanding for more than 60
days from the applicable invoice due date) of all Subsidiaries that are not Loan
Parties to exceed, in the aggregate, $10,000,000; provided that not more than
$6,000,000 of such assets may be maintained in Brazil.
 
SECTION 6.20 Assets of Global Eurasia.  Permit the aggregate value of property
and assets (including but not limited to cash and Cash Equivalents, Real
Property or equipment) of Global Eurasia to exceed, in the aggregate, $25,000.
 
 
-95-

--------------------------------------------------------------------------------

 
SECTION 6.21 Use of Proceeds.  Cause or permit any of the funds of such Loan
Party that are used to repay the Loans to be derived from any unlawful activity
with the result that the making of the Loans would be in violation of any
Requirement of Law.
 
ARTICLE VII
 
GUARANTEE
 
SECTION 7.01 The Guarantee.  The Guarantors hereby jointly and severally
guarantee, as a primary obligor and not as a surety to each Secured Party and
their respective successors and assigns, the prompt payment in full when due
(whether at stated maturity, by required prepayment, declaration, demand, by
acceleration or otherwise) of the principal of and interest (including any
interest, fees, costs or charges that would accrue but for the provisions of the
Title 11 of the United States Code after any bankruptcy or insolvency petition
under Title 11 of the United States Code) on the Loans made by the Lenders to,
and the Notes held by each Lender of, Borrower, and all other Secured
Obligations from time to time owing to the Secured Parties by any Loan Party
under any Loan Document or any Hedging Agreement or Treasury Services Agreement
entered into with a counterparty that is a Secured Party, in each case strictly
in accordance with the terms thereof (such obligations being herein collectively
called the “Guaranteed Obligations”; provided that the term “Guaranteed
Obligations” shall not include any Excluded Swap Obligation).  The Guarantors
hereby jointly and severally agree that if Borrower or other Guarantor(s) shall
fail to pay in full when due (whether at stated maturity, by acceleration or
otherwise) any of the Guaranteed Obligations, the Guarantors will promptly pay
the same in cash, without any demand or notice whatsoever, and that in the case
of any extension of time of payment or renewal of any of the Guaranteed
Obligations, the same will be promptly paid in full when due (whether at
extended maturity, by acceleration or otherwise) in accordance with the terms of
such extension or renewal.
 
SECTION 7.02 Obligations Unconditional.  The obligations of the Guarantors under
Section 7.01 shall constitute a guaranty of payment and to the fullest extent
permitted by applicable Requirements of Law, are absolute, irrevocable and
unconditional, joint and several, irrespective of the value, genuineness,
validity, regularity or enforceability of the Guaranteed Obligations under this
Agreement, the Notes, if any, or any other agreement or instrument referred to
herein or therein, or any substitution, release or exchange of any other
guarantee of or security for any of the Guaranteed Obligations, and,
irrespective of any other circumstance whatsoever that might otherwise
constitute a legal or equitable discharge or defense of a surety or Guarantor
(except for payment in full).  Without limiting the generality of the foregoing,
it is agreed that the occurrence of any one or more of the following shall not
alter or impair the liability of the Guarantors hereunder which shall remain
absolute, irrevocable and unconditional under any and all circumstances as
described above:
 
(i)  at any time or from time to time, without notice to the Guarantors, the
time for any performance of or compliance with any of the Guaranteed Obligations
shall be extended, or such performance or compliance shall be waived;
 
 
-96-

--------------------------------------------------------------------------------

 
(ii)  any of the acts mentioned in any of the provisions of this Agreement or
the Notes, if any, or any other agreement or instrument referred to herein or
therein shall be done or omitted;
 
(iii)  the maturity of any of the Guaranteed Obligations shall be accelerated,
or any of the Guaranteed Obligations shall be amended in any respect, or any
right under the Loan Documents or any other agreement or instrument referred to
herein or therein shall be amended or waived in any respect or any other
guarantee of any of the Guaranteed Obligations or any security therefor shall be
released or exchanged in whole or in part or otherwise dealt with;
 
(iv)  any Lien or security interest granted to, or in favor of, any Secured
Party or Agent as security for any of the Guaranteed Obligations shall fail to
be perfected; or
 
(v)  the release of any other Guarantor pursuant to Section 7.09.
 
The Guarantors hereby expressly waive diligence, presentment, demand of payment,
protest and all notices whatsoever, and any requirement that any Secured Party
exhaust any right, power or remedy or proceed against any Loan Party under this
Agreement or the Notes, if any, or any other agreement or instrument referred to
herein or therein, or against any other person under any other guarantee of, or
security for, any of the Guaranteed Obligations.  The Guarantors waive any and
all notice of the creation, renewal, extension, waiver, termination or accrual
of any of the Guaranteed Obligations and notice of or proof of reliance by any
Secured Party upon this Guarantee or acceptance of this Guarantee, and the
Guaranteed Obligations, and any of them, shall conclusively be deemed to have
been created, contracted or incurred in reliance upon this Guarantee, and all
dealings between the Loan Parties and the Secured Parties shall likewise be
conclusively presumed to have been had or consummated in reliance upon this
Guarantee.  This Guarantee shall be construed as a continuing, absolute,
irrevocable and unconditional guarantee of payment without regard to any right
of offset with respect to the Guaranteed Obligations at any time or from time to
time held by Secured Parties, and the obligations and liabilities of the
Guarantors hereunder shall not be conditioned or contingent upon the pursuit by
the Secured Parties or any other person at any time of any right or remedy
against any Loan Party or against any other person which may be or become liable
in respect of all or any part of the Guaranteed Obligations or against any
collateral security or guarantee therefor or right of offset with respect
thereto.  This Guarantee shall remain in full force and effect and be binding in
accordance with and to the extent of its terms upon the Guarantors and the
successors and assigns thereof, and shall inure to the benefit of the Secured
Parties, and their respective successors and assigns.
 
SECTION 7.03 Reinstatement.  The obligations of the Guarantors under this
Article VII shall be automatically reinstated if and to the extent that for any
reason any payment by or on behalf of Borrower or other Loan Party in respect of
the Guaranteed Obligations is rescinded or must be otherwise restored by any
holder of any of the Guaranteed Obligations, whether as a result of any
proceedings in bankruptcy or reorganization or otherwise.
 
SECTION 7.04 Subrogation; Subordination.  Each Guarantor hereby agrees that
until the indefeasible payment and satisfaction in full in cash of all
Guaranteed Obligations and the expiration and termination of the Commitments of
the Lenders under this Agreement it shall waive any claim and shall not exercise
any right or remedy, direct or indirect, arising by reason of any performance by
it of its guarantee in Section 7.01, whether by subrogation or otherwise,
against Borrower or any other Guarantor of any of the Guaranteed Obligations or
any security for any of the Guaranteed Obligations.  Any Indebtedness of any
Loan Party permitted pursuant to Section 6.01(c) or Section 6.01(d) shall be
subordinated to such Loan Party’s Secured Obligations in the manner set forth in
the Intercompany Note evidencing such Indebtedness.
 
 
-97-

--------------------------------------------------------------------------------

 
SECTION 7.05 Remedies.  The Guarantors jointly and severally agree that, as
between the Guarantors and the Secured Parties, the obligations of Borrower
under this Agreement and the Notes, if any, may be declared to be forthwith due
and payable as provided in Section 8.01 (and shall be deemed to have become
automatically due and payable in the circumstances provided in Section 8.01) for
purposes of Section 7.01, notwithstanding any stay, injunction or other
prohibition preventing such declaration (or such obligations from becoming
automatically due and payable) as against Borrower and that, in the event of
such declaration (or such obligations being deemed to have become automatically
due and payable), such obligations (whether or not due and payable by Borrower)
shall forthwith become due and payable by the Guarantors for purposes of Section
7.01.
 
SECTION 7.06 Instrument for the Payment of Money.  Each Guarantor hereby
acknowledges that the guarantee in this Article VII constitutes an instrument
for the payment of money, and consents and agrees that any Secured Party or
Agent, at its sole option, in the event of a dispute by such Guarantor in the
payment of any moneys due hereunder, shall have the right to bring a
motion-action under New York CPLR Section 3213.
 
SECTION 7.07 Continuing Guarantee.  The guarantee in this Article VII is a
continuing guarantee of payment, and shall apply to all Guaranteed Obligations
whenever arising.
 
SECTION 7.08 General Limitation on Guarantee Obligations.  In any action or
proceeding involving any state corporate limited partnership or limited
liability company law, or any applicable state, federal or foreign bankruptcy,
insolvency, reorganization or other law affecting the rights of creditors
generally, if the obligations of any Guarantor under Section 7.01 would
otherwise be held or determined to be void, voidable, invalid or unenforceable,
or subordinated to the claims of any other creditors, on account of the amount
of its liability under Section 7.01, then, notwithstanding any other provision
to the contrary, the amount of such liability shall, without any further action
by such Guarantor, any Loan Party or any other person, be automatically limited
and reduced to the highest amount (after giving effect to the right of
contribution established in Section 7.10) that is valid and enforceable and not
subordinated to the claims of other creditors as determined in such action or
proceeding.
 
SECTION 7.09 Release of Guarantors.  If, in compliance with the terms and
provisions of the Loan Documents, the Equity Interests of any Guarantor are sold
or otherwise transferred such that such Guarantor no longer constitutes a
Subsidiary that would be required to be a Guarantor hereunder (a “Transferred
Guarantor”) to a person or persons, none of which is Holdings or a Subsidiary,
such Transferred Guarantor shall, upon the consummation of such sale or
transfer, be automatically released from its obligations under this Agreement
(including under Section 10.03 hereof) and its obligations to pledge and grant
any Collateral owned by it pursuant to any Security Document and the pledge of
such Equity Interests to the Collateral Agent pursuant to the Pledge Agreements
shall be automatically released, and, so long as Holdings shall have provided
the Agents such certifications or documents as any Agent or the Required Lenders
shall reasonably request, the Collateral Agent shall take such actions within 30
days after notice to the Collateral Agent of such transfer, as are reasonably
requested by the Borrower, at the Borrower’s expense, to effect each release
described in this Section 7.09 in accordance with the relevant provisions of the
Security Documents, so long as Holdings shall have provided the Agents such
certifications or documents as any Agent or the Required Lenders shall
reasonably request in order to demonstrate compliance with this Agreement.
 
 
-98-

--------------------------------------------------------------------------------

 
SECTION 7.10 Right of Contribution.  Each Guarantor hereby agrees that to the
extent that a Guarantor shall have paid more than its proportionate share of any
payment made hereunder, such Guarantor shall be entitled to seek and receive
contribution from and against any other Guarantor hereunder which has not paid
its proportionate share of such payment.  Each Guarantor’s right of contribution
shall be subject to the terms and conditions of Section 7.04.  The provisions of
this Section 7.10 shall in no respect limit the obligations and liabilities of
any Guarantor to the Agents and the Secured Parties, and each Guarantor shall
remain liable to the Agents and the Secured Parties for the full amount
guaranteed by such Guarantor hereunder.
 
SECTION 7.11 Keepwell.  Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other
Guarantor to honor all of its obligations under the guaranty under this Article
VII in respect of Swap Obligations (provided, however, that each Qualified ECP
Guarantor shall only be liable under this Section 7.11 for the maximum amount of
such liability that can be hereby incurred without rendering its obligations
under this Section 7.11, voidable under applicable law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount).  The
obligations of each Qualified ECP Guarantor under this Section 7.11 shall remain
in full force and effect until all of the Guaranteed Obligations shall have been
indefeasibly paid in full.  Each Qualified ECP Guarantor intends that this
Section 7.11 constitute, and this Section 7.11 shall be deemed to constitute, a
“keepwell, support or other agreement” for the benefit of each other Loan Party
for all purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
 
ARTICLE VIII
 
EVENTS OF DEFAULT
 
SECTION 8.01 Events of Default.  Upon the occurrence and during the continuance
of the following events (“Events of Default”):
 
(a)  default shall be made in the payment of any principal of any Loan when and
as the same shall become due and payable, whether at the due date thereof or at
a date fixed for prepayment (whether voluntary or mandatory) thereof or by
acceleration thereof or otherwise;
 
(b)  default shall be made in the payment of any interest on any Loan or any Fee
or any other amount (other than an amount referred to in paragraph (a) above)
due under any Loan Document, when and as the same shall become due and payable,
and such default shall continue unremedied for a period of three (3) Business
Days;
 
 
-99-

--------------------------------------------------------------------------------

 
(c)  any representation or warranty made or deemed made in any Loan Document or
in connection with any Credit Extension hereunder, or any representation,
warranty or certification contained in any report, certificate, financial
statement or other instrument furnished in connection with or pursuant to any
Loan Document, shall prove to have been false or misleading in any material
respect when so made, deemed made or furnished;
 
(d)  (i) default shall be made in the due observance or performance by any Loan
Party of any covenant, condition or agreement contained in Section 5.02, Section
5.03(a), Section 5.08, Section 5.14, Section 5.15(d) or in Article VI (other
than Section 6.09(a)) or (ii) default shall be made in the due observance or
performance by any Loan Party of any covenant, condition or agreement contained
in Section 6.09(a) and such default shall continue unremedied for a period of
one (1) Business Day;
 
(e)  default shall be made in the due observance or performance by any Loan
Party of any covenant, condition or agreement contained in any Loan Document
(other than those specified in paragraphs (a), (b) or (d) immediately above) and
such default shall continue unremedied or shall not be waived for a period of 30
days;
 
(f)  any Company shall (i) fail to pay any principal or interest, regardless of
amount, due in respect of any Material Indebtedness (other than the
Obligations), when and as the same shall become due and payable beyond any
applicable grace period with respect thereto, or (ii) fail to observe or perform
any other term, covenant, condition or agreement contained in any agreement or
instrument evidencing or governing any such Material Indebtedness if the effect
of any failure referred to in this clause (ii) is to cause, or to permit the
holder or holders of such Material Indebtedness or a trustee or other
representative on its or their behalf (with or without the giving of notice, the
lapse of time or both) to cause, such Material Indebtedness to become due prior
to its stated maturity or become subject to a mandatory offer purchase by the
obligor; provided that, in the case of Hedging Obligations, the amount counted
for the purpose of this clause (f) shall be the amount payable by all Companies
if such Hedging Obligations were terminated at such time;
 
(g)  an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of any Company, or of a substantial part of the property of any Company,
under Title 11 of the U.S. Code, as now constituted or hereafter amended, or any
other federal, state or foreign bankruptcy, insolvency, receivership or similar
law; (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for any Company or for a substantial part of the
property of any Company; or (iii) the winding-up or liquidation of any Company;
and such proceeding or petition shall continue undismissed for 30 days (or, in
the case of any foreign proceeding, 60 days) or an order or decree approving or
ordering any of the foregoing shall be entered;
 
(h)  any Company (other than Global Eurasia) shall (i) voluntarily commence any
proceeding or file any petition seeking relief under Title 11 of the United
States Code, as now constituted or hereafter amended, or any other federal,
state or foreign bankruptcy, insolvency, receivership or similar law; (ii)
consent to the institution of, or fail to contest in a timely and appropriate
manner, any proceeding or the filing of any petition described in paragraph (g)
above; (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for any Company or for
a substantial part of the property of any Company; (iv) file an answer admitting
the material allegations of a petition filed against it in any such proceeding;
(v) make a general assignment for the benefit of creditors; (vi) become unable,
admit in writing its inability or fail generally to pay its debts as they become
due; (vii) take any action for the purpose of effecting any of the foregoing; or
(viii) except as expressly permitted by Section 6.05, wind up or liquidate;
provided, however, that the Colombian Bankruptcy Proceeding shall not constitute
an Event of Default under this Section 8.01(h);
 
 
-100-

--------------------------------------------------------------------------------

 
(i)  one or more judgments, orders or decrees in an individual amount in excess
of $1,000,000 or in an aggregate amount in excess of $2,000,000 (to the extent
not covered by independent third party insurance as to which the insurer is
rated at least “A” by A.M. Best Company and has not denied coverage) shall be
rendered against any Company or any combination thereof and the same shall
remain undischarged, unvacated or unbonded for a period of 45 consecutive days
during which execution shall not be effectively stayed, or any action shall be
legally taken by a judgment creditor to levy upon properties of any Company to
enforce any such judgment;
 
(j)  one or more ERISA Events or similar events with respect to Foreign Plans
shall have occurred that, (i) in the good faith opinion of the Required Lenders,
when taken together with all other such ERISA Events and similar events with
respect to Foreign Plans that have occurred, could reasonably be expected to
result in a Material Adverse Effect or (ii) result in the imposition of a Lien
on any properties of a Company or any of its ERISA Affiliates;
 
(k)  (i) any security interest and Lien purported to be created by any Security
Document with respect to any Collateral shall cease to be, or shall be asserted
in writing by Holdings or any Loan Party not to be, in full force and effect or
(ii) any security interest and Lien purported to be created by any Security
Document with respect to any Collateral having a value, individually or in the
aggregate, in excess of $100,000, shall cease to be, or shall be asserted in
writing by Holdings or any Loan Party not to be, a perfected first priority
security interest in and Lien on such Collateral thereunder in favor of the
Collateral Agent, in each case all to the extent required pursuant to the terms
of the applicable Security Document;
 
(l)  (i) any Loan Document or any material provisions thereof shall at any time
and for any reason be declared by a court of competent jurisdiction to be null
and void, or (ii) a proceeding shall be commenced by (A) any Loan Party or by
any Governmental Authority or (B) any other Person, in each case, seeking to
establish the invalidity or unenforceability thereof (exclusive of questions of
interpretation of any provision thereof), and, solely in the case of a
proceeding commenced by any Person referred to in clause (ii)(B) above, such
proceeding shall continue undismissed for 45 days or (iii) any Loan Party shall
repudiate or deny in writing any portion of its liability or obligation for the
Obligations; or
 
(m)  there shall have occurred a Change in Control; or
 
 
-101-

--------------------------------------------------------------------------------

 
(n)  (i) Holdings or any of its Subsidiaries is enjoined, restrained or in any
way prevented by the order of any court or any Governmental Authority from
conducting all or any material part of the business of Borrower or Holdings and
its Subsidiaries, taken as a whole, for more than fifteen (15) days; (ii) any
other cessation of a substantial part of the business of Holdings or any of its
Subsidiaries for a period which materially and adversely affects Borrower or
Holdings and its Subsidiaries, taken as a whole or (iii) any material damage to,
or loss, theft or destruction of, any Collateral whether or not insured or any
strike, lockout, labor dispute, embargo, condemnation, act of God or public
enemy, or other casualty which cases, for more than fifteen (15) consecutive
days, the cessation or substantial curtailment of revenue producing activities
of the business of Borrower or Holdings and its Subsidiaries, taken as a whole;
or
 
(o)  at any time, no preliminary or permanent injunction or similar decree is in
place in the Superintendencia de Sociedades de Bogota (or other court exercising
jurisdiction over the Colombian Bankruptcy Proceeding) which prohibits creditors
from taking action against Borrower to enforce any obligation that arose prior
to March 25, 2014;
 
then, and in every such event (other than an event with respect to Holdings or
Borrower described in paragraph (g) or (h) above), and at any time thereafter
during the continuance of such event, the Administrative Agent, at the direction
of the Required Lenders, shall, by notice to Holdings, take either or both of
the following actions, at the same or different times: (i) terminate forthwith
the Commitments and (ii) declare the Loans then outstanding to be forthwith due
and payable in whole or in part, whereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and any
unpaid accrued Revolving Commitment Fees and Administrative Agent Fees and all
other Obligations of Borrower accrued hereunder and under any other Loan
Document, shall become forthwith due and payable, without presentment, demand,
protest or any other notice of any kind, all of which are hereby expressly
waived by Borrower and the Guarantors, anything contained herein or in any other
Loan Document to the contrary notwithstanding; and in any event, with respect to
Holdings or Borrower described in paragraph (g) or (h) above, the Commitments
shall automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and any unpaid accrued Administrative
Agent Fees and all other Obligations of Borrower accrued hereunder and under any
other Loan Document, shall automatically become due and payable, without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived by Borrower and the Guarantors, anything contained
herein or in any other Loan Document to the contrary notwithstanding.
 
SECTION 8.02 Rescission.  If at any time after termination of the Commitments or
acceleration of the maturity of the Loans, Borrower shall pay all arrears of
interest and all payments on account of principal of the Loans owing by it that
shall have become due otherwise than by acceleration (with interest on principal
and, to the extent permitted by law, on overdue interest, at the rates specified
herein) and all Defaults (other than non-payment of principal of and accrued
interest on the Loans due and payable solely by virtue of acceleration) shall be
remedied or waived pursuant to Section 10.02, then upon the written consent of
the Required Lenders and written notice to Holdings, the termination of the
Commitments or the acceleration and their consequences may be rescinded and
annulled; but such action shall not affect any subsequent Default or impair any
right or remedy consequent thereon.  The provisions of the preceding sentence
are intended merely to bind the Lenders to a decision that may be made at the
election of the Required Lenders, and such provisions are not intended to
benefit Borrower and do not give Borrower the right to require the Lenders to
rescind or annul any acceleration hereunder, even if the conditions set forth
herein are met.
 
 
-102-

--------------------------------------------------------------------------------

 
SECTION 8.03 Application of Proceeds.  The proceeds received by the Collateral
Agent in respect of any sale of, collection from or other realization upon all
or any part of the Collateral pursuant to the exercise by the Collateral Agent
of its remedies shall be applied, in full or in part, together with any other
sums then held by the Collateral Agent pursuant to this Agreement, promptly by
the Collateral Agent as follows:
 
(a)  First, to the payment of all reasonable costs and expenses, fees,
commissions and taxes of such sale, collection or other realization including
compensation to the Administrative Agent, Collateral Agent and their agents and
counsel, and all expenses, liabilities and advances made or incurred by the
Administrative Agent and Collateral Agent in connection therewith and all
amounts for which the Administrative Agent and Collateral Agent is entitled to
indemnification pursuant to the provisions of any Loan Document and all other
amounts owing to the Agents under the Loan Documents, together with interest on
each such amount at the highest rate then in effect under this Agreement from
and after the date such amount is due, owing or unpaid until paid in full;
 
(b)  Second, to the payment of all other reasonable costs and expenses of such
sale, collection or other realization including compensation to the other
Secured Parties and their agents and counsel and all costs, liabilities and
advances made or incurred by the other Secured Parties in connection therewith,
together with interest on each such amount at the highest rate then in effect
under this Agreement from and after the date such amount is due, owing or unpaid
until paid in full;
 
(c)  Third, without duplication of amounts applied pursuant to clauses (a) and
(b) above, to the indefeasible payment in full in cash, pro rata, of interest
and other amounts constituting Obligations in respect of Revolving Loans (other
than principal) and any fees, premiums and scheduled periodic payments due under
Hedging Agreements or Treasury Services Agreements constituting Secured
Obligations and any interest accrued thereon, in each case equally and ratably
in accordance with the respective amounts thereof then due and owing;
 
(d)  Fourth, to the indefeasible payment in full in cash, pro rata, of principal
amount of (i) Obligations in respect of Revolving Loans and any premium thereon
and (ii) any breakage, termination or other payments under Hedging Agreements
and Treasury Services Agreements constituting Secured Obligations and any
interest accrued thereon;
 
(e)  Fifth, without duplication of amounts applied pursuant to clauses (a) and
(b) above, to the indefeasible payment in full in cash, pro rata, of interest
and other amounts constituting Obligations in respect of Term Loans (other than
principal), equally and ratably in accordance with the respective amounts
thereof then due and owing;
 
(f)  Sixth, to the indefeasible payment in full in cash, pro rata, of principal
amount of the Obligations in respect of Term Loans and any premium thereon; and
 
 
-103-

--------------------------------------------------------------------------------

 
(g)  Seventh, the balance, if any, to the person lawfully entitled thereto
(including the applicable Loan Party or its successors or assigns) or as a court
of competent jurisdiction may direct.
 
In the event that any such proceeds are insufficient to pay in full the items
described in clauses (a) through (g) of this Section 8.03, the Loan Parties
shall remain liable, jointly and severally, for any deficiency.
 
ARTICLE IX
 
THE AGENTS
 
SECTION 9.01 Appointment and Authority.  Each of the Lenders hereby irrevocably
appoints Wilmington Savings Fund Society, FSB (and any successor Administrative
Agent appointed as provided herein), to act on its behalf as the Administrative
Agent and the Collateral Agent hereunder and under the other Loan Documents to
which such Agent is a party, respectively, and authorizes such Agents to take
such actions on its behalf and to exercise such powers as are delegated to such
Agents by the terms hereof or thereof, together with such powers as are
reasonably incidental thereto.  With the exception of the second and fifth
sentences of Section 9.06, provisions of this Article are solely for the benefit
of the Administrative Agent, the Collateral Agent and the Lenders, and neither
Borrower nor any other Loan Party shall have rights as a third party beneficiary
of any of such provisions.  The Lenders hereby direct the Agents to execute the
Loan Documents to which they are parties, respectively, on the Closing Date.
 
SECTION 9.02 Rights as a Lender.  Each person serving as an Agent hereunder
shall have the same rights and powers in its capacity as a Lender as any other
Lender, as the case may be, and may exercise the same as though it were not an
Agent and the term “Lender” or “Lenders”, shall, unless otherwise expressly
indicated or unless the context otherwise requires, include each person serving
as an Agent hereunder in its individual capacity.  Such person and its
Affiliates may accept deposits from, lend money to, act as the financial advisor
or in any other advisory capacity for and generally engage in any kind of
business with Holdings or any Subsidiary or other Affiliate thereof as if such
person were not an Agent hereunder and without any duty to account therefor to
the Lenders.
 
SECTION 9.03 Exculpatory Provisions.  No Agent shall have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents to which such Agent is a party, and their duties hereunder and
thereunder shall be ministerial and administrative in nature.  Without limiting
the generality of the foregoing, no Agent:
 
(i)  shall be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;
 
(ii)  shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly provided
hereby or by the other Loan Documents to which such Agent is a party that such
Agent is required to exercise as directed in writing by the Required Lenders (or
such other number or percentage of the Lenders as shall be expressly provided
for herein or in the other Loan Documents); provided that such Agent shall not
be required to take any action that, in its judgment or the judgment of its
counsel, may expose such Agent to liability or that is contrary to any Loan
Document or applicable Requirements of Law; and
 
 
-104-

--------------------------------------------------------------------------------

 
(iii)  shall, except as expressly set forth herein and in the other Loan
Documents to which such Agent is a party, have any duty to disclose, and shall
not be liable for the failure to disclose, any information relating to Holdings
or any of its Affiliates that is communicated to or obtained by the person
serving as such Agent or any of its Affiliates in any capacity.
 
No Agent shall be liable for any action taken or not taken by it (x) with the
consent or at the request or direction of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary, or as such Agent
shall believe in good faith shall be necessary, under the circumstances as
provided in Section 10.02) or (y) in the absence of its own gross negligence or
willful misconduct, as finally determined by a court of competent
jurisdiction.  No Agent shall be deemed to have knowledge of any Default unless
and until notice describing such Default and stating that it is a “notice of
Default” is given to such Agent by Borrower or a Lender.
 
No Agent shall be responsible for or have any duty to ascertain or inquire into
(i) any statement, recital, warranty or representation made in or in connection
with this Agreement or any other Loan Document, (ii) the contents of any
certificate, report or other document delivered hereunder or thereunder or in
connection herewith or therewith, (iii) the performance or observance of any of
the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or any Collateral, or the perfection or
priority of any Lien or security interest created or purported to be created by
the Loan Documents or (v) the satisfaction of any condition set forth in Article
IV or elsewhere herein, other than to confirm receipt of items expressly
required to be delivered to such Agent.  Without limiting the generality of the
foregoing, the use of the term “agent” in this Agreement with reference to the
Administrative Agent or the Collateral Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law.  Instead, such term us used merely as a matter
of market custom and is intended to create or reflect only an administrative
relationship between independent contracting parties.
 
Notwithstanding any provision of this Agreement or the other Loan Documents to
the contrary, neither Agent shall be required to (i) make or give any
determination (including whether a matter is satisfactory to such Agent or
whether to deem a matter necessary, desirable, proper or advisable), agreement,
consent, approval, request, notice, consultation, designation, appointment,
election, judgment or direction, (ii) file any UCC financing or continuation
statements or similar documents or instruments, (iii) make any inspection or
(iv) release or sell Collateral or otherwise exercise any rights or remedies of
a secured party (including voting rights), in each case, without the written
direction of the Required Lenders.
 
 
-105-

--------------------------------------------------------------------------------

 
Notwithstanding any provision of this Agreement or the other Loan Documents to
the contrary, before taking or omitting any action to be taken or omitted by the
Administrative Agent and/or the Collateral Agent under the terms of this
Agreement and the other Loan Documents, the Administrative Agent and/or the
Collateral Agent, as the case may be, may seek the written direction of the
Required Lenders (which written direction may be in the form of an e-mail), and
such Agent shall be entitled to rely (and shall be fully protected in so
relying) upon such direction. The Agents shall not be liable with respect to any
action taken or omitted to be taken by it in accordance with such direction. If
the Agents shall request such direction with respect to any action, the Agents
shall be entitled to refrain from such action unless and until the Agents shall
have received such direction, and the Agents shall not incur liability to any
Person by reason of so refraining. Any provision of this Agreement or the other
Loan Documents authorizing the Administrative Agent and/or the Collateral Agent
to take any action shall not obligate the Administrative Agent or the Collateral
Agent to take such action.
 
In no event shall the Administrative Agent or the Collateral Agent have any
duty, responsibility, obligation or liability with respect to monitoring the
Collateral or the conditions thereof, or to preserve the Collateral, except for
the exercise of reasonable care in the custody and preservation of any
Collateral in its possession by according such Collateral treatment
substantially equal to that accorded its own property.
 
In acting under the Loan Documents to which it is a party, each of the
Administrative Agent and the Collateral Agent shall be entitled to all of the
rights, protections, immunities and indemnities set forth in this Agreement.
 
In no event shall either Agent be responsible, under any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or the use of
the proceeds thereof.
 
SECTION 9.04 Reliance by Agent.  Each Agent shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper person.  Each Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper person, and shall not incur any liability for relying thereon.  In
determining compliance with any condition hereunder to the making of a Loan,
including pursuant to Sections 4.01 and 4.02,the Administrative Agent may
presume that such condition is satisfactory to each Lender unless the
Administrative Agent shall have received notice to the contrary from any Lender
prior to the making of such Loan.  Each Agent may consult with legal counsel
(who may be counsel for Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
 
SECTION 9.05 Delegation of Duties.  Each Agent may perform any and all of its
duties and exercise its rights and powers hereunder or under any other Loan
Document by or through, or delegate any and all such rights and powers to, any
one or more sub-agents appointed by such Agent.  Each Agent and any such
sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties.  The exculpatory
provisions of this Article shall apply to any such sub-agent and to the Related
Parties of each Agent and any such sub-agent.
 
 
-106-

--------------------------------------------------------------------------------

 
SECTION 9.06 Resignation of Agent.  Each Agent may at any time give notice of
its resignation to the Lenders and Holdings.  Upon receipt of any such notice of
resignation, the Required Lenders shall appoint a successor, which shall be a
bank with an office in the United States, or an Affiliate of any such bank with
an office in the United States.  If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Agent gives notice of its resignation, then
such resignation shall nonetheless become effective in accordance with such
notice and (1) the retiring Agent shall be discharged from its duties and
obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by the Collateral Agent on behalf of the
Lenders under any of the Loan Documents, the retiring Collateral Agent shall
continue to hold such collateral security as nominee until such time as a
successor Collateral Agent is appointed) and (2) all payments, communications
and determinations provided to be made by, to or through an Agent shall instead
be made by or to each Lender directly, until such time as the Required Lenders
appoint a successor Agent as provided for above in this paragraph.  Upon the
acceptance of a successor’s appointment as Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring (or retired) Agent, and the retiring Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not already discharged therefrom as provided above in this
paragraph).  The fees payable by Borrower to a successor Agent shall be the same
as those payable to its predecessor unless otherwise agreed between Borrower and
such successor.  After the retiring Agent’s resignation hereunder and under the
other Loan Documents, the provisions of this Article IX and Section 10.03 shall
continue in effect for the benefit of such retiring Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Agent was acting as Agent.
 
SECTION 9.07 Non-Reliance on Agent and Other Lenders.  Each Lender acknowledges
that it has, independently and without reliance upon any Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement.  Each
Lender further represents and warrants that it has reviewed the Confidential
Information Memorandum and each other document made available to it on the
Platform in connection with this Agreement and has acknowledged and accepted the
terms and conditions applicable to the recipients thereof.  Each Lender also
acknowledges that it will, independently and without reliance upon any Agent or
any other Lender and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.
 
 
-107-

--------------------------------------------------------------------------------

 
SECTION 9.08 Withholding Tax.  To the extent required by any applicable law, the
Agents may withhold from any payment to any Lender an amount equivalent to any
applicable withholding tax.  If the Internal Revenue Service or any other
authority of the United States or other jurisdiction asserts a claim that an
Agent did not properly withhold tax from amounts paid to or for the account of
any Lender for any reason (including, without limitation, because the
appropriate form was not delivered or not property executed, or because such
Lender failed to notify the Agent of a change in circumstance that rendered the
exemption from, or reduction of withholding tax ineffective), such Lender shall
indemnify and hold harmless the Agent (to the extent that the Agent has not
already been reimbursed by Borrower and without limiting the obligation of
Borrower to do so) for all amounts paid, directly or indirectly, by the Agent as
taxes or otherwise, including any interest, additions to tax or penalties
thereto, together with all expenses incurred, including legal expenses and any
other out-of-pocket expenses, whether or not such tax was correctly or legally
imposed or asserted by the relevant Governmental Authority.  A certificate as to
the amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error.
 
SECTION 9.09 Collateral Matters.  The Lenders irrevocably agree that any Lien on
any property granted to or held by the Administrative Agent or the Collateral
Agent under any Loan Document shall be automatically released (a) upon
termination of the Revolving Commitments and payment in full of all Secured
Obligations (other than (i) Hedging Obligations not yet due and payable, (i)
obligations under Treasury Services Agreements not yet due and payable and (iii)
contingent indemnification obligations not yet accrued and payable), (b) at the
time the property subject to such Lien is transferred or to be transferred as
part of or in connection with any transfer permitted hereunder or under any
other Loan Document (and the Administrative Agent or Collateral Agent may rely
conclusively on a certificate to that effect provided to it by any Loan Party
upon its reasonable request without further inquiry) to any person other than a
Loan Party, (c) subject to Section 10.02, if the release of such Lien is
approved, authorized or ratified in writing by the Required Lenders, or (d) if
the property subject to such Lien is owned by a Guarantor, upon release of such
Guarantor from its obligations under its Guaranty pursuant to Section 7.09.
 
In each case as specified in this Section 9.09, the Administrative Agent will
(and each Lender irrevocably authorizes the Administrative Agent to), at
Borrower’s expense, execute and deliver to the applicable Loan Party such
documents as such Loan Party may reasonably request to evidence the release of
such item of Collateral from the security interest granted under the Security
Documents, in each case in accordance with the terms of the Loan Documents,
Section 7.09 and this Section 9.09.
 
SECTION 9.10 Proofs of Claim.  (a) In case of the pendency of any receivership,
insolvency, liquidation, bankruptcy, reorganization, arrangement, adjustment,
composition or other judicial proceeding relative to any Loan Party, the Agents
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
any Agent shall have made any demand on the Borrower) shall be entitled and
empowered, by intervention in such proceeding or otherwise, at the direction of
the Required Lenders:
 
(i)  to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of Lenders and any Agent (including any
claim for the reasonable compensation, expenses, disbursements and advances of
Lenders and any Agent and their respective agents and counsel and all other
amounts due Lenders and any Agent) allowed in such judicial proceeding; and
 
 
-108-

--------------------------------------------------------------------------------

 
(ii)  to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same; and any custodian, receiver,
assignee, trustee, liquidator, sequestrator or other similar official in any
such judicial proceeding is hereby authorized by each Lender to make such
payments to any Agent and, in the event that any Agent shall consent to the
making of such payments directly to Lenders, to pay to any Agent any amount due
for the reasonable compensation, expenses, disbursements and advances of such
Agent and its agents and counsel, and any other amounts due to any Agent.
 
(b)  Nothing contained herein shall be deemed to authorize any Agent to
authorize or consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender or to authorize any Agent to vote in respect of the
claim of any Lender in any such proceeding.
 
(c)  The provisions of this Section 9.10 shall not bind Holdings or any of its
Subsidiaries in any way.
 


 
ARTICLE X
 
MISCELLANEOUS
 
SECTION 10.01 Notices.
 
(a)  Generally.  Except as provided in paragraph (b) below, all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopier as follows:
 
(i) if to any Loan Party, to Holdings at:
 
Global Geophysical Services, LLC
13927 S. Gessner Road
Missouri City, TX 77489
Attention: Sean M. Gore Chief Financial Officer
Telecopier No.: (713) 808-7764
Email: sean.gore@globalgeophysical.com
 
with a copy to:
 
Baker Botts LLP
910 Louisiana Street
Houston, TX 77002
Attention: Joe Poff
Telecopier No.: (713) 229-7710
Telephone: (713) 229-1410
 
 
-109-

--------------------------------------------------------------------------------

 
(ii)  if to the Administrative Agent or the Collateral Agent, to it at:
 
Wilmington Savings Fund Society, FSB
500 Delaware Avenue, 11th Floor
Wilmington, DE 19801
Attention: Loan Agency - Global Geophysical Services
Telecopier No.: (302) 421-9137
Email: KMoore@wsfsbank.com
 
with a copy to:
 
Willkie Farr & Gallagher LLP
787 Seventh Avenue
New York, New York 10019
Attention:  Leonard Klingbaum
Telecopier No.: (212) 728-9290
Email: lklingbaum@willkie.com
 
and
 
Kelley Drye & Warren LLP
101 Park Avenue
New York, New York 10178
Attention: Pamela Bruzzese-Szczygiel
Telecopier No.: (212) 808-7897
Email: pbruzzese-szczygiel@kelleydrye.com
 
(iii)  if to a Lender, to it at its address (or telecopier number) set forth in
its Administrative Questionnaire.
 
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).
 
(b)  Electronic Communications.  Notices and other communications to the Lenders
hereunder may (subject to Section 10.01(d)) be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices to any Lender pursuant to Article II if
such Lender has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication.  The
Administrative Agent, the Collateral Agent or Borrower may, in their discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it (including as set forth in
Section 10.01(d)); provided that approval of such procedures may be limited to
particular notices or communications.
 
 
-110-

--------------------------------------------------------------------------------

 
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
 
(c)  Change of Address, etc.  Any party hereto may change its address or
telecopier number for notices and other communications hereunder by notice to
the other parties hereto.
 
(d)  Posting.  Each Loan Party hereby agrees that it will provide to the
Administrative Agent all information, documents and other materials that it is
obligated to furnish to the Administrative Agent pursuant to this Agreement and
any other Loan Document, including all notices, requests, financial statements,
financial and other reports, certificates and other information materials, but
excluding any such communication that (i) relates to a request for a new, or a
conversion of an existing, Borrowing, the issuance, amendment, or other
extension of credit (including any election of an interest rate or interest
period relating thereto), (ii) relates to the payment of any principal or other
amount due under this Agreement prior to the scheduled date therefor, (iii)
provides notice of any Default under this Agreement or (iv) is required to be
delivered to satisfy any condition precedent to the effectiveness of this
Agreement and/or any borrowing or other extension of credit hereunder (all such
non-excluded communications, collectively, the “Communications”), by
transmitting the Communications in an electronic/soft medium in a format
reasonably acceptable to the Administrative Agent at KMoore@wsfsbank.com or at
such other e-mail address(es) provided to Borrower from time to time or in such
other form, including hard copy delivery thereof, as the Administrative Agent
shall require.  In addition, each Loan Party agrees to continue to provide the
Communications to the Administrative Agent in the manner specified in this
Agreement or any other Loan Document or in such other form, including hard copy
delivery thereof, as the Administrative Agent shall require.  Nothing in this
Section 10.01 shall prejudice the right of the Agents, any Lender or any Loan
Party to give any notice or other communication pursuant to this Agreement or
any other Loan Document in any other manner specified in this Agreement or any
other Loan Document or as any such Agent shall require.
 
To the extent consented to by the Administrative Agent in writing from time to
time, Administrative Agent agrees that receipt of the Communications by the
Administrative Agent at its e-mail address(es) set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of the Loan Documents; provided that Holdings upon request shall also
deliver to the Administrative Agent an executed original of each Compliance
Certificate required to be delivered hereunder.
 
 
-111-

--------------------------------------------------------------------------------

 
Each Loan Party further agrees that Administrative Agent may make the
Communications available to the Lenders by posting the Communications on
IntraLinks or a substantially similar electronic transmission system (the
“Platform”).  The Platform is provided “as is” and “as available.” The Agents do
not warrant the accuracy or completeness of the Communications, or the adequacy
of the Platform and expressly disclaim liability for errors or omissions in the
communications.  No warranty of any kind, express, implied or statutory,
including, without limitation, any warranty of merchantability, fitness for a
particular purpose, non-infringement of third party rights or freedom from
viruses or other code defects, is made by any Agent in connection with the
Communications or the Platform.  In no event shall the Administrative Agent or
any of its Related Parties have any liability to the Loan Parties, any Lender or
any other person for damages of any kind, including direct or indirect, special,
incidental or consequential damages, losses or expenses (whether in tort,
contract or otherwise) arising out of any Loan Party’s or the Administrative
Agent’s transmission of communications through the Internet, except to the
extent the liability of such person is found in a final non-appealable judgment
by a court of competent jurisdiction to have resulted from such person’s gross
negligence or willful misconduct.
 
SECTION 10.02 Waivers; Amendment.
 
(a)  Generally.  No failure or delay by any Agent or any Lender in exercising
any right or power hereunder or under any other Loan Document shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power.  The rights and remedies of each Agent, and the Lenders
hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have.  No waiver
of any provision of any Loan Document or consent to any departure by any Loan
Party therefrom shall in any event be effective unless the same shall be
permitted by this Section 10.02, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which
given.  Without limiting the generality of the foregoing, the making of a Loan
shall not be construed as a waiver of any Default, regardless of whether any
Agent, any Lender may have had notice or knowledge of such Default at the
time.  No notice or demand on Borrower in any case shall entitle Borrower to any
other or further notice or demand in similar or other circumstances.
 
(b)  Required Consents.  Subject to 10.02(c), neither this Agreement nor any
other Loan Document nor any provision hereof or thereof may be waived, amended,
supplemented or modified except, in the case of this Agreement, pursuant to an
agreement or agreements in writing entered into by Borrower and the
Administrative Agent or, in the case of any other Loan Document, pursuant to an
agreement or agreements in writing entered into by the Administrative Agent, the
Collateral Agent (in the case of any Security Document) and the Loan Party or
Loan Parties that are party thereto, in each case with the written consent of
the Required Lenders; provided that no such agreement shall be effective if the
effect thereof would:
 
(i)  increase the Commitment of any Lender without the written consent of such
Lender (it being understood that no amendment, modification, termination, waiver
or consent with respect to any condition precedent, covenant or Default shall
constitute an increase in the Commitment of any Lender);
 
 
-112-

--------------------------------------------------------------------------------

 
(ii)  reduce the principal amount or premium, if any, of any Loan or reduce the
rate of interest thereon (other than interest pursuant to Section 2.06(b)), or
reduce any Administrative Agent Fees payable hereunder, or change the form or
currency of payment of any Obligation, without the written consent of each
Lender (or the Agents, in the case of the Administrative Agent Fees) directly
affected thereby (it being understood that any amendment or modification to the
financial definitions in this Agreement shall not constitute a reduction in the
rate of interest for purposes of this clause (ii));
 
(iii)  (A) change the scheduled final maturity of any Loan or any scheduled date
of payment (or permitted prepayment), or (B) change the amount of, waive or
excuse any such payment (other than waiver of any increase in the interest rate
pursuant to Section 2.06(b)), in any case, without the written consent of each
Lender directly affected thereby;
 
(iv)  permit the assignment or delegation by Borrower of any of their rights or
obligations under any Loan Document, without the written consent of each Lender;
 
(v)  release all or substantially all of the Guarantors from their Guarantee
(except as expressly provided in Article VII), or limit their liability in
respect of such Guarantee, without the written consent of each Lender;
 
(vi)  release all or a substantial portion of the Collateral from the Liens of
the Security Documents or alter the relative priorities of the Secured
Obligations entitled to the Liens of the Security Documents, in each case
without the written consent of each Lender;
 
(vii)  change Section 2.12(b), (c) or (d) or Section 8.03 in a manner that would
alter the pro rata sharing of payments or setoffs required thereby or any other
provision in a manner that would alter the pro rata allocation among the Lenders
of Loan disbursements, including the requirements of Section 2.02(a), without
the written consent of each Lender directly affected thereby;
 
(viii)  change any provision of this Section 10.02(b) or (c), without the
written consent of each Lender directly affected thereby;
 
(ix)  change the percentage set forth in the definition of “Required Lenders”,
“Required Term Lenders”, “Required Revolving Lenders” or any other provision of
any Loan Document (including this Section 10.02) specifying the number or
percentage of Lenders required to waive, amend or modify any rights thereunder
or make any determination or grant any consent thereunder, without the written
consent of each Lender, other than to increase such percentage or number or to
give any additional Lender or group of Lenders such right to waive, amend or
modify or make any such determination or grant any such consent;
 
(x)  subordinate the Obligations to any other obligation, without the written
consent of each Lender;
 
 
-113-

--------------------------------------------------------------------------------

 
(xi)  apply by its express terms to the interests, rights or obligations of the
Term Lenders in a manner substantially different and adverse from any
application of such agreement on the other Lenders, unless consented to by the
Required Term Lenders;
 
(xii)  apply by its express terms to the interests, rights or obligations of the
Revolving Lenders in a manner substantially different and adverse from any
application of such agreement on the other Lenders, unless consented to by the
Required Revolving Lenders;
 
(xiii)  change or waive any provision of Article IX as the same applies to any
Agent, or any other provision hereof or any other Loan Document as the same
applies to the rights or obligations of any Agent, in each case without the
written consent of such Agent; or
 
(xiv)  change the definition of “Secured Obligations” without the written
consent of each Secured Party directly affected thereby.
 
Notwithstanding anything contained herein to the contrary, the Required Lenders
may permit priming Indebtedness of up to $10,000,000 that may take the form of
Indebtedness for borrowed money either (a) under this Agreement as additional
Revolving Commitments or Term Loans (or any combination thereof) or (b) pursuant
to a separate agreement (and may agree to modifications to this Agreement to
permit such additional Indebtedness, including through modifications of Section
6.01 and Section 6.02).
 
(c)  Collateral.  Without the consent of any other person, the applicable Loan
Party or Loan Parties and the Administrative Agent and/or Collateral Agent may
enter into any amendment or waiver of any Loan Document, or enter into any new
agreement or instrument, to effect the granting, perfection, protection,
expansion or enhancement of any security interest in any Collateral or
additional property to become Collateral for the benefit of the Secured Parties,
or as required by local law to give effect to, or protect any security interest
for the benefit of the Secured Parties, in any property or so that the security
interests therein comply with applicable Requirements of Law or to effect the
release of any Collateral upon disposition thereof by the applicable Loan Party
or Loan Parties to the extent the disposition thereof is not prohibited by the
Loan Documents.  In addition, the Lenders irrevocably authorize the Agents (and
the Agents may agree) upon the request of the Borrower to subordinate any Lien
on any property granted to or held by either Agent under any Loan Document to
the holder of any Lien on such property that is permitted by Section 6.01(o).
 
SECTION 10.03 Expenses; Indemnity; Damage Waiver.
 
(a)  Costs and Expenses.  Borrower shall pay (i) all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent, the Collateral
Agent, the Lenders, and their respective Affiliates (including the reasonable
and documented fees, charges and disbursements of (A) one counsel for the
Administrative Agent, (B) one counsel for the Collateral Agent; provided, that
to the extent the Administrative Agent and the Collateral Agent are the same
Person, Borrower shall only be required to pay for one counsel to the
Administrative Agent and the Collateral Agent collectively, (C) one counsel to
the Lenders and (D) one additional local counsel in each applicable
jurisdiction) in connection with the syndication of the credit facilities
provided for herein (including the obtaining and maintaining of CUSIP numbers
for the Loans), the preparation, negotiation, execution, delivery and
administration of this Agreement and the other Loan Documents or any amendment,
amendment and restatement, modification or waiver of the provisions hereof or
thereof (whether or not the transactions contemplated hereby or thereby shall be
consummated), including in connection with post-closing searches to confirm that
security filings and recordations have been properly made, (ii) all reasonable
out-of-pocket expenses incurred by any Agent or any Lender (including the
reasonable and documented fees, charges and disbursements of (A) one counsel for
the Administrative Agent, (B) one counsel for the Collateral Agent; provided,
that to the extent the Administrative Agent and the Collateral Agent are the
same Person, Borrower shall only be required to pay for one counsel to the
Administrative Agent and the Collateral Agent collectively, (C) one counsel for
the Lenders (and, in the event of a conflict of interest between any Lenders,
one additional counsel for each affected Lender) and (D) one additional local
counsel in each applicable jurisdiction), in connection with the enforcement or
protection of its rights (A) in connection with this Agreement and the other
Loan Documents, including its rights under this Section 10.03, or (B) in
connection with the Loans made hereunder, including all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans and (iii) all documentary and similar taxes and charges in respect
of the Loan Documents.
 
 
-114-

--------------------------------------------------------------------------------

 
(b)  Indemnification by Borrower.  Borrower shall indemnify the Administrative
Agent (and any sub-agent thereof), the Collateral Agent (and any sub-agent
thereof), each Lender and each Related Party of any of the foregoing persons
(each such person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all fees, losses, claims, damages, liabilities
and related expenses (including the reasonable fees, charges and disbursements
of any counsel for any Indemnitee) incurred by any Indemnitee or asserted
against any Indemnitee by any party hereto or any third party arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document, or any amendment, amendment and restatement,
modification or waiver of the provisions hereof or thereof, or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby, (ii) any Loan or the use or
proposed use of the proceeds therefrom, (iii) any actual or alleged presence or
Release or threatened Release of Hazardous Materials on, at, under or from any
property owned, leased or operated by any Company at any time, or any
Environmental Claim related in any way to any Company, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by Borrower or any other Loan Party or by any other
person, and regardless of whether any Indemnitee is a party thereto; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee.  This Section 10.03(b) shall not apply to Taxes other than
Taxes that represent losses, claims, damages, etc. arising from a non-Tax claim.
 
 
-115-

--------------------------------------------------------------------------------

 
(c)  Reimbursement by Lenders.  To the extent that Borrower for any reason fails
to indefeasibly pay any amount required under Section 2.05 or paragraph (a) or
(b) of this Section 10.03 to be paid by it to the Administrative Agent (or any
sub-agent thereof), the Collateral Agent (or any sub-agent thereof) or any
Related Party of any of the foregoing, each Lender severally agrees to pay to
the Administrative Agent (or any such sub-agent), the Collateral Agent (or any
sub-agent thereof) or such Related Party, as the case may be, such Lender’s pro
rata share (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount (such indemnity shall be
effective whether or not the related losses, claims, damages, liabilities and
related expenses are incurred or asserted by any party hereto or any third
party); provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or any such sub-agent) or the
Collateral Agent (or any sub-agent thereof) in its capacity as such, or against
any Related Party of any of the foregoing acting for the Administrative Agent
(or any such sub-agent) or the Collateral Agent (or any sub-agent thereof) in
connection with such capacity.  The obligations of the Lenders under this
paragraph (c) are subject to the provisions of Section 2.12.
 
(d)  Waiver of Consequential Damages, Etc.  To the fullest extent permitted by
applicable Requirements of Law, no Loan Party shall assert, and each Loan Party
hereby waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or the use of
the proceeds thereof.  No Indemnitee referred to in paragraph (b) above shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby, except to the extent any such damages incurred by a Loan Party are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee.
 
(e)  Payments.  All amounts due under this Section 10.03 shall be payable not
later than ten (10) Business Days after demand therefor.
 
(f)  Each party’s obligations under this Section 10.03 shall survive the
resignation or replacement of either Agent or any assignment of rights by, or
the replacement of, a Lender, the termination of the Commitments and the
repayment, satisfaction or discharge of all obligations under any Loan Document.
 
SECTION 10.04 Successors and Assigns.
 
(a)  Successors and Assigns Generally.  The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that (i) Borrower may
not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by Borrower without such consent shall be null and void) and (ii) no
Lender may assign or otherwise transfer its rights or obligations hereunder
except in accordance with this Section.  Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
(to the extent provided in paragraph (c) of this Section) and, to the extent
expressly contemplated hereby, the Related Parties of each of the Agents and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
 
 
-116-

--------------------------------------------------------------------------------

 
(b)  Assignments by Lenders.
 
(i)  Subject to the conditions set forth in paragraph (b)(ii) below, any Lender
may assign to one or more Eligible Assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Revolving
Commitment and the Loans at the time owing to it) with the prior written consent
(such consent not to be unreasonably withheld or delayed) of Borrower; provided
that no consent of Borrower shall be required for an assignment to a Lender, an
Affiliate of a Lender, an Approved Fund or, if an Event of Default has occurred
and is continuing, any other assignee; and
 
(ii)  Assignments shall be subject to the following additional conditions:
 
(A)  except in the case of an assignment to a Lender or an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Revolving Commitment or Loans of any Class, the amount of the
Revolving Commitment or Loans of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent) shall not be less
than $1,000,000 unless Borrower otherwise consents (such consent not to be
unreasonably withheld or delayed); provided that no such consent of Borrower
shall be required if an Event of Default has occurred and is continuing;
 
(B)  each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;
 
(C)  the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500, such fee to be paid by either the assigning
Lender or the assignee Lender or shared between such Lenders; and
 
(D)  the Eligible Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about Borrower and their
respective affiliates and their Related Parties or their respective securities)
will be made available and who may receive such information in accordance with
the assignee’s compliance procedures and applicable laws, including Federal and
state securities laws.
 
 
-117-

--------------------------------------------------------------------------------

 
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section 10.04, from and after the effective date
specified in each Assignment and Assumption, the Eligible Assignee thereunder
shall be a party to this Agreement and, to the extent of the interest assigned
by such Assignment and Assumption, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.11, 2.14, 2.13 and 10.03 with
respect to facts and circumstances occurring prior to the effective date of such
assignment.  Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this paragraph shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with paragraph (d) of this Section
10.04.
 
(c)  Register.  The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of Borrower, shall maintain at the Administrative Agent’s
office a copy of each Assignment and Assumption delivered to it and a register
for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and related interest amounts) of the
Loans, owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive, absent manifest
error, and Borrower, the Agents and the Lenders shall treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary.  The Register shall be available for inspection by Borrower, the
Administrative Agent and its affiliates and, with respect to its own position,
any Lender, at any reasonable time and from time to time upon reasonable prior
notice.
 
(d)  Participations.  Any Lender may at any time, without the consent of, or
notice to, Borrower or the Administrative Agent, sell participations to any
person (other than a natural person or Holdings or any of Holdings’ Affiliates
or Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) Borrower, the Agents and the Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement.
 
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce the Loan Documents and to approve any amendment, modification or waiver
of any provision of the Loan Documents; provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in clause
(i), (ii) or (iii) of the first proviso to Section 10.02(b) that affects such
Participant.  Subject to paragraph (e) of this Section 10.04, Borrower agrees
that each Participant shall be entitled to the benefits of Sections 2.11 and
2.13 (subject to the requirements and limitations of those Sections) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section 10.04; provided that such Participant
agrees to be subject to the provisions of this Section 10.04 as if it were an
assignee under paragraph (b) of this Section.  Each Lender that sells a
participation agrees, at Borrower’s request and expense, to use reasonable
efforts to cooperate with Borrower to effectuate the provisions of Section
2.14(b) with respect to any Participant.  To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 10.08 as though it
were a Lender, provided such Participant agrees to be subject to Section 2.12 as
though it were a Lender.  In addition, each Lender selling a participation to
one or more Participants under this Section 10.4(d) (i) shall, acting as a
non-fiduciary agent of Borrower, keep a register, specifying each such
Participant’s entitlement to payments of principal and stated interest with
respect to such participation (the “Participant Register”), and (ii) shall
collect from each such Participant the appropriate forms, certificates and
statements described in Section 2.13 as if such Participant were a Lender under
Section 2.13(e).  The entries in the Participant Register shall be conclusive
absent manifest error, and such Lender shall treat each person whose name is
recorded in the Participant Register as the owner of such participation for all
purposes of this Agreement notwithstanding any notice to the contrary.  No
Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person except to the extent such disclosure is
necessary to establish that such Commitment, Loan, or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations.
 
 
-118-

--------------------------------------------------------------------------------

 
(e)  Limitations on Participant Rights.  A Participant shall not be entitled to
receive any greater payment under Sections 2.11 and 2.13 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with Borrower’s prior written consent, not to be
unreasonably withheld or delayed.
 
(f)  Certain Pledges.  Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.  In
the case of any Lender that is a fund that invests in bank loans, such Lender
may, without the consent of Borrower or the Administrative Agent, collaterally
assign or pledge all or any portion of its rights under this Agreement,
including the Loans and Notes or any other instrument evidencing its rights as a
Lender under this Agreement, to any holder of, trustee for, or any other
representative of holders of, obligations owed or securities issued, by such
fund, as security for such obligations or securities.
 
(g)  Electronic Execution of Assignments.  The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable Requirement of Law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.
 
SECTION 10.05 Survival of Agreement.  All covenants, agreements, representations
and warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Agents or any Lender may have had notice or knowledge of any Default or
incorrect representation or warranty at the time any credit is extended
hereunder, and shall continue in full force and effect as long as the principal
of or any accrued interest on any Loan or any fee or any other amount payable
under this Agreement is outstanding and unpaid and so long as the Commitments
have not expired or terminated.  The provisions of Sections 2.11, 2.12, 2.13 and
Article X shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the Loans
or the termination of this Agreement or any provision hereof; provided, however,
that Section 10.12 shall survive and remain in full force and effect until the
date that is one year following the repayment of the Loans or the termination of
this Agreement.
 
 
-119-

--------------------------------------------------------------------------------

 
SECTION 10.06 Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall be deemed an original, but all of which when
taken together shall constitute a single contract.  This Agreement and the other
Loan Documents, and any separate letter agreements with respect to fees payable
to the Agents, constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.  Subject
to satisfaction of the conditions precedent referred to in Section 4.01, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto.  Delivery of an executed counterpart of a signature
page of this Agreement by telecopier shall be effective as delivery of a
manually executed counterpart of this Agreement.
 
SECTION 10.07 Severability.  Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.
 
SECTION 10.08 Right of Setoff.  If an Event of Default shall have occurred and
be continuing, each Lender and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable Requirements of Law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final, in whatever currency)
at any time held and other obligations (in whatever currency) at any time owing
by such Lender or any such Affiliate to or for the credit or the account of
Borrower or any other Loan Party against any and all of the obligations of
Borrower or such Loan Party now or hereafter existing under this Agreement or
any other Loan Document to such Lender, irrespective of whether or not such
Lender shall have made any demand under this Agreement or any other Loan
Document and although such obligations of Borrower or such Loan Party may be
contingent or unmatured or are owed to a branch or office of such Lender
different from the branch or office holding such deposit or obligated on such
indebtedness.  The rights of each Lender and their respective Affiliates under
this Section 10.08 are in addition to other rights and remedies (including other
rights of setoff) that such Lender or their respective Affiliates may
have.  Each Lender agrees to notify Borrower and the Administrative Agent
promptly after any such setoff and application; provided that the failure to
give such notice shall not affect the validity of such setoff and application.
 
 
-120-

--------------------------------------------------------------------------------

 
SECTION 10.09 Governing Law; Jurisdiction; Consent to Service of Process.
 
(a)  Governing Law.  This Agreement shall be construed in accordance with and
governed by the law of the State of New York, without regard to conflicts of law
principles that would require the application of the laws of another
jurisdiction.
 
(b)  Submission to Jurisdiction.  Each Loan Party hereby irrevocably and
unconditionally submits, for itself and its property, to the non-exclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to any Loan Document, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State court or, to the
fullest extent permitted by applicable law, in such Federal court.  Each of the
parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.  Nothing in this Agreement or
any other Loan Document shall affect any right that the Administrative Agent or
any Lender may otherwise have to bring any action or proceeding relating to this
Agreement or any other Loan Document against any Loan Party or its properties in
the courts of any jurisdiction.
 
(c)  Waiver of Venue.  Each Loan Party hereby irrevocably and unconditionally
waives, to the fullest extent permitted by applicable Requirements of Law, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement or any other
Loan Document in any court referred to in Section 10.09(b).  Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by applicable
Requirements of Law, the defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court.
 
(d)  Service of Process.  Each party hereto irrevocably consents to service of
process in any action or proceeding arising out of or relating to any Loan
Document, in the manner provided for notices (other than telecopier) in Section
10.01.  Nothing in this Agreement or any other Loan Document will affect the
right of any party hereto to serve process in any other manner permitted by
applicable Requirements of Law.
 
SECTION 10.10 Waiver of Jury Trial.  Each party hereto hereby waives, to the
fullest extent permitted by applicable Requirements of Law, any right it may
have to a trial by jury in any legal proceeding directly or indirectly arising
out of or relating to this Agreement, any other Loan Document or the
transactions contemplated hereby (whether based on contract, tort or any other
theory).  Each party hereto (a) certifies that no representative, agent or
attorney of any other party has represented, expressly or otherwise, that such
other party would not, in the event of litigation, seek to enforce the foregoing
waiver and (b) acknowledges that it and the other parties hereto have been
induced to enter into this Agreement by, among other things, the mutual waivers
and certifications in this Section 10.10.
 
 
-121-

--------------------------------------------------------------------------------

 
SECTION 10.11 Headings.  Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
 
SECTION 10.12 Treatment of Certain Information; Confidentiality.
 
(a)  Each of the Administrative Agent and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
(other than Operations Information) may be disclosed (a) to its Affiliates and
to its and its Affiliates’ respective partners, directors, officers, employees,
agents, advisors and other representatives (it being understood that the persons
to whom such disclosure is made will be informed of the confidential nature of
such Information and instructed to keep such Information confidential), (b) to
the extent requested by any Governmental Authority or regulatory authority
(including any self-regulatory authority, such as the National Association of
Insurance Commissioners), (c) to the extent required by applicable Requirements
of Law or by any subpoena or similar legal process, (d) to any other party
hereto, (e) in connection with the exercise of any remedies hereunder or under
any other Loan Document or any action or proceeding relating to this Agreement
or any other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section 10.12, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement, (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to Borrower and their
obligations or (iii) any rating agency for the purpose of obtaining a credit
rating applicable to any Lender, (g) with the consent of Holdings or (h) to the
extent such Information (x) becomes publicly available other than as a result of
a breach of this Section 10.12 or (y) becomes available to the Administrative
Agent, any Lender or any of their respective Affiliates on a nonconfidential
basis from a source other than Borrower.  For purposes of this Section 10.12,
“Information” means all information received from Holdings or any of its
Subsidiaries relating to Holdings or any of its Subsidiaries or any of their
respective businesses, other than any such information that is available to the
Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by Holdings or any of its Subsidiaries.  Any person required to
maintain the confidentiality of Information as provided in this Section 10.12
shall be considered to have complied with its obligation to do so if such person
has exercised the same degree of care to maintain the confidentiality of such
Information as such person would accord to its own confidential information.
 
(b)  For purposes of this Section 10.12, “Operations Information” means all
information provided by Holdings or any of its Subsidiaries disclosing:  (i)
prospective or proposed seismic contracts for development or acquisition of
data, (ii) business prospects for Holdings or any of its Subsidiaries, (iii)
location of ground crews and equipment used in connection with contracts for the
acquisition of seismic data and (iv) terms within contracts with customers that
are subject to their own confidentiality provisions.  The obligation of Holdings
or any of its Subsidiaries under this Agreement to disclose Operations
Information to the Agents and the Lenders will be satisfied by such Person
providing to the Administrative Agent copies of such portions of the Operations
Information as it has agreed herein to provide, against the execution and
delivery by the Administrative Agent to the Borrower of a nondisclosure
agreement reasonably satisfactory in form and substance to the Borrower.  The
delivery of Operations Information by the Administrative Agent to any other
Agent or the Lenders shall only be permitted to the extent (i) such Agent or
Lender has executed and delivered to the Borrower and the Administrative Agent a
nondisclosure agreement reasonably satisfactory in form and substance to the
Borrower, (ii) to the extent requested by any Governmental Authority or
regulatory authority (including any self-regulatory authority, such as the
National Association of Insurance Commissioners), (iii) to the extent required
by applicable Requirements of Law or by any subpoena or similar legal process or
(iv) to the extent such Operations Information (A) becomes publicly available
other than as a result of a breach of this Section 10.12 or (B) becomes
available to any Agent, any Lender or any of their respective Affiliates on a
nonconfidential basis from a source other than Borrower.
 
 
-122-

--------------------------------------------------------------------------------

 
SECTION 10.13 USA PATRIOT Act Notice.  Each Lender that is subject to the
Patriot Act and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies Borrower that pursuant to the requirements of the
Patriot Act it is required to obtain, verify and record information that
identifies Borrower, which information includes the name, address and tax
identification number of Borrower and other information regarding Borrower that
will allow such Lender or the Administrative Agent, as applicable, to identify
Borrower in accordance with the Patriot Act.  This notice is given in accordance
with the requirements of the Patriot Act and is effective as to the Lenders and
the Administrative Agent.
 
SECTION 10.14 Interest Rate Limitation.  Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable Requirements of Law (collectively, the “Charges”), shall exceed
the maximum lawful rate (the “Maximum Rate”) which may be contracted for,
charged, taken, received or reserved by the Lender holding such Loan in
accordance with applicable Requirements of Law, the rate of interest payable in
respect of such Loan hereunder, together with all Charges payable in respect
thereof, shall be limited to the Maximum Rate and, to the extent lawful, the
interest and Charges that would have been payable in respect of such Loan but
were not payable as a result of the operation of this Section 10.14 shall be
cumulated and the interest and Charges payable to such Lender in respect of
other Loans or periods shall be increased (but not above the Maximum Rate
therefor) until such cumulated amount, together with interest thereon at the
Federal Funds Effective Rate to the date of repayment, shall have been received
by such Lender.
 
SECTION 10.15 Obligations Absolute.  To the fullest extent permitted by
applicable Requirements of Law, all obligations of the Loan Parties hereunder
shall be absolute and unconditional irrespective of:
 
(a)  any bankruptcy, insolvency, reorganization, arrangement, readjustment,
composition, liquidation or the like of any Loan Party;
 
(b)  any lack of validity or enforceability of any Loan Document or any other
agreement or instrument relating thereto against any Loan Party;
 
 
-123-

--------------------------------------------------------------------------------

 
(c)  any change in the time, manner or place of payment of, or in any other term
of, all or any of the Obligations, or any other amendment or waiver of or any
consent to any departure from any Loan Document or any other agreement or
instrument relating thereto;
 
(d)  any exchange, release or non-perfection of any other Collateral, or any
release or amendment or waiver of or consent to any departure from any
guarantee, for all or any of the Obligations;
 
(e)  any exercise or non-exercise, or any waiver of any right, remedy, power or
privilege under or in respect hereof or any Loan Document; or
 
(f)  any other circumstances which might otherwise constitute a defense
available to, or a discharge of, the Loan Parties.
 
SECTION 10.16 No Advisory or Fiduciary Responsibility.  In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), Borrower acknowledge and agree that: (a) (i) the arranging and other
services regarding this Agreement provided by the Lenders are arm’s-length
commercial transactions between Borrower and its Affiliates, on the one hand,
and the Lenders, on the other hand, (i) Borrower has consulted its own legal,
accounting, regulatory and tax advisors to the extent they have deemed
appropriate, and (iii) Borrower is capable of evaluating, and understand and
accept, the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents; (b) (i) each of the Lenders is and has been
acting solely as a principal and, except as expressly agreed in writing by the
relevant parties, has not been, is not, and will not be acting as an advisor,
agent or fiduciary for Borrower or any of its Affiliates, or any other person
and (ii) no Lender has any obligation to Borrower or any of its Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (c) each of the
Lenders and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of Borrower and its
Affiliates, and no Lender has any obligation to disclose any of such interests
to Borrower or its Affiliates.  To the fullest extent permitted by law, Borrower
hereby waives and releases any claims that it may have against each of the
Lenders with respect to any breach or alleged breach of agency or fiduciary duty
in connection with any aspect of any transaction contemplated hereby.
 
[Remainder of Page Intentionally Left Blank]
 
 
-124-

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
 
GLOBAL GEOPHYSICAL SERVICES, LLC,
as Holdings
 
By: ______________________________
Name:
Title:
 
GLOBAL GEOPHYSICAL SERVICES, INC.,
as Borrower
 
By: ______________________________
Name:
Title:
 
AUTOSEIS, INC.,
as Guarantor
 
By: ______________________________
Name:
Title:
 
ACCRETE MONITORING, INC.,
as Guarantor
 
By: ______________________________
Name:
Title:
 
GLOBAL GEOPHYSICAL EAME, INC.,
as Guarantor
 
By: ______________________________
Name:
Title:


 
GGS INTERNATIONAL HOLDINGS, INC.,
as Guarantor
 
By: ______________________________
Name:
Title:
 
 
-125-

--------------------------------------------------------------------------------

 
AUTOSEIS DEVELOPMENT COMPANY,
as Guarantor
 
By: ______________________________
Name:
Title:

 
 
 
 
 
 
 

 
 
-126-

--------------------------------------------------------------------------------

 
WILMINGTON SAVINGS FUND SOCIETY, FSB,
as Administrative Agent and Collateral Agent
 
By: ______________________________
Name:
Title:
 
 
 
 

 
 
-127-

--------------------------------------------------------------------------------

 
MORGAN STANLEY SENIOR FUNDING, INC.,
as a Term Lender and a Revolving Lender
 
By: ______________________________
Name:
Title:
 


 
 
 
 
 
 
-128-

--------------------------------------------------------------------------------

 
Schedule 3.4(c)
 
PROJECTED INCOME STATEMENT (CONSOLIDATED) - Updated January 2015
 
 ($ in thousands)
    2015F (2)     2016 F     2017 F     2018 F
Proprietary Revenues
  $ 146,900     $ 179,595     $ 237,814     $ 279,285  
Multi-Client Data Library Pre-Commitment
    19,446       21,300       23,606       29,183  
Multi-Client Data Library Late Sales
    39,500       53,000       50,500       48,000  
 Total Revenues
    205,846       253,895       311,920       356,468  
 Total Salaries & Employee Expenses
    73,082       84,065       100,893       115,220  
 Multi-Client Data Library Commissions
    10,341       14,165       13,455       12,746  
 Other Direct Expenses
    98,153       114,586       144,236       166,679  
 Total Direct Expenses
    181,575       212,816       258,584       294,645  
 Multi-Client Capitalization
    (16,205 )     (19,066 )     (24,027 )     (29,881 )
 Depreciation Expense, net and Intangibles Amortization
    24,412       20,888       16,859       17,514  
 Multi-Client Amortization
    66,865       84,218       42,664       26,873  
 Other Indirect Expenses
    -       -       -       -  
 Total Crew Expenses
    256,646       298,856       294,079       309,151                          
         
 TOTAL INCOME (LOSS) FROM OPERATIONS
    (50,800 )     (44,961 )     17,841       47,317                            
       
(Gain) / Loss on Disposal of PP&E
    (1,000 )     (1,000 )     (1,000 )     (1,000 )
Other (Income) / Expense
    -       -       -       -                                    
 EBIT, BEFORE RESTRUCTURING COSTS
    (49,800 )     (43,961 )     18,841       48,317  
 Margin %
    (24.2 %)     (17.3 %)     6.0 %     13.6 %                                  
 Restructuring Costs (1)
    8,194       -       -       -  
 Interest Expense
    16,954       16,649       17,367       18,331  
 Assumption for Income Tax Expense (Benefit)
    4,221       4,059       5,642       9,748                                  
 
 INCOME (LOSS) AFTER INCOME TAXES
    (79,169 )     (64,670 )     (4,168 )     20,238                            
       
 Calculation of Normalized EBITDA:
                               
EBIT, Before Restructuring Costs (from above)
    (49,800 )     (43,961 )     18,841       48,317  
Depreciation Expense (ex-Capitalized Portion)
    23,439       19,823       15,678       16,055  
Multi-Client Data Library Amortization
    66,865       84,218       42,664       26,873  
 EBITDA
    40,504       60,080       77,183       91,245  
Stock-Based Comp and Other
    -       -       -       -  
Less: Non-Cash Multi-Client Revenue
    -       -       -       -  
Less: Cash Investment in Multi-Client Library
    (15,233 )     (18,001 )     (22,847 )     (28,422 )
 Cash EBITDA
    25,272       42,079       54,336       62,823  
 Margin %
    12.3 %     16.6 %     17.4 %     17.6 %

 
 Notes:
 
(1) One-time non-recurring costs related to the bankruptcy filing and
restructuring initiated in 2014.
(2) Emergence from bankruptcy is expected to take place in February 2015, but
accounting adjustments to reflect fresh start accounting are not reflected
herein.

 
 
 

--------------------------------------------------------------------------------

 
PROJECTED BALANCE SHEET (CONSOLIDATED) - Updated January 2015
 
 ($ in thousands)
 
FOR THE MONTH ENDED,
 
FOR THE YEARS ENDED,
     
February
   
Emergence
   
Exit Financing
   
PF February
                                2015 F  
Adjustments
   
Adjustments
      2015F (1)     2015 F     2016 F     2017 F     2018 F
ASSETS
                                                           
CURRENT ASSETS
                                                           
Cash and cash equivalents (2)
  $ 13,296     $ (5,286 )   $ 1,990     $ 10,000     $ 15,488     $ 28,385     $
34,820     $ 57,549  
Restricted cash investments
    480       -       -       480       480       480       480       480  
Accounts receivable, net
    33,143       -       -       33,143       24,504       26,345       33,600  
    38,220  
Inventory
    107       -       -       107       107       107       107       107  
Mobilization costs, net
    6,913       -       -       6,913       101       101       101       101  
Prepaid expenses and other current assets
    3,857       (237 )     -       3,621       4,137       4,137       4,137    
  4,137  
TOTAL CURRENT ASSETS
    57,797       (5,522 )     1,990       54,264       44,817       59,555      
73,245       100,594                                                            
       
Multi-Client Library, net
    135,024       -       -       135,024       88,590       23,438       4,801
      7,809  
Property and Equipment, net
    59,151       -       -       59,151       45,700       40,867       48,859  
    50,812  
Goodwill
    10,967       -       -       10,967       10,967       10,967       10,967  
    10,967  
Intangible Assets, net
    8,650       -       -       8,650       7,465       6,846       7,299      
8,084  
Debt Issuance Costs, net
    4,583       (4,583 )     2,408       2,408       1,325       50       1,325
      50  
Other Assets
    912       -       -       912       912       912       912       912  
TOTAL ASSETS
  $ 277,084     $ (10,105 )   $ 4,398     $ 271,377     $ 199,776     $ 142,636
    $ 147,408     $ 179,228                                                    
               
LIABILITIES AND STOCKHOLDERS’ EQUITY (3)
                                                               
CURRENT LIABILITIES
                                                               
Pre-Petition Accounts payable and accrued expenses (4)
    14,000       (9,027 )     -       4,973       -       -       -       -  
Post-Petition Accounts payable and accrued expenses (4)
    18,727       (4,214 )     -       14,514       8,128       10,100      
12,544       16,517  
Pre-Petition Accrued interest payable (Sr. Notes)
    10,514       (10,514 )     -       -       -       -       -       -  
Income and other taxes payable
    3,535       -       -       3,535       3,535       3,535       3,535      
3,535  
Deferred revenue
    5,938       -       -       5,938       4,310       4,310       4,310      
4,310  
Other payables
    705       -       -       705       705       705       705       705  
TOTAL CURRENT LIABILITIES
    53,420       (23,755 )     -       29,665       16,678       18,650      
21,094       25,068                                                            
       
Non-Controlling Interests
    (1 )     -       -       (1 )     (1 )     (1 )     (1 )     (1 )
Other Liabilities
    215       -       -       215       215       215       215       215      
                                                             
DEBT:
                                                               
Debtor-in-Possession Facility
    151,881       (151,881 )     -       -       -       -       -       -  
10.5% Senior Notes due May 1, 2017
    250,000       (250,000 )     -       -       -       -       -       -  
Promissory Notes
    6,293       (6,293 )     -       -       -       -       -       -  
New R/C Facility (Exit Financing)
    -       -       1,990       1,990       -       -       (0 )     0  
New Term Loan A (Exit Financing)
    -       -       60,000       60,000       60,000       60,000       60,000  
    60,000  
New Term Loan B PIK (Exit Financing)
    279       -       32,089       32,368       36,867       42,823       49,720
      57,728  
Notes Issued for Priority Tax Claims (Exit Financing)
    -       -       2,000       2,000       1,667       1,267       867      
467  
Capital Lease Obligations
    1,319       -       -       1,319       -       -       -       -  
Unamortized OID
    (4,070 )     4,070       -       -       -       -       -       -          
                                                         
TOTAL DEBT
    405,701       (404,103 )     96,079       97,676       98,533       104,090
      110,587       118,195                                                    
                                                                               
 
TOTAL LIABILITIES
    459,335       (427,858 )     96,079       127,556       115,426      
122,955       131,895       143,477                                            
                       
Commitments and Contingencies
    -       -       -       -       -       -       -       -  
Common Stock / New Equity Post-Emergence
    500       (500 )     94,313       94,313       94,313       94,313      
94,313       94,313  
Additional paid-in capital (incl. $8.7MM of Pref. Stock, adjusted at emergence)
    276,887       (8,696 )     -       268,192       268,192       268,192      
268,192       268,192  
Accumulated Deficit
    (363,104 )     426,948       (185,994 )     (122,150 )     (181,620 )    
(246,290 )     (250,458 )     (230,221 )
Subtotal
    (85,717 )     417,753       (91,681 )     240,355       180,885      
116,215       112,047       132,285  
Less: Treasury Stock, At Cost
    96,534       -       -       96,534       96,534       96,534       96,534  
    96,534  
TOTAL STOCKHOLDERS’ EQUITY
    (182,250 )     417,753       (91,681 )     143,821       84,351       19,681
      15,513       35,751  
TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY
  $ 277,084     $ (10,105 )   $ 4,398     $ 271,377     $ 199,776     $ 142,636
    $ 147,408     $ 179,228  

 
Notes:
 
(1) Proforma Balance Sheet presented as of February 28, 2015.  Incorporates
certain adjustments assuming an emergence date of February 9, 2015.  Does not
reflect fresh-start accounting.
(2) Forecast assumes minimum cash balance required of $10 million.
(3) Liabilities and debt amounts are based on actual amounts booked by the
Company through December 2014 and may not be reflective of filed and resolved
claim amounts.
(4) The split between pre-petition and post-petition Accounts Payable and
Accrued Expenses is estimated, actual amounts may vary.

 
 
 

--------------------------------------------------------------------------------

 
PROJECTED STATEMENT OF CASH FLOWS (CONSOLIDATED) - Updated January 2015
 
 ($ in thousands)
                              2015F (1)     2016 F     2017 F     2018 F        
                         
CASH FLOWS FROM OPERATING ACTIVITIES
                               
Net income (loss), attributable to common shareholders
  $ (79,169 )   $ (64,670 )   $ (4,168 )   $ 20,238  
Adj. to recon. net income (loss) to net cash provided by operating activities:
                               
Depreciation (net) and amortization expense
    91,276       105,106       59,522       44,388  
Non-cash revenues from Multi-client data exchange
    -       -       -       -  
Deferred tax expense (benefit) (Non-US)
    4,221       4,059       5,642       9,748  
Cash Taxes Paid (Non-US)
    (5,521 )     (4,059 )     (5,642 )     (9,748 )
Debt Issuance Cost Amortization / PIK Interest
    6,522       7,231       8,172       9,283  
Stock-based compensation
    -       -       -       -  
(Gain) loss on sale of assets
    (1,000 )     (1,000 )     (1,000 )     (1,000 )
Effects of changes in operating assets and liabilities:
                               
Accounts receivable, net
    12,914       (1,841 )     (7,254 )     (4,621 )
Mobilization costs, net
    7,945       -       -       -  
Prepaid expenses and other current assets
    (0 )     -       -       -  
Pre-Petition - Accounts payable and accrued expenses
    (10,604 )     -       -       -  
Post Petition - Accounts payable and accrued expenses
    (15,500 )     1,973       2,443       3,974  
Deferred revenue
    (4,496 )     -       -       -  
NET CASH PROVIDED BY OPERATING ACTIVITIES
    6,588       46,799       57,715       72,262                                
   
CASH FLOWS FROM INVESTING ACTIVITIES
                               
Purchase of property and equipment
    (5,249 )     (13,936 )     (23,803 )     (18,752 )
Purchase of intangibles
    (750 )     (1,500 )     (1,500 )     (1,500 )
Cash Investment in Multi-client library
    (16,205 )     (19,066 )     (24,027 )     (29,881 )
Proceeds from sale of assets
    1,000       1,000       1,000       1,000  
NET CASH USED IN INVESTING ACTIVITIES
    (21,204 )     (33,502 )     (48,330 )     (49,133 )                        
         
CASH FLOWS FROM FINANCING ACTIVITIES
                               
Net proceeds (issuance) from existing long-term debt issuance
    7,109       -       -       -  
Cash Posted as Collateral + Utility, BK impact
    1       -       -       -  
Note Payable - Insurance
    (0 )     -       -       -  
Principal payments on Exit Financing
    (333 )     (400 )     (400 )     (400 )
Debt Issuance Costs
    (2,550 )     -       (2,550 )     -  
Principal payments on capital lease obligations
    (1,909 )     -       -       -  
NET CASH PROVIDED BY FINANCING ACTIVITIES
    2,317       (400 )     (2,950 )     (400 )                                  
 CASH SURPLUS / (DEFICIT), BEFORE R/C FACILITY FINANCING
    (12,299 )     12,897       6,435       22,728                              
                                       
Cash, Beginning Balance
  $ 27,787     $ 15,488     $ 28,385     $ 34,820  
Net Cash Flow
    (12,299 )     12,897       6,435       22,728  
R/C Facility Borrowing / (Paydown)
    -       -       (0 )     0  
Cash, Ending Balance
  $ 15,488     $ 28,385     $ 34,820     $ 57,549                              
     
 NET CHANGE IN CASH, AFTER R/C FACILITY FINANCING
    (12,299 )     12,897       6,435       22,728  

 
Notes:
(1) Cash flows for 2015 include amounts related to emergence from
bankruptcy.  Sources and uses for exit financing not presented on income
statement or the schedule herein. Does not reflect fresh-start accounting.

 
 

--------------------------------------------------------------------------------